Exhibit 10.1

 

EXECUTION

 

--------------------------------------------------------------------------------

 

$75,000,000

 

SECURED SUPER-PRIORITY DEBTOR-IN-POSSESSION

CREDIT AGREEMENT

 

among

 

TRICO MARINE ASSETS, INC.

 

and

 

TRICO MARINE OPERATORS, INC.,

 

each as a Borrower, a Guarantor, and a Debtor and Debtor-in-Possession,

 

TRICO MARINE SERVICES, INC.,

 

as a Guarantor and a Debtor and Debtor-in-Possession,

 

TRICO MARINE INTERNATIONAL, INC.,

 

TRICO MARINE INTERNATIONAL HOLDINGS B.V.,

 

TRICO SUPPLY AS

 

and

 

the other Subsidiaries party hereto,

 

as Guarantors,

 

the several Lenders from time to time parties hereto,

 

and

 

BEAR STEARNS CORPORATE LENDING INC.,

 

as Administrative Agent and as Revolving Credit Collateral Agent

 

and

 

The Bank of New York,

 

as Term Loan Collateral Agent

 

Dated as of December 22, 2004

 

--------------------------------------------------------------------------------

 

BEAR, STEARNS & CO. INC., as Sole Lead Arranger and Sole Bookrunner

 

Trico Marine DIP Credit Agreement



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

         Page


--------------------------------------------------------------------------------

SECTION 1.

 

DEFINITIONS

   2

1.1.

 

Defined Terms

   2

1.2.

 

Other Definitional Provisions

   33

SECTION 2.

 

AMOUNT AND TERMS OF COMMITMENTS; GENERAL PROVISIONS APPLICABLE TO LOANS

   34

2.1.

 

Commitments

   34

2.2.

 

Procedure for Borrowing

   34

2.3.

 

Repayment of Loans

   35

2.4.

 

Reduction and Termination of the Revolving Credit Commitments

   35

2.5.

 

Optional Prepayments

   36

2.6.

 

Mandatory Prepayments and Commitment Reductions

   36

2.7.

 

Conversion and Continuation Options

   37

2.8.

 

Limitations on Eurodollar Tranches

   38

2.9.

 

Interest Rates and Payment Dates

   38

2.10.

 

Fees

   38

2.11.

 

Computation of Interest and Fees

   39

2.12.

 

Inability to Determine Interest Rate

   39

2.13.

 

Pro Rata Treatment and Payments

   39

2.14.

 

Requirements of Law

   43

2.15.

 

Taxes

   43

2.16.

 

Indemnity

   45

2.17.

 

Change of Lending Office

   46

2.18.

 

Replacement of Lenders

   46

2.19.

 

Evidence of Debt

   46

2.20.

 

Illegality

   47

2.21.

 

Cash Collateralization of L/Cs

   47

SECTION 3.

 

REPRESENTATIONS AND WARRANTIES

   48

3.1.

 

Financial Condition

   48

3.2.

 

No Change

   49

3.3.

 

Corporate Existence; Compliance with Law

   49

3.4.

 

Power; Authorization; Enforceable Obligations

   49

3.5.

 

No Legal Bar

   49

3.6.

 

Litigation

   50

 

-i-

Trico Marine DIP Credit Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page


--------------------------------------------------------------------------------

3.7.

 

No Default

   50

3.8.

 

Ownership of Property; Liens

   50

3.9.

 

Intellectual Property

   50

3.10.

 

Taxes

   50

3.11.

 

Federal Regulations

   51

3.12.

 

Labor Matters

   51

3.13.

 

ERISA

   51

3.14.

 

Investment Company Act; Other Regulations

   52

3.15.

 

Subsidiaries

   52

3.16.

 

Use of Proceeds

   52

3.17.

 

Environmental Matters

   52

3.18.

 

Accuracy of Information, etc

   53

3.19.

 

Collateral Vessels; Other Vessels

   53

3.20.

 

Secured, Super-Priority Obligations, Etc

   54

3.21.

 

Deposit Accounts; Control Accounts

   55

3.22.

 

Title; No Other Liens

   55

3.23.

 

Pledged Collateral

   55

3.24.

 

Anti-Terrorism Law

   56

3.25.

 

Mortgages

   57

SECTION 4.

 

CONDITIONS PRECEDENT

   57

4.1.

 

Conditions Precedent to Initial Loans and Loans on the Final DIP Order Effective
Date

   57

4.2.

 

Conditions Precedent to Each Loan

   63

SECTION 5.

 

AFFIRMATIVE COVENANTS

   64

5.1.

 

Financial Statements

   64

5.2.

 

Reports; Certificates; Other Information

   65

5.3.

 

Payment of Taxes, Etc

   66

5.4.

 

Maintenance of Existence; Compliance

   66

5.5.

 

Maintenance of Property; Insurance; Collateral Vessel Registration and Flag

   66

5.6.

 

Inspection of Property; Books and Records; Discussions

   67

5.7.

 

Notices

   68

5.8.

 

Environmental Laws

   68

5.9.

 

Additional Collateral; Collateral Protection; Subsidiary Guarantors

   69

 

-ii-

Trico Marine DIP Credit Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page


--------------------------------------------------------------------------------

5.10.

 

Further Assurances; Cooperation

   71

5.11.

 

Cash Collateral Account; Control Accounts; Blocked Accounts; Lockbox Accounts

   71

5.12.

 

Cooperation

   72

5.13.

 

Restriction on Payment of Obligations Other than in the Ordinary Course of
Business

   72

5.14.

 

Use of Loan Proceeds

   73

5.15.

 

Mortgages

   73

SECTION 6.

 

NEGATIVE COVENANTS

   73

6.1.

 

Limitation on Indebtedness

   73

6.2.

 

Liens

   75

6.3.

 

Fundamental Changes; Collateral Actions

   76

6.4.

 

Disposition of Property

   76

6.5.

 

Restricted Payments

   78

6.6.

 

Investments

   78

6.7.

 

Certain Payments; Modifications of Certain Debt Instruments

   79

6.8.

 

Transactions with Affiliates

   79

6.9.

 

Sales and Leasebacks

   79

6.10.

 

Hedge Agreements

   80

6.11.

 

Negative Pledge Clauses

   80

6.12.

 

Clauses Restricting Subsidiary Distributions

   80

6.13.

 

Lines of Business

   80

6.14.

 

Organizational Documents and Material Agreements

   80

6.15.

 

[ Reserved ]

   81

6.16.

 

The DIP Orders

   81

6.17.

 

Limitation on Aggregate L/C Exposure

   81

6.18.

 

Limitation on Local Currency Accounts, Etc

   81

6.19.

 

Terrorism Law; Anti-Money Laundering

   81

6.20.

 

Certain Ownership Requirements

   81

6.21.

 

Certain Limitations on Activities of Subsidiaries

   81

6.22.

 

No Reduction of Trico Supply Guarantee Amount

   82

SECTION 7.

 

EVENTS OF DEFAULT

   82

7.1.

 

Events of Default

   82

SECTION 8.

 

THE AGENTS

   86

 

-iii-

Trico Marine DIP Credit Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page


--------------------------------------------------------------------------------

8.1.

 

Appointment

   86

8.2.

 

Delegation of Duties

   87

8.3.

 

Exculpatory Provisions

   87

8.4.

 

Reliance by Agents

   87

8.5.

 

Notice of Default

   88

8.6.

 

Non-Reliance on Agents and Other Lenders

   88

8.7.

 

Indemnification

   88

8.8.

 

Agent in Its Individual Capacity

   89

8.9.

 

Successor Administrative Agent

   89

8.10.

 

Agents Generally

   90

8.11.

 

The Lead Arranger

   90

8.12.

 

Withholding Taxes

   90

SECTION 9.

 

GUARANTY

   90

9.1.

 

The Guaranty

   90

9.2.

 

Nature of Liability

   90

9.3.

 

Independent Obligation

   91

9.4.

 

Authorization

   91

9.5.

 

Reliance

   92

9.6.

 

Subordination

   92

9.7.

 

Waiver

   92

9.8.

 

Limitation on Enforcement

   93

9.9.

 

Other Limitations

   93

SECTION 10.

 

SECURITY

   93

10.1.

 

Security

   93

10.2.

 

Perfection of Security Interests

   98

10.3.

 

Rights of Lender; Limitations on Lenders’ Obligations

   99

10.4.

 

Covenants of the Credit Parties with Respect to Collateral

   100

10.5.

 

Performance by Agents of the Credit Parties’ Obligations

   104

10.6.

 

Limitation on Duty in Respect of Collateral

   104

10.7.

 

Remedies, Rights Upon Default

   104

10.8.

 

Agent Appointment as Attorney-in-Fact

   107

10.9.

 

Modifications

   108

10.10.

 

Intercreditor Agreement

   109

 

-iv-

Trico Marine DIP Credit Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page


--------------------------------------------------------------------------------

SECTION 11.

 

MULTIPLE OBLIGORS

   109

11.1.

 

Joint and Several Liability

   109

11.2.

 

Waivers

   110

11.3.

 

Full Knowledge

   111

11.4.

 

Deferral of Reimbursement

   111

11.5.

 

Rights of Contribution; Subordination

   111

11.6.

 

Lenders’ Disgorgement of Payments

   111

SECTION 12.

 

MISCELLANEOUS

   112

12.1.

 

Amendments and Waivers

   112

12.2.

 

Notices

   113

12.3.

 

No Waiver; Cumulative Remedies

   114

12.4.

 

Survival of Representations and Warranties

   114

12.5.

 

Payment of Expenses and Taxes; Indemnification

   114

12.6.

 

Successors and Assigns; Participations and Assignments

   116

12.7.

 

Adjustments; Set-off

   118

12.8.

 

Counterparts

   119

12.9.

 

Severability

   119

12.10.

 

Integration

   119

12.11.

 

GOVERNING LAW

   119

12.12.

 

Submission To Jurisdiction; Waivers

   119

12.13.

 

Acknowledgments

   120

12.14.

 

Releases of Guarantees and Liens

   120

12.15.

 

Confidentiality

   120

12.16.

 

WAIVERS OF JURY TRIAL

   121

12.17.

 

Delivery of Addenda

   121

12.18.

 

Joint and Several Liability; Postponement of Subrogation

   121

12.19.

 

Marshaling; Payments Set Aside

   121

12.20.

 

Exit Facility

   122

12.21.

 

Consent to Security Interest; Etc.

   122

12.22.

 

Release of Prepetition Claims, Etc.

   123

 

-v-

Trico Marine DIP Credit Agreement



--------------------------------------------------------------------------------

 

EXHIBITS:

 

A    Form of Addendum B    Form of Assignment and Acceptance C    Form of
Blocked Account Agreement D    Form of Consent Agreement E    Form of Control
Account Agreement F    Form of Exit Credit Agreement G    Form of Intercreditor
Agreement H    Form of Interim Order I    Form of Lockbox Account Agreement J   
Maximum Net Indebtedness Budget K    Pro Forma Plan L    Form of Subordinated
Intercompany Note M    Form of Trico Supply Intercreditor Agreement N    Form of
Trico Supply Subordinated Indemnity Agreement O    Form of Waiver and Agreement
P-1    Form of Notice of Borrowing of Revolving Loans P-2    Form of Notice of
Borrowing of Term Loans Q    Form of Exemption Certificate R-1    Form of Term
Loan Note R-2    Form of Revolving Credit Note S    Form of Collateral Vessel
Mortgage T    Form of Solvency Certificate U    Form of Closing Certificate V-1
   Form of Opinion of Counsel to the Credit Parties V-2    Form of Opinion of
Maritime Counsel to the Credit Parties V-3    Form of Opinion of Cayman Islands
counsel to Trico Marine International Limited V-4    Form of Opinion of Nigeria
counsel to Coastal Inland Marine Services Limited V-5    Form of Opinion of
Brazil Counsel to Trico Servicos Maritimos Limitada V-6    Form of Opinion of
Mexico Counsel to Servicios de Apoyo Maritimo de Mexico, S. de R.L. de C.V. V-7
   Form of Opinion of Norway Counsel to Trico Supply V-8    Form of Opinion of
Netherlands counsel to TMIH V-9    Form of Opinion of UK counsel to Trico Supply
(UK) Limited and Albyn Marine Limited W    Form of Press Release X    Form of
Pledge Amendment

 

Trico Marine DIP Credit Agreement



--------------------------------------------------------------------------------

SCHEDULES:

 

Schedule 1.1A

   Releasable Collateral

Schedule 1.1B

   Releasable Norway Vessels

Schedule 3.4

   Exceptions to Executions of Consents, Authorizations, Filings and Notices by
Closing Date

Schedule 3.9

   Material Intellectual Property of the Credit Parties

Schedule 3.15

   Name and Jurisdiction of Incorporation of Each Subsidiary of the Company and,
as to Each Such Subsidiary, the Percentage of Each Class of Equity Interests
Owned by Any Group Member

Schedule 3.19

   Flag, Registry, Area of Operation, Official Number and Registered Owner of
Each Vessel and Tanker

Schedule 3.20

   Exceptions to Collateral

Schedule 3.21

   Deposit Accounts, Securities Accounts and Commodities Accounts of Any Credit
Party in Existence Immediately Prior to the Commencement Date

Schedule 3.23

   Certain Pledged Collateral

Schedule 3.25A

   Offices in which Mortgages are to be Filed

Schedule 3.25B

   Mortgaged Properties

Schedule 6.1(a)(viii)

   Indebtedness Outstanding on the Closing Date

Schedule 6.2(f)

   Liens Existing as of the Closing Date

Schedule 6.6(h)

   Investments Existing as of the Closing Date

Schedule 12.2

   Addresses of the Borrowers and Agents

 

-2-

Trico Marine DIP Credit Agreement



--------------------------------------------------------------------------------

SECURED SUPER-PRIORITY DEBTOR-IN-POSSESSION CREDIT AGREEMENT, dated as of
December 22, 2004, among TRICO MARINE ASSETS, INC., a Delaware corporation, as a
Borrower and a Guarantor and as debtor and debtor-in-possession under chapter 11
of the Bankruptcy Code (as defined below) (“Trico Assets”), TRICO MARINE
OPERATORS, INC., a Louisiana corporation, as a Borrower and a Guarantor and as
debtor and debtor-in-possession under chapter 11 of the Bankruptcy Code (“Trico
Operators”); TRICO MARINE SERVICES, INC., a Delaware corporation, as Guarantor
and as debtor and debtor-in-possession under chapter 11 of the Bankruptcy Code
(the “Company”); TRICO MARINE INTERNATIONAL, INC., a Louisiana corporation
(“TMI”), TRICO MARINE INTERNATIONAL HOLDINGS B.V., a Netherlands limited company
(besloten vennootschap) (“TMIH”), TRICO SUPPLY AS, a Norway limited company
(“Trico Supply”), and the other Subsidiaries (as defined below) of the Company
listed on the signature pages hereof or becoming a signatory hereof from time to
time by addendum as provided herein, as Guarantors; the several banks and other
financial institutions or entities from time to time parties to this Agreement
(collectively, the “Lenders”), whether by Addendum or Assignment and Acceptance;
BEAR, STEARNS & CO. INC., as sole lead arranger and sole bookrunner (in such
capacity, the “Lead Arranger”); BEAR STEARNS CORPORATE LENDING INC. (“Bear
Stearns”), as administrative agent (in such capacity, the “Administrative
Agent”) and as Revolving Credit Collateral Agent, and The Bank of New York, as
Term Loan Collateral Agent.

 

RECITALS:

 

A. On December 21, 2004 (the “Commencement Date”), each of the Debtors (as
defined herein) filed a voluntary petition for relief (collectively, the
“Cases”) under chapter 11 of the Bankruptcy Code with the Bankruptcy Court.

 

B. The Debtors are continuing to operate their respective businesses and manage
their respective properties as debtors-in-possession under sections 1107 and
1108 of the Bankruptcy Code.

 

C. The Borrowers have requested that the Lenders provide the DIP Facility (as
defined herein) for the purposes specified in Section 5.14.

 

D. Pursuant to this Agreement, the Interim Order and the Final DIP Order, the
Lenders are making available to the Borrowers the DIP Facility and the Term
Loans and Revolving Loans in an aggregate principal amount not to exceed
$75,000,000.

 

E. The proceeds of the Loans will be used to repay the debt outstanding on the
date hereof pursuant to the Prepetition Credit Agreement and to provide working
capital for, and for other general corporate purposes of, the Borrowers and
certain Guarantors, in all cases subject to the terms of this Agreement, the
Interim Order and the Final DIP Order.

 

F. To provide guarantees and security for the repayment of the Loans and the
payment of the other Obligations of the Debtors hereunder, the Debtors are
providing to the Administrative Agent and the Lenders, pursuant to this
Agreement, the Interim Order and the Final DIP Order, inter alia, the following
(each as more fully described herein):

 

  (a) a guarantee from each of the Guarantors of the due and punctual payment
and performance of the Obligations and a grant by the Borrowers and the
Guarantors of the Liens provided for in Section 10.1 and in the Ancillary
Collateral Documents;

 

  (b)

with respect to the Obligations of the Debtors hereunder, an allowed
administrative expense claim having, pursuant to Bankruptcy Code Section
364(c)(1), superpriority over

 

 

Trico Marine DIP Credit Agreement



--------------------------------------------------------------------------------

 

any and all administrative expenses of the kind specified in the Bankruptcy Code
Sections 503(c) or 507 (b);

 

  (c) pursuant to Bankruptcy Code Section 364(c)(2), a perfected, first priority
Lien on all property of the Debtors that secures their obligations hereunder on
the Closing Date and on all other property of the Debtors that is not subject to
a valid, perfected and non-avoidable Lien as of the Closing Date;

 

  (d) pursuant to Bankruptcy Code Section 364(c)(3), a perfected junior Lien on
all property of the Debtors that is subject to a valid, perfected and
non-avoidable Lien in existence at the time of the commencement of the Cases or
to valid Liens in existence at the time of such commencement that are perfected
subsequent to such commencement as permitted by Section 546(b) of the Bankruptcy
Code; and

 

  (e) pursuant to Bankruptcy Code Section 364(d)(1), to the extent not covered
in clauses (c) or (d) above, a perfected, first priority, senior priming Lien
on, and security interest in, all presently existing and after-acquired property
that is subject to a Lien that is junior to the Released Liens.

 

G. All of the claims and the Liens granted hereunder and pursuant to the DIP
Orders in the Cases to the Agents and the Lenders shall be subject to the
Carve-Out, but in each case only to the extent provided in Section 3.20 and the
DIP Orders.

 

H. The Debtors have requested that, upon their emergence from bankruptcy, the
Lenders provide the Exit Facility (as defined herein) (a) to refinance and repay
all amounts outstanding hereunder, (b) to fund general corporate and working
capital requirements to the Borrowers and the Guarantors, (c) to pay specified
Claims contemplated by the Trico Plan and (d) to pay (i) all fees as provided
under the Credit Documents and (ii) all professional fees and expenses incurred
by the Lenders.

 

I. Each of the Guarantors has agreed to guarantee the Obligations of the
Borrowers hereunder and each of the Borrowers and the Guarantors has agreed to
secure its Obligations to the Lenders and the Agents with, inter alia, security
interests in, and other Liens (as defined herein) on, all of its property and
assets, whether real or personal, tangible or intangible, now existing or
hereafter acquired or arising, all as more fully provided, and subject to the
exceptions set forth, herein.

 

J. The Lenders are willing to make available to the Borrowers such post-petition
Loans upon the terms and subject to the conditions set forth herein.

 

In consideration of the premises and the covenants and agreements contained
herein, the parties hereto hereby agree as follows:

 

Section 1. DEFINITIONS

 

1.1. Defined Terms. As used in this Agreement, the terms listed in this Section
1.1 shall have the respective meanings set forth in this Section 1.1.

 

“Account” means any “account” as specified in Article 9 of the UCC, whether due
or to become due, whether or not the right of payment has been earned by
performance, and whether now owned or hereafter acquired or arising in the
future.

 

“Account Debtor” has the meaning specified in Article 9 of the UCC.

 

- 2 -

Trico Marine DIP Credit Agreement



--------------------------------------------------------------------------------

“Accounts Receivable” means all rights to payment, whether or not earned by
performance, for goods or other property sold, leased, licensed, assigned or
otherwise disposed of, or services rendered or to be rendered, including all
such rights constituting or evidenced by any Account, Chattel Paper, Instrument,
General Intangible or Investment Property, together with all of a Credit Party’s
right, title and interest, if any, in any goods or other property giving rise to
such right to payment, including any rights to stoppage in transit, replevin,
reclamation and resales, and all related security interests, pledges and other
Liens, whether voluntary or involuntary, in each case whether now existing or
owned or hereafter arising or acquired, and all Collateral Support and
Supporting Obligations related to the foregoing and all Accounts Receivable
Records.

 

“Accounts Receivable Records” means (a) all original copies of all documents,
instruments or other writings or electronic records or other Records evidencing
the Accounts Receivable, (b) all books, correspondence, credit or other files,
Records, ledger sheets or cards, invoices, and other papers relating to Accounts
Receivable, including all tapes, cards, computer tapes, computer discs, computer
runs, record keeping systems and other papers and documents relating to the
Accounts Receivable, whether in the possession or under the control of a Credit
Party or any computer bureau or agent from time to time acting for a Credit
Party or otherwise, (c) all evidences of the filing of financing statements and
the registration of other instruments in connection therewith and amendments,
supplements or other modifications thereto, notices to other creditors or
lenders, and certificates, acknowledgments or other writings, including lien
search reports from filing or other registration officers, (d) all credit
information, reports and memoranda relating thereto and (e) all other written,
electronic or other non-written forms of information related in any way to the
foregoing or any Accounts Receivable.

 

“Addendum” means an instrument, substantially in the form of Exhibit A, by which
a Lender becomes a party to this Agreement as of the Closing Date.

 

“Additional Extensions of Credit” has the meaning specified in Section 12.1.

 

“Additional Credit Facilities” has the meaning specified in Section 12.1.

 

“Additional Pledged Collateral” means all Equity Interests of either (a) any
Person that, after the date of this Agreement, as a result of any occurrence,
becomes a direct or indirect Subsidiary of the Company or (b) any issuer of
Pledged Stock, any Partnership, any LLC or any joint venture which Equity
Interests are acquired by any Credit Party after the date hereof; all
certificates or other instruments representing any of the foregoing; all
Security Entitlements of any Credit Party in respect of any of the foregoing;
all additional indebtedness from time to time owed to any Credit Party by any
obligor on the Pledged Notes and the instruments evidencing such indebtedness;
and all interest, cash, instruments and other property or Proceeds from time to
time received, receivable or otherwise distributed in respect of, or in exchange
for, any or all of the foregoing. Additional Pledged Collateral may be General
Intangibles or Investment Property.

 

“Administrative Agent” has the meaning specified in the preamble to this
Agreement and together with its successors appointed pursuant to Section 8.

 

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. For purposes of this definition, “control” of a Person means the
power, directly or indirectly, either to (a) vote 10% or more of the securities
having ordinary voting power for the election of directors (or Persons
performing similar functions) of such Person or (b) direct or cause the
direction of the management and policies of such Person, whether by contract or
otherwise.

 

- 3 -

Trico Marine DIP Credit Agreement



--------------------------------------------------------------------------------

“Agents” means, collectively, the Revolving Credit Collateral Agent, the Term
Loan Collateral Agent, the Lead Arranger, any collateral agent for Lenders under
any Additional Credit Facility and the Administrative Agent.

 

“Aggregate L/C Exposure” means, with respect to the Company and its Subsidiaries
other than Trico Supply and Trico Shipping, at any time, the aggregate of (a)
the amounts available to be drawn under all Group L/Cs and (b) all unreimbursed
amounts drawn under Group L/Cs.

 

“Aggregate L/C Exposure Statement” means, for the Company and its Subsidiaries
other than Trico Supply and Trico Shipping, and for any date of delivery
thereof, a report, as at the end of the calendar month immediately preceding
such date of delivery, of the Aggregate L/C Exposure.

 

“Agreement” means this Secured Super-Priority Debtor-in-Possession Credit
Agreement.

 

“Ancillary Collateral Documents” means, collectively, each Mortgage, each
Collateral Vessel Mortgage, each Specified Hedge Agreement, each Lockbox Account
Agreement, each Blocked Account Agreement, each Control Account Agreement, each
other certificate, instrument or document that creates or perfects a Lien on any
Collateral and each other certificate, instrument or document executed by a
Credit Party and delivered to the Administrative Agent or any Collateral Agent
or Lender pursuant to or in connection with any of the foregoing.

 

“Anti-Terrorism Laws” has the meaning specified in Section 3.24.

 

“Applicable Margin” means (a) for Eurodollar Loans, a rate per annum equal to
5.00% and (b) for Base Rate Loans, a rate per annum equal to 4.00%.

 

“Approved Fund” means (a) a CLO and (b) with respect to any Lender that is a
fund that invests in commercial loans, any other fund that invests in commercial
loans and is managed or advised by the same investment advisor as such Lender or
by an Affiliate of such investment advisor.

 

“Approved Securities Intermediary” means a Securities Intermediary or commodity
intermediary selected or approved by the Administrative Agent and with respect
to which a Credit Party has delivered to the Administrative Agent an executed
Control Account Agreement covering all Control Accounts at such intermediary.

 

“Asset Sale” has the meaning specified in Section 6.4.

 

“Assignee” has the meaning specified in Section 12.6(b).

 

“Assignment and Acceptance” means an Assignment and Acceptance, substantially in
the form of Exhibit B.

 

“Available Cash” means, with respect to any Person, all cash, short term
investments and other Cash Equivalents, excluding (a) amounts constituting
proceeds of Asset Sales, Recovery Events, Debt Issuances or Equity Issuances, to
the extent otherwise required to be applied to a mandatory prepayment of the
Loans pursuant to Section 2.6 and (b) Restricted Cash.

 

“Available Credit” means, at any time, an amount equal to the excess, if any, of
(a) the Maximum Credit in effect at such time over (b) the excess, if any, of
(i) the Aggregate L/C Exposure at such time over (ii) the Maximum Existing L/C
Exposure in effect at such time.

 

- 4 -

Trico Marine DIP Credit Agreement



--------------------------------------------------------------------------------

“Bankruptcy Code” means title 11, United States Code, as amended from time to
time.

 

“Bankruptcy Court” means the United States Bankruptcy Court for the Southern
District of New York or any other court having competent jurisdiction over the
Cases.

 

“Bankruptcy Rules” means collectively, the Federal Rules of Bankruptcy Procedure
and the Official Bankruptcy Forms, the Federal Rules of Civil Procedure, as
applicable to the Chapter 11 Cases or proceedings therein, and the Local Rules
of the Bankruptcy Court, all as now in effect or hereafter amended.

 

“Base Rate” means, for any day, a rate per annum (rounded upwards, if necessary,
to the next 1/16 of 1%) equal to the greatest of (a) the Prime Rate in effect on
such day, (b) the Federal Funds Effective Rate in effect on such day plus 0.50%
and (c) 3.00%. For purposes hereof, “Prime Rate” means the rate of interest per
annum publicly announced from time to time by the Reference Bank as its prime or
base rate in effect at its principal office in New York City (the Prime Rate not
being intended to be the lowest rate of interest charged by the Reference Bank
in connection with extensions of credit to debtors). Any change in the Base Rate
due to a change in the Prime Rate or the Federal Funds Effective Rate shall be
effective as of the opening of business on the effective day of such change in
the Prime Rate or the Federal Funds Effective Rate, respectively.

 

“Base Rate Loans” means Loans the rate of interest applicable to which is based
upon the Base Rate.

 

“Bear Stearns” has the meaning specified in the preamble to this Agreement.

 

“Benefitted Lender” has the meaning specified in Section 12.7(a).

 

“Blocked Account” means a Deposit Account maintained by any Credit Party (other
than TMIH and Trico Supply and its Subsidiaries) with a Blocked Account Bank,
which account is the subject of an effective Blocked Account Agreement and is
subject to a Lien in favor of the Collateral Agents for the benefit of the
Revolving Secured Parties and the Term Secured Parties having the priority
applicable to Deposit Accounts as specified in Sections 3.20 and 10.1 and
includes all monies on deposit therein and all certificates and instruments, if
any, representing or evidencing such Blocked Account.

 

“Blocked Account Agreement” means an agreement, substantially in the form of
Exhibit C (with such changes thereto as may be agreed to by the Administrative
Agent and the Collateral Agents), executed by the relevant Credit Party (other
than TMIH and Trico Supply and its Subsidiaries), the Administrative Agent and
the Collateral Agents and acknowledged and agreed to by the relevant Blocked
Account Bank.

 

“Blocked Account Bank” means Nordea, Bank One, or any other financial
institution selected or approved by the Administrative Agent and with respect to
which a Credit Party (other than TMIH and Trico Supply and its Subsidiaries) has
delivered to the Administrative Agent an executed Blocked Account Agreement
covering all Blocked Accounts at such institution.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States (or any successor).

 

“Borrowers” means Trico Operators and Trico Assets.

 

- 5 -

Trico Marine DIP Credit Agreement



--------------------------------------------------------------------------------

“Borrowing” means a borrowing consisting of Loans of the same Type made on the
same day and, if Eurodollar Rate Loans, having the same Interest Period, by the
Lenders ratably according to their respective Revolving Credit Commitments or
Term Loan Commitments, as applicable.

 

“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close,
provided that with respect to notices and determinations in connection with, and
payments of principal and interest on, Eurodollar Loans, such day is also a day
for trading by and between banks in Dollar deposits in the interbank eurodollar
market.

 

“Capital Lease Obligations” means as to any Person, the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP and, for the purposes of
this Agreement, the amount of such obligations at any time shall be the
capitalized amount thereof at such time determined in accordance with GAAP.

 

“Carve-Out” means claims in the Cases for the payment of: (a) the unpaid fees of
the U.S. Trustee pursuant to 28 U.S.C. § 1930(a); and (b) (i) all allowed,
unpaid claims for fees and expenses incurred prior to the earlier of the
Termination Date and the date on which any of the Debtors or any Committee has
received notice or otherwise first has knowledge of an Event of Default, and
payable under sections 330 and 331 of the Bankruptcy Code to professional
persons retained pursuant to an order of the Bankruptcy Court, and so long as
payment of such fees and expenses would not, after giving effect thereto, on a
pro forma basis, result in a Default or Event of Default under Section 7; and
(ii) up to an aggregate of $250,000 for allowed, unpaid fees and expenses
incurred by such professional persons so retained following such earlier date.

 

“Cases” means the jointly administered Chapter 11 cases of the Debtors
commencing on the Commencement Date.

 

“Cash Collateral Account” means a Deposit Account, account number 7414473003, in
the name of the Revolving Credit Collateral Agent, maintained with Nordea in New
York, New York.

 

“Cash Equivalents” means (a) marketable direct obligations issued directly, or
unconditionally and fully guaranteed by the United States government or issued
by any agency thereof and backed by the full faith and credit of the United
States, in each case maturing within one year from the date of acquisition; (b)
certificates of deposit, time deposits, eurodollar time deposits or overnight
bank deposits having maturities of six months or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States or any state thereof or the District of Columbia
having combined capital and surplus of not less than $500,000,000 and a rating
of “A” (or such similar equivalent rating) or higher by at least one nationally
recognized statistical rating organization (as defined in Rule 436 under the
Securities Act); (c) commercial paper of an issuer rated at least A-1 by
Standard & Poor’s Ratings Services (“S&P”) or P-1 by Moody’s Investors Service,
Inc. (“Moody’s”), or carrying an equivalent rating by a nationally recognized
rating agency, if both of the two named rating agencies cease publishing ratings
of commercial paper issuers generally, and maturing within six months from the
date of acquisition; (d) repurchase obligations of any Lender or of any
commercial bank satisfying the requirements of clause (b) of this definition,
having a term of not more than 30 days, with respect to underlying securities of
the types described in clause (a) of this definition; (e) securities with
maturities of one year or less from the date of acquisition issued or fully
guaranteed by any state, commonwealth or territory of the United States, by any
political subdivision or taxing authority of any such state, commonwealth or
territory or by any foreign government, the securities of which state,
commonwealth, territory, political subdivision, taxing authority or foreign
government (as the case may

 

- 6 -

Trico Marine DIP Credit Agreement



--------------------------------------------------------------------------------

be) are rated at least A by S&P or A-2 by Moody’s; (f) securities with
maturities of six months or less from the date of acquisition backed by standby
letters of credit issued by any Lender or any commercial bank satisfying the
requirements of clause (b) of this definition; (g) shares of money market,
mutual or similar funds which invest exclusively in assets satisfying the
requirements of clauses (a) through (f) of this definition or money market funds
that (i) comply with the criteria set forth in Securities and Exchange
Commission Rule 2a-7 under the Investment Company Act of 1940, as amended, (ii)
are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of at
least $5,000,000,000; or (h) other short-term investments utilized by any
Foreign Subsidiary in accordance with its pre-existing cash management
investment practices in investments of a type analogous to the foregoing, which
shall be issued by a commercial bank having combined capital and surplus of not
less than $500,000,000 and a rating of A (or such similar equivalent rating) or
higher by a nationally or internationally recognized rating agency.

 

“Charterer Acknowledgement” means a written acknowledgement in form and
substance satisfactory to the Agents, duly executed by the bareboat charterer of
a Collateral Vessel subject to a bareboat charter, to the effect that such
charterer (i) is not the owner of the vessel and (ii) cannot bind the owner of
the vessel or the vessel for the charterer’s obligations.

 

“Chattel Paper” has the meaning specified in Article 9 of the UCC.

 

“CLO” means any entity (whether a corporation, partnership, trust or otherwise)
that is engaged in making, purchasing, holding or otherwise investing in bank
loans and similar extensions of credit in the ordinary course of its business
and is administered or managed by a Lender or an Affiliate of such Lender.

 

“Claim” has the meaning specified in section 101(5) of the Bankruptcy Code.

 

“Closing Date” means the date on which all of the conditions precedent set forth
in Sections 4.1 and 4.2 shall have been satisfied, which date is December 22,
2004.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral” means the collective reference to the First Lien Collateral and the
Second Lien Collateral, or where the context so requires, when used with respect
to the Lien and security interest in favor of (i) the Revolving Credit
Collateral Agent for the benefit of the Agents and the Revolving Credit Lenders,
the First Lien Collateral or (ii) the Term Loan Collateral Agent for the benefit
of the Term Loan Lenders, the Second Lien Collateral.

 

“Collateral Agents” means, collectively, the Revolving Credit Collateral Agent,
Term Loan Collateral Agent and any collateral agent for Lenders under any
Additional Credit Facility.

 

“Collateral Support” means all property (real or personal) assigned,
hypothecated or otherwise securing any property of the nature described in items
(i) through (xxii) in the definition of the term “First Lien Collateral” set
forth in Section 10.1(a) or the term “Second Lien Collateral” set forth in
Section 10.1(b), as applicable, and, in either case, includes any security
agreement or other agreement granting a mortgage, security interest or other
lien in such real or personal property.

 

“Collateral Vessels” means the collective reference to (i) the Domestic
Collateral Vessels, (ii) the Foreign Collateral Vessels and (iii) to the extent
all consents, if any, required to be obtained from MARAD with respect to any or
all of such vessels for the grant of a Lien thereon to secure the

 

- 7 -

Trico Marine DIP Credit Agreement



--------------------------------------------------------------------------------

Obligations have been obtained and all conditions, if any, to such consents have
been satisfied, the MARAD Vessels.

 

“Collateral Vessel Mortgage” has the meaning specified in Section
4.1(c)(iii)(C).

 

“Commencement Date” has the meaning specified in the recitals to this Agreement.

 

“Commercial Tort Claims” has the meaning specified in Article 9 of the UCC.

 

“Commitment Letter” means the Commitment Letter dated as of November 10, 2004
addressed to the Company and the Borrowers from Bear Stearns and other initial
Lenders party thereto.

 

“Commitments” means the aggregate Revolving Credit Commitments and the aggregate
Term Loan Commitments.

 

“Committee” means any official committee appointed in the Cases, as such
committee may be reconstituted from time to time.

 

“Commonly Controlled Entity” means an entity, whether or not incorporated, that
is under common control with any Group Member within the meaning of Section 4001
of ERISA or is part of a group that includes any Group Member and that is
treated as a single employer under Section 414 of the Code.

 

“Company” has the meaning specified in the preamble to this Agreement.

 

“Company Net Indebtedness Statement” means, for each of the group comprised of
the Group Members and the group comprised of the Specified Group Members,
separately, and for any date of delivery thereof, a detailed statement as at the
end of the calendar month immediately preceding such date of delivery of the
balance of (x) Available Cash (separately indicating by footnote in each case
net amounts attributable to dividends, loans, advances and other distributions
from entities that are not member of such group) of such group at such time, (y)
outstanding indebtedness of the members of such group at such time (on a
consolidated and unconsolidated basis) and (z) Net Indebtedness of such group at
such time.

 

“Conduit Lender” means any special purpose entity organized and administered by
any Lender for the purpose of making Loans otherwise required to be made by such
Lender and designated by such Lender in a written instrument, subject to the
consent of the Administrative Agent and either Borrower (which consent shall not
be unreasonably withheld); provided that the designation by any Lender of a
Conduit Lender shall not relieve the designating Lender of any of its
obligations to fund a Loan under this Agreement if, for any reason, its Conduit
Lender fails to fund any such Loan, and the designating Lender (and not the
Conduit Lender) shall have the sole right and responsibility to deliver all
consents and waivers required or requested under this Agreement with respect to
its Conduit Lender, and provided further that no Conduit Lender shall (a) be
entitled to receive any greater amount pursuant to Section 2.14, 2.15, 2.16 or
12.5 than the designating Lender would have been entitled to receive in respect
of the extensions of credit made by such Conduit Lender or (b) be deemed to have
any Commitment.

 

“Confirmation Order” means an order by the Bankruptcy Court confirming the Trico
Plan.

 

“Consent Agreement” means an agreement, substantially in the form of Exhibit D
(with such changes thereto as may be agreed to by the Administrative Agent),
executed by the Borrowers, on behalf

 

- 8 -

Trico Marine DIP Credit Agreement



--------------------------------------------------------------------------------

of themselves and the other Credit Parties, and the Administrative Agent, and
relating to the transmission of certain communications to the Administrative
Agent in electronic format.

 

“Consolidated Net Income” means, for any Person or group for any period, the net
income (or loss) of such Person and its Subsidiaries or for the members of such
group, as applicable, for such period, determined on a consolidated basis in
conformity with GAAP; provided, however, that (a) the net income of any other
Person in which such Person or one of its Subsidiaries has a joint interest with
a third party (which interest does not cause the net income of such other Person
to be consolidated into the net income of such Person in accordance with GAAP)
shall be included only to the extent of the amount of dividends or distributions
paid to such Person or Subsidiary, or to the members of such group, as
applicable, (b) the net income of any Subsidiary of such Person that is subject
to any restriction or limitation on the payment of dividends or the making of
other distributions shall be excluded to the extent of such restriction or
limitation, (c) (i) the net income (or loss) of any Person acquired in a pooling
of interest transaction for any period prior to the date of such acquisition and
(ii) any net gain (but not loss) resulting from an Asset Sale by such Person or
any of its Subsidiaries other than in the ordinary course of business shall be
excluded, and (d) extraordinary gains and losses and any one-time increase or
decrease to net income which is required to be recorded because of the adoption
of new accounting policies, practices or standards required by GAAP shall be
excluded.

 

“Continuing Directors” means the directors of the Company on the Closing Date,
and each other director, if, in each case, such other director’s nomination for
election to the board of directors of the Company is recommended by at least a
majority of the then Continuing Directors.

 

“Contracts” means with respect to any Credit Party, any and all “contracts,” as
such term is defined in Article 1 of the UCC, of such Credit Party.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” has the meaning specified in Section 9-106 of the UCC.

 

“Control Account” means a Securities Account or commodity account maintained by
any Credit Party (other than TMIH and Trico Supply and its Subsidiaries) with an
Approved Securities Intermediary, which account is the subject of an effective
Control Account Agreement and is subject to a Lien in favor of the Revolving
Secured Parties and the Term Secured Parties having the priority applicable to
Securities Accounts as specified in Sections 3.20 and 10.1 and includes all
financial assets held therein and all certificates and instruments, if any,
representing or evidencing such Control Account.

 

“Control Account Agreement” means an agreement, substantially in the form of
Exhibit E (with such changes as may be agreed to by the Administrative Agent and
the Collateral Agents), executed by any Credit Party (other than TMIH and Trico
Supply and its Subsidiaries), the Administrative Agent and the Collateral Agents
and acknowledged and agreed to by the relevant Approved Securities Intermediary.

 

“Copyright Licenses” means any written agreement naming any Credit Party as
licensor or licensee granting any right under any Copyright, including the grant
of rights to copy, publicly perform, create derivative works, manufacture,
distribute, exploit and sell materials derived from any Copyright.

 

“Copyrights” means (a) all copyrights arising under the laws of the United
States, any other country or any political subdivision thereof, whether
registered or unregistered and whether published or unpublished, all
registrations and recordings thereof, and all applications in connection
therewith,

 

- 9 -

Trico Marine DIP Credit Agreement



--------------------------------------------------------------------------------

including all registrations, recordings and applications in the United States
Copyright Office or in any foreign counterparts thereof and (b) the right to
obtain all renewals thereof.

 

“Credit Documents” means, collectively, this Agreement, the Ancillary Collateral
Documents, the Fee Letter, the Notes, the Intercreditor Agreement, the Trico
Supply Intercreditor Agreement and the Waiver and Agreement.

 

“Credit Parties” means the Borrowers and the Guarantors and each other Group
Member that is a party to any Credit Document.

 

“Debt Issuance” means the incurrence by any Group Member of any Indebtedness of
the type specified in clause (a) or (c) of the definition of the term
“Indebtedness” after the Closing Date.

 

“Debtors” means the Company and the Borrowers, each as debtor and
debtor-in-possession in the Cases under chapter 11 of the Bankruptcy Code.

 

“Default” means any event that is, or upon notice, lapse of time or both, if
required, would constitute, an Event of Default.

 

“Deposit Account” means any “deposit account,” as defined in Article 9 of the
UCC, of any Credit Party (other than TMIH and Trico Supply and its
Subsidiaries).

 

“DIP Facility” means the Term Loan Commitments, the Revolving Credit Commitments
and the provisions herein related to the Term Loans and the Revolving Loans.

 

“DIP Orders” means the collective reference to the Interim Order and the Final
DIP Order.

 

“Disposition” means, with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer, charter or other disposition
thereof. The terms “Dispose” and “Disposed of” shall have correlative meanings.

 

“Document” has the meaning specified in Article 9 of the UCC.

 

“Dollars” and “$” means dollars in lawful currency of the United States.

 

“Domestic Collateral Vessels” means collectively, the sea going vessels and
tankers (other than MARAD Vessels) owned by either Borrower, the Company or any
Guarantor that is a Domestic Subsidiary, documented in the United States, and
set forth on Schedule 3.19 as supplemented from time to time (which Schedule
identifies the flag, registry, area of operation, official number and registered
owner of each such vessel and tanker), which Schedule shall be supplemented from
time to time after the date hereof to include any sea going vessels and tankers
(other than MARAD Vessels) owned by either Borrower, the Company or any
Guarantor that is a Domestic Subsidiary, documented in the United States, and
acquired by any of them after the date hereof, or to remove any Domestic
Collateral Vessel that is subsequently Disposed of as Releasable Collateral to a
Permitted JV, or otherwise Disposed of in accordance with the provisions of this
Agreement.

 

“Domestic Subsidiary” means any Subsidiary that is incorporated within the
United States of America.

 

“EBITDA” means, with respect to any group for any period, an amount equal to (a)
Consolidated Net Income of such group for such period plus (b) the sum of, in
each case to the extent included in the

 

- 10 -

Trico Marine DIP Credit Agreement



--------------------------------------------------------------------------------

calculation of such Consolidated Net Income but without duplication, (i) any
provision for income taxes, (ii) Interest Expense, (iii) depreciation, depletion
and amortization of intangibles or financing or acquisition costs, (iv) to the
extent not otherwise included in Consolidated Net Income, net cash dividends, or
net cash distributions constituting a return on capital, received by such group
from Persons outside such group, and (v) to the extent deducted as an expense in
determining Consolidated Net Income, (x) maintenance and classification costs
and (y) for fiscal year 2005 only, restructuring costs in an aggregate amount
not to exceed $5,600,000 and mobilization and de-stacking costs in an aggregate
amount not to exceed $1,300,000, minus (c) the sum of, in each case to the
extent included in the calculation of such Consolidated Net Income but without
duplication, (i) any credit for income tax and (ii) interest income.

 

“Effective Date” means the first Business Day (i) on which all conditions to the
Trico Plan’s consummation set forth in Article IX.B. of the Trico Plan have been
satisfied or waived; and (ii) that is the date on which the Trico Plan is
substantially consummated.

 

“Environmental Laws” means any and all foreign, Federal, state, local or
municipal laws, rules, orders, regulations, statutes, ordinances, codes,
decrees, requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct on a Group Member concerning protection of human health or
the environment, the Release or threatened Release of, or exposure to, Materials
of Environmental Concern, natural resources or natural resource damage or
occupational safety or health, each as may be amended at any time hereafter.

 

“Equipment” has the meaning specified in Article 9 of the UCC.

 

“Equity Interest” means, with respect to any Person, any and all shares,
interests, participations or other equivalents, including joint venture,
partnership, trust and membership interests (however designated, whether voting
or nonvoting), of equity or ownership or beneficial interest in or of such
Person, and any and all warrants, options or other rights to purchase or
otherwise acquire any of the foregoing.

 

“Equity Issuance” means the issuance of any Equity Interest by any Group Member
other than to a Wholly-Owned Subsidiary of the Company that is not a Norwegian
Group Member.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“Eurocurrency Reserve Requirements” means for any day as applied to a Eurodollar
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including
basic, supplemental, special, marginal, emergency or other reserves under any
regulations of the Board or other Governmental Authority having jurisdiction
with respect thereto) dealing with reserve requirements prescribed for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board) maintained by a member bank of the Federal Reserve
System.

 

“Eurodollar Base Rate” means, with respect to each day during each Interest
Period pertaining to a Eurodollar Loan, (a) the rate per annum (rounded to the
nearest 1/100 of 1%) equal to the rate determined by the Administrative Agent to
be the offered rate that appears on the page of the Telerate Screen that
displays an average British Bankers Association Interest Settlement Rate (such
page currently being page number 3740 or 3750, as applicable) for deposits (for
delivery on the first day of such period) with a term equivalent to such period
in Dollars, determined as of approximately 11:00 a.m. (London,

 

- 11 -

Trico Marine DIP Credit Agreement



--------------------------------------------------------------------------------

England time) two Business Days prior to the beginning of such period, or (b) in
the event the rate referenced in the preceding clause (a) does not appear on
such page or service or if such page or service shall cease to be available, the
rate per annum (rounded to the nearest 1/100 of 1%) equal to the rate determined
by Administrative Agent to be the offered rate on such other page or other
service that displays an average British Bankers Association Interest Settlement
Rate for deposits (for delivery on the first day of such period) with a term
equivalent to such period in Dollars, determined as of approximately 11:00 a.m.
(London, England time) two Business Days prior to the beginning of such period,
or (c) in the event the rates referenced in the preceding clauses (a) and (b)
are not available, the rate per annum (rounded to the nearest 1/100 of 1%) equal
to the offered quotation rate to first class banks in the London interbank
market by the Administrative Agent for deposits (for delivery on the first day
of the relevant period) in Dollars of amounts in same day funds comparable to
the principal amount of the applicable Loan of Bear Stearns, in its capacity as
a Lender, for which the Eurodollar Base Rate is then being determined with
maturities comparable to such period as of approximately 11:00 a.m. (London,
England time) two Business Days prior to the beginning of such period.
Notwithstanding the foregoing, if the Eurodollar Base Rate determined as
provided in clause (a), (b) or (c) above for any Eurodollar Loan for any
Interest Period would be less than 2.00% per annum, then the “Eurodollar Base
Rate” for such Eurodollar Loan for such Interest Period shall be deemed to be
2.00% per annum.

 

“Eurodollar Loans” means Loans the rate of interest applicable to which is based
upon the Eurodollar Rate.

 

“Eurodollar Rate” means, with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula (rounded upward, if necessary, to the next
1/100th of 1%):

 

Eurodollar Base Rate 1.00 - Eurocurrency Reserve Requirements

 

“Eurodollar Tranche” means, collectively, Eurodollar Loans the then current
Interest Periods with respect to all of which begin on the same date and end on
the same later date.

 

“Event of Default” has the meaning specified in Section 7.

 

“Excess Cash Flow” means, as to the Company and its consolidated Subsidiaries
for any fiscal year, the consolidated EBITDA of the Company and its consolidated
subsidiaries for such fiscal year less the sum of (a) (x) for fiscal year 2005
only, $9,900,000 and (y) for each fiscal year after 2005, $3,000,000 and (b) for
each fiscal year, the aggregate amount of expensed and capitalized maintenance
and classification costs, capital expenditures, cash income taxes, cash interest
expense and net mandatory and optional permanent reductions in principal amount
of indebtedness paid from and in respect of amounts properly includable and
included in such EBITDA (other than mandatory prepayments of Loans contemplated
pursuant to Section 2.6(b) (and in any event, for greater clarity, other than
mandatory prepayments from or in respect of events referred to in Section
2.6(a))).

 

“Executive Order” has the meaning specified in Section 3.24.

 

“Existing L/Cs” has the meaning specified in Section 2.21.

 

“Exit Credit Agreement” means the Credit Agreement, substantially in the form of
Exhibit F, with such changes therein as may be required to correct any manifest
errors or as may otherwise be agreed to by the Agents, the Lenders, the
Borrowers and the Company.

 

- 12 -

Trico Marine DIP Credit Agreement



--------------------------------------------------------------------------------

“Exit Credit Documents” means the “Credit Documents” as defined in the Exit
Credit Agreement.

 

“Exit Facility” means a senior secured credit facility of up to $75,000,000
consisting of (a) an amortizing term loan made available to the Borrowers on the
Effective Date pursuant to the Exit Credit Documents in a principal amount equal
to the aggregate unpaid principal amount of the Term Loans on the Effective Date
and (b) a revolving credit facility made available to the Borrowers on the
Effective Date and from time to time thereafter in an aggregate principal amount
up to $20,000,000, all to the extent provided for in the Exit Credit Documents.

 

“Federal Funds Effective Rate” means for any day, the weighted average of the
rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for the day of such transactions received by the Reference Bank from
three federal funds brokers of recognized standing selected by it.

 

“Fee Letter” means the Administration Agent Fee Letter dated as of November 10,
2004, as amended from the Administrative Agent addressed to the Company and the
Borrowers and accepted by them with respect to the administrative agent fee to
be paid from the Borrowers to the Administrative Agent.

 

“Final DIP Order” means an order of the Bankruptcy Court entered in the Cases,
on the docket of the Clerk of the Bankruptcy Court, in substantially the form of
the Interim Order, with such modifications as are satisfactory to the Required
Lenders.

 

“Final DIP Order Effective Date” means the date on which the Final DIP Order
shall have been entered on the docket of the Bankruptcy Court.

 

“Final Order” means an order of the Bankruptcy Court entered on the docket of
the Clerk of the Bankruptcy Court that is in effect and not stayed and as to
which the time to appeal, petition for certiorari or move for reargument or
rehearing has expired and as to which no appeal, petition for certiorari or
other proceedings for reargument or rehearing shall then be pending or as to
which any right to appeal, petition for certiorari, reargue or rehear shall have
been waived, or if an appeal, reargument, petition for certiorari, or rehearing
thereof has been sought, the order of the Bankruptcy Court shall have been
affirmed by the highest court to which the order was appealed, from which the
reargument or rehearing was sought or certiorari has been denied, and the time
to take any further appeal, petition for certiorari or move for reargument or
rehearing shall have expired, provided, however, that no order shall fail to
become a Final Order solely because of the possibility that a motion pursuant to
Rule 60 of the Federal Rules of Civil Procedure or Rule 7024 of the Bankruptcy
Rules may be filed with respect to such order.

 

“Financial Asset” has the meaning specified in Article 8 of the UCC.

 

“First Lien Collateral” has the meaning specified in Section 10.1(a).

 

“Forecast” means, for any group and for any date of delivery thereof, a detailed
forecast for such group on a consolidated basis of cash receipts and
disbursements for the rolling 13-week period following such date of delivery,
(or, with respect to the initial Forecast, the Closing Date), together with
associated assumptions and supporting footnotes.

 

“Foreign Collateral Vessels” means collectively, the sea going vessels and
tankers (other than the Domestic Collateral Vessels and the MARAD Vessels) owned
by either Borrower or any Guarantor and

 

- 13 -

Trico Marine DIP Credit Agreement



--------------------------------------------------------------------------------

set forth on Schedule 3.19 as supplemented from time to time (which Schedule
identifies the flag, registry, area of operation, official number and registered
owner of each such vessel and tanker), which Schedule shall be supplemented from
time to time after the date hereof to include any sea going vessels and tankers
(other than the Domestic Collateral Vessels and the MARAD Vessels) owned by
either Borrower or any Guarantor and acquired by any of them after the date
hereof or to remove any Foreign Collateral Vessel that is subsequently Disposed
of as Releasable Collateral to a Permitted JV, or otherwise Disposed of in
accordance with the provisions of this Agreement.

 

“Foreign Pension Plan” means any plan, fund (including any superannuation fund)
or other similar program established or maintained outside the United States by
any Group Member primarily for the benefit of employees of any Group Member
residing outside the United States, which plan, fund or other similar program
provides, or results in, retirement income, a deferral of income in
contemplation of retirement or payments to be made upon termination of
employment, and which plan is not subject to ERISA or the Code.

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

“Funding Office” means the office of the Administrative Agent specified in
Section 12.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to either Borrower
and the Lenders.

 

“GAAP” means generally accepted accounting principles in the United States as in
effect from time to time.

 

“GECC Master Bareboat Charter” means that certain Master Bareboat Charter dated
as of September 30, 2002 between Trico Operators and General Electric Capital
Corporation, and the other documents executed and delivered in connection
therewith (each as may be amended, modified or supplemented in accordance with
the terms hereof and thereof).

 

“General Intangible” has the meaning specified in Article 9 of the UCC.

 

“Goods” has the meaning specified in Article 9 of the UCC.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization (including the National Association of Insurance Commissioners).

 

“Group Business” has the meaning specified in Section 3.17(b).

 

“Group L/Cs” means the face amount of all L/Cs issued for the account of, or
having as the account party, the Company or any of its Subsidiaries other than
Trico Supply and Trico Shipping.

 

“Group Members” means the Company and its consolidated Subsidiaries from time to
time.

 

“Group Properties” has the meaning specified in Section 3.17(a).

 

“Guarantee Obligation” means as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including any
bank under any letter of credit) to induce the creation of which the
guaranteeing person has issued a reimbursement, counterindemnity or similar

 

- 14 -

Trico Marine DIP Credit Agreement



--------------------------------------------------------------------------------

obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other obligations (the “primary obligations”)
of any other third Person (the “primary obligor”) in any manner, whether
directly or indirectly, including any obligation of the guaranteeing person,
whether or not contingent, (i) to purchase any such primary obligation or any
property constituting direct or indirect security therefor, (ii) to advance or
supply funds (1) for the purchase or payment of any such primary obligation or
(2) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency or any other balance sheet
condition of the primary obligor, (iii) to purchase property, securities or
services primarily for the purpose of assuring the beneficiary of any such
primary obligation of the ability of the primary obligor to make payment of such
primary obligation or (iv) otherwise to assure or hold harmless the beneficiary
of any such primary obligation against loss in respect thereof; provided,
however, that the term Guarantee Obligation shall not include (A) endorsements
of instruments for deposit or collection in the ordinary course of business or
(B) performance guarantees with respect to vessels incurred in connection with
charter arrangements entered into in the ordinary course of business in favor of
third parties agreeing to charter the applicable vessel, in each case, not
relating to borrowed money. The amount of any Guarantee Obligation of any
guaranteeing person shall be deemed to be the lower of (x) an amount equal to
the stated or determinable amount of the primary obligation in respect of which
such Guarantee Obligation is made and (y) the maximum amount for which such
guaranteeing person may be liable pursuant to the terms of the instrument
embodying such Guarantee Obligation, unless such primary obligation and the
maximum amount for which such guaranteeing person may be liable are not stated
or determinable, in which case the amount of such Guarantee Obligation shall be
such guaranteeing person’s maximum reasonably anticipated liability in respect
thereof as determined by the Borrowers in good faith.

 

“Guarantors” means, collectively, the Company and each Wholly-Owned Subsidiary
of the Company other than a Non-Guarantor Subsidiary, and including in any event
each Borrower with respect to the other Borrower’s Obligations.

 

“Guaranty” means the guaranty of the Obligations of the Borrowers and the other
Guarantors made by each Guarantor pursuant to Section 9.

 

“Hedge Agreements” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of either Borrower or any
of its Subsidiaries shall be a Hedge Agreement.

 

“Indebtedness” means of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than trade
payables incurred in the ordinary course of such Person’s business that are not
more than 90 days past due or the obligation to pay which is being contested in
good faith by appropriate proceeding), (c) all obligations of such Person
evidenced by notes, bonds, debentures or other similar instruments, (d) all
indebtedness created or arising under any conditional sale or other title
retention agreement with respect to property acquired by such Person (even
though the rights and remedies of the seller or lender under such agreement in
the event of default may be limited to repossession or sale of such property),
(e) all Capital Lease Obligations and all Synthetic Lease Obligations of such
Person, (f) all obligations of such Person, contingent or otherwise, as an
account party or applicant under or in respect of acceptances, letters of credit
(to the extent of the unreimbursed amount of all drawings thereunder), surety
bonds or similar arrangements, (g) all obligations of such Person, contingent or
otherwise, to purchase, redeem, retire or otherwise acquire for value any Equity
Interest of

 

- 15 -

Trico Marine DIP Credit Agreement



--------------------------------------------------------------------------------

such Person, (h) all Guarantee Obligations of such Person in respect of
obligations of the kind referred to in clauses (a) through (g) above, (i) all
obligations of the kind referred to in clauses (a) through (h) above secured by
(or for which the holder of such obligation has an existing right, contingent or
otherwise, to be secured by) any Lien on property (including accounts and
contract rights) owned by such Person, whether or not such Person has assumed or
become liable for the payment of such obligation, provided that, if such Person
has not assumed such obligations, then the amount of Indebtedness of such Person
for purposes of this clause (i) shall be equal to the lesser of the amount of
the obligations of the holder of such obligations and the fair market value of
the assets of such Person which secure such obligations, and (j) for the
purposes of Sections 6.1 and 7.1(e) only, all obligations of such Person in
respect of Hedge Agreements. The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness expressly provide that such
Person is not liable therefor.

 

“Initial Exit Facility Term Loan Amount” means the lesser of (i) $55,000,000 and
(ii) the aggregate principal amount of the Term Loans outstanding on the
Effective Date.

 

“Insolvency” means, with respect to any Multiemployer Plan, the condition that
such Plan is insolvent within the meaning of Section 4245 of ERISA.

 

“Insolvent” means pertaining to a condition of Insolvency.

 

“Instrument” has the meaning specified in Article 9 of the UCC, other than
instruments that constitute, or are a part of a group of writings that
constitute, Chattel Paper.

 

“Insurance” has the meaning specified in Article 9 of the UCC.

 

“Intellectual Property” means, collectively, all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including Copyrights,
Copyright Licenses, Patents, Patent Licenses, Trademarks, Trademark Licenses,
technology, know-how and processes, and all rights to sue at law or in equity
for any infringement or other impairment thereof, including the right to receive
all proceeds and damages therefrom.

 

“Intercreditor Agreement” means the Intercreditor Agreement, dated as of the
date hereof, among the Agents, the Borrowers, the Guarantors and the other Group
Members listed as parties thereto, substantially in the form attached hereto as
Exhibit G.

 

“Interest Expense” means, for any Person for any period, (a) total interest
expense of such Person and its Subsidiaries for such period determined on a
consolidated basis in conformity with GAAP and including, in any event, interest
capitalized during construction for such period and net costs under Interest
Rate Contracts for such period minus (b) the sum of (i) net gains of such Person
and its Subsidiaries under Interest Rate Contracts for such period determined on
a consolidated basis in conformity with GAAP plus (ii) any interest income of
such Person and its Subsidiaries for such period determined on a consolidated
basis in conformity with GAAP.

 

“Interest Payment Date” means (a) as to any Base Rate Loan, the last day of each
calendar month while such Loan is outstanding and the final maturity date of
such Loan, (b) as to any Eurodollar Loan having an Interest Period of one month,
the last day of such Interest Period, (c) as to any Eurodollar Loan having an
Interest Period longer than one month, each day that is one month, or a whole
multiple thereof, after the first day of such Interest Period and the last day
of such Interest Period and (d) as to any Loan, the date of any repayment or
prepayment made in respect thereof.

 

- 16 -

Trico Marine DIP Credit Agreement



--------------------------------------------------------------------------------

“Interest Period” means as to any Eurodollar Loan, (a) for the period prior to
the Final DIP Order Effective Date, the period commencing on the borrowing or
conversion date, as the case may be, with respect to such Eurodollar Loan and
ending one month thereafter, and (b) for the period commencing with the Final
DIP Order Effective Date and thereafter, (i) initially, the period commencing on
the borrowing or conversion date, as the case may be, with respect to such
Eurodollar Loan and ending one, two or three months thereafter, as selected by
the relevant Borrower in its notice of borrowing or notice of conversion, as the
case may be, given with respect, and (ii) thereafter, each period commencing on
the last day of the next preceding Interest Period applicable to such Eurodollar
Loan and ending one, two or three months thereafter, as selected by the relevant
Borrower by irrevocable notice to the Administrative Agent no later than 11:00
A.M., New York City time, on the date that is three Business Days prior to the
last day of the then current Interest Period with respect thereto; provided that
all of the foregoing provisions relating to Interest Periods are subject to the
following:

 

(A) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;

 

(B) no Borrower may select an Interest Period that would extend beyond (i) with
respect to Eurodollar Loans made prior to the Final DIP Order Effective Date,
the 45th day after the Commencement Date and (ii) with respect to Eurodollar
Loans made thereafter, the Maturity Date;

 

(C) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
a calendar month; and

 

(D) each Borrower shall select Interest Periods so as not to require a payment
or prepayment of any Eurodollar Loan during an Interest Period for such Loan.

 

“Interest Rate Contracts” means all interest rate swap agreements, interest rate
cap agreements, interest rate collar agreements and interest rate insurance.

 

“Interim Order” means that certain order issued by the Bankruptcy Court pursuant
to Section 364 and other applicable provisions of the Bankruptcy Code
substantially in the form of Exhibit H, or otherwise in form and substance
satisfactory to the Required Lenders.

 

“Inventory” has the meaning specified in Article 9 of the UCC.

 

“Investment Property” means, with respect to any Credit Party, any and all
“investment property,” as such term is defined in Article 9 of the UCC, of such
Credit Party.

 

“Investments” means, with respect to any Person, (a) any purchase or other
acquisition by that Person of (i) any Equity Interest in, or (ii) a beneficial
interest in any Equity Interest in, any other Person, (b) any purchase by that
Person of all or a significant part of the assets of a business conducted by
another Person, (c) any loan, advance (other than deposits with financial
institutions available for withdrawal on demand, prepaid expenses, accounts
receivable and similar items made or incurred in the ordinary course of business
as presently conducted), or capital contribution by that Person to any other
Person, including all Indebtedness of any other Person to that Person arising
from a sale of property by that Person other than in the ordinary course of its
business and (d) any Guarantee Obligation incurred by that Person in respect of
Indebtedness of any other Person.

 

- 17 -

Trico Marine DIP Credit Agreement



--------------------------------------------------------------------------------

“JV Holdco” means a bankruptcy remote, special purpose entity (i) organized and
subsisting pursuant to organizational documents acceptable in form and substance
to the Administrative Agent, (ii) organized under the laws of the State of
Delaware (or another jurisdiction satisfactory to the Administrative Agent)
solely for the purpose of owning Equity Interests in Permitted JVs and having no
other assets and no liabilities (other than as a Guarantor), (iii) 100% of the
Equity Interests in which (x) are owned directly by the Company (or by one of
its Wholly-Owned Subsidiaries if such ownership shall have been consented to by
the Administrative Agent) and (y) shall have been pledged as security for the
Secured Obligations pursuant to Section 10.1, which Lien shall be fully
perfected and have the priority specified in Sections 3.20 and 10.1, (iv) that
shall be a Guarantor and (v) that shall have pledged the Equity Interests in
each Permitted JV owned by it as security for the Secured Obligations pursuant
to Section 10.1 which Lien shall be fully perfected and have the priority
specified in Sections 3.20 and 10.1, unless prohibited from doing so as to
particular Equity Interests in Permitted JVs under the relevant Qualified JV
Agreement governing such Equity Interests.

 

“L/C Exposure” means, with respect to any L/C, the sum of (i) the amount
available to be drawn under such L/C and (ii) the unreimbursed amount drawn
under such L/C.

 

“L/Cs” means, with respect to any Person, all letters of credit or analogous
instruments as to which such Person is the account party or is otherwise liable
for, or has pledged any asset to secure, reimbursement or payment of amounts
drawn thereunder.

 

“Land” has the meaning specified in the definition of the term “Real Property.”

 

“Lead Arranger” has the meaning specified in the recitals to this Agreement.

 

“Lenders” has the meaning specified in the preamble hereto; provided that,
unless the context otherwise requires, each reference herein to the Lenders
shall be deemed to include any Conduit Lender.

 

“Letter of Credit Rights” has the meaning specified in Article 9 of the UCC.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including any conditional sale or
other title retention agreement and any capital lease having substantially the
same economic effect as any of the foregoing).

 

“LLC” means any limited liability company in which any Credit Party has an
interest.

 

“LLC Agreement” means the limited liability company agreement or such analogous
agreement governing the operation of any LLC.

 

“Loan” means any loan made by any Lender pursuant to this Agreement.

 

“Lockbox Account” means an account maintained by any Credit Party (other than
TMIH and Trico Supply and its Subsidiaries) with a Lockbox Account Bank, which
account is the subject of an effective Lockbox Account Agreement and is subject
to a Lien in favor of the Revolving Secured Parties and the Term Secured Parties
having the priority applicable to Deposit Accounts as specified in Sections 3.20
and 10.1, and includes all monies on deposit therein and all certificates and
instruments, if any, representing or evidencing such Lockbox Account.

 

- 18 -

Trico Marine DIP Credit Agreement



--------------------------------------------------------------------------------

“Lockbox Account Agreement” means an agreement, substantially in the form of
Exhibit I (with such changes thereto as may be agreed to by the Administrative
Agent), executed by the relevant Credit Party (other than TMIH and Trico Supply
and its Subsidiaries), the Administrative Agent and the Collateral Agents and
acknowledged and agreed to by the relevant Lockbox Account Bank.

 

“Lockbox Account Bank” means a financial institution selected or approved by the
Administrative Agent and with respect to which a Credit Party (other than TMIH
and Trico Supply and its Subsidiaries) has delivered to the Administrative Agent
an executed Lockbox Account Agreement covering all Lockbox Accounts at such
institution.

 

“Majority Lenders” means at any time, Lenders holding more than 50% of the sum
of (a) the aggregate Revolving Credit Exposure at such time, (b) the aggregate
amount of Unused Revolving Credit Commitments and (c) the aggregate outstanding
principal amount of Term Loans.

 

“Majority Revolving Lenders” means at any time, Revolving Credit Lenders holding
more than 50% of the sum of (a) the aggregate Revolving Credit Exposure at such
time and (b) the aggregate amount of Unused Revolving Credit Commitments.

 

“Majority Term Lenders” means at any time, Term Loan Lenders holding more than
50% of the aggregate outstanding principal amount of Term Loans.

 

“MARAD” means the United States Maritime Administration.

 

“MARAD 2006 Notes” means the United States Government guaranteed ship financing
bonds, SWATH Series I, consisting of $10,000,000.00 original principal amount of
6.08% sinking fund bonds due 2006.

 

“MARAD 2014 Notes” means the United States Government guaranteed ship financing
bonds, 1999 series, consisting of $18,867,000.00 original principal amount of
6.11% sinking fund bonds due 2014.

 

“MARAD Vessels” means collectively the sea going vessels and tankers owned by
TMI, documented in the United States, and set forth and identified as such on
Schedule 3.19 (which Schedule identifies the flag, registry, area of operation,
and official number of each such vessel and tanker), which Schedule shall be
supplemented from time to time after the date hereof to include any sea going
vessels and tankers owned by TMI, documented in the United States, and acquired
after the date hereof.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, property, operations, condition (financial or otherwise), performance,
results of operations or prospects of either (i) the Borrowers or (ii) the
Company and its consolidated Subsidiaries, taken as a whole, (b) the ability of
any of the Borrowers or the Guarantors to perform their respective obligations
under this Agreement, any other Credit Document or either of the DIP Orders, (c)
the validity or enforceability of this Agreement, any other Credit Document or
either of the DIP Orders, (d) the ability of any Agent or the Lenders to enforce
any of their rights or remedies under this Agreement, any other Credit Document
or either of the DIP Orders or (e) on the validity, perfection or priority of
the Collateral Agents’ Liens on the Collateral.

 

“Material Intellectual Property” means Intellectual Property (i) owned by or
licensed to a Credit Party that is material to the business, assets, properties,
condition (financial or otherwise), operations or prospects of such Credit Party
or (ii) the lack of rights to utilize which could have a Material Adverse
Effect.

 

- 19 -

Trico Marine DIP Credit Agreement



--------------------------------------------------------------------------------

“Materials of Environmental Concern” means any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products or any pollutant,
contaminant, chemical, compound, constituent or hazardous, toxic or other
substances, materials or wastes, defined or regulated as such in or under any
Environmental Law or which may give rise to liability under any Environmental
Law, including asbestos or asbestos containing material, radon or other
radioactive material, polychlorinated biphenyls and urea-formaldehyde
insulation.

 

“Maturity Date” means May 4, 2005.

 

“Maximum Credit” means, at any time, the amount equal to (a) during the period
from the Closing Date to the Final DIP Order Effective Date, the lesser of (i)
$10,000,000 and (ii) the aggregate Revolving Credit Commitments in effect at
such time, and (b) thereafter, the aggregate Revolving Credit Commitments in
effect at such time.

 

“Maximum Existing L/C Exposure” has the meaning specified in Section 2.21.

 

“Maximum Net Indebtedness Budget” or “Budget” means, with respect to any group,
the detailed maximum budget for such group as at the end of each calendar month
during the period from the date of the Commitment Letter through May, 2005,
attached hereto as Exhibit J, showing for the relevant group the maximum
permitted Net Indebtedness as at each such date for such group.

 

“Mirror Note” means that note or series of notes in a principal amount not to
exceed NOK200,000,000, issued by one or more Group Members to one or more other
Group Members, the obligations under which shall be satisfied, and shall only be
satisfied, as a result of and in connection with the reduction of
paid-in-capital of Trico Shipping.

 

“Money” has the meaning specified in Section 1-201 of the UCC.

 

“Mortgaged Properties” means the Real Properties listed on Schedule 3.25B, and
each other Real Property owned from time to time by any Credit Party, as to
which the Collateral Agents, for the benefit of the Secured Parties, shall be
granted a Lien pursuant to the Mortgages as required by Section 5.9.

 

“Mortgages” means the collective reference to the mortgages, deeds of trust and
other real estate security documents made or required to be made by any Credit
Party in favor of, or for the benefit of, the Collateral Agents, for the benefit
of the Secured Parties, each to be in form and substance satisfactory to the
Agents.

 

“Multiemployer Plan” means a Plan that is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

“Net Available Cash” means (a) with respect to the Group Members, Available Cash
thereof and (b) with respect to the Specified Group Members, Available Cash
thereof less aggregate amounts received as dividends, loans, advances and other
distributions from Persons that are not included as Specified Group Members.

 

“Net Cash Proceeds” means:

 

(a) in connection with any Asset Sale, the proceeds in the form of cash and Cash
Equivalents (including any such proceeds received by way of deferred payment of
principal pursuant to a note or installment receivable or purchase price
adjustment receivable or by the Disposition of any non-cash consideration
received in connection therewith or otherwise, but only as and when received) of
such Asset

 

- 20 -

Trico Marine DIP Credit Agreement



--------------------------------------------------------------------------------

Sale, net of (i) attorneys’ fees, accountants’ fees, investment banking fees and
other customary fees and expenses actually incurred in connection therewith,
(ii) taxes paid or reasonably estimated to be payable as a result thereof (after
taking into account any available tax credits or deductions and any tax sharing
arrangements) and (iii) any amounts remitted into an escrow or provided as a
reserve, in accordance with GAAP, against any liabilities under any
indemnification obligations or purchase price adjustment associated with such
Asset Sale, provided that, to the extent and at the time any such amounts are
released from such escrow or reserve to or for the benefit of any Credit Party,
such amounts shall constitute Net Cash Proceeds;

 

(b) in connection with any Debt Issuance or any Equity Issuance (other than a
Debt Issuance or Equity Issuance to a Credit Party), the proceeds in the form of
cash and Cash Equivalents thereof, net of customary fees, commissions,
underwriting discounts, costs and expenses actually incurred in connection
therewith; and

 

(c) in connection with any Recovery Event, the cash insurance proceeds,
condemnation awards and other compensation received in respect thereof, net of
all taxes thereon and all reasonable costs and expenses actually incurred in
connection with the collection of such proceeds, awards or other compensation in
respect of such Recovery Event and net of amounts required to be applied to
payment of obligations secured by a Permitted Senior Lien on the property to
which such Recovery Event relates.

 

“Net Indebtedness” means, with respect to any specified group at any date of
determination, the excess of (a) outstanding consolidated Indebtedness of such
specified group over (b) Net Available Cash of such specified group.

 

“NOK” means Norwegian Kroner.

 

“Non-Excluded Taxes” has the meaning specified in Section 2.15(a).

 

“Non-Guarantor Subsidiary” means Trico Shipping and each other Wholly-Owned
Subsidiary of the Company, if any, as to which the Required Lenders shall have
given, and then only to the extent they shall have given, an express written
waiver of the requirement that such Wholly-Owned Subsidiary of the Company
constitute a Guarantor under this Agreement and expressly identifying such
Subsidiary as a Non-Guarantor Subsidiary.

 

“Non-Stayed Order” means an order of the Bankruptcy Court which is in full force
and effect, as to which no stay has been entered and which has not been
reversed, amended, modified, vacated or overturned.

 

“Non-U.S. Lender” has the meaning specified in Section 2.15(d).

 

“Nordea” means Nordea Bank AB and its Affiliates.

 

“Norwegian Revolving Facility” means the NOK800,000,000 reducing revolving
credit facility between Trico Shipping AS and DnB NOR Bank ASA, as agent, and
the other lenders party thereto, dated as of April 24, 2002, together with any
amendments or modifications thereto.

 

“Norwegian Term Loan” means the NOK150,000,000 term loan between Trico Shipping
AS and DnB NOR Bank ASA, as agent, and the other lenders party thereto, dated as
of June 26, 2003, together with any amendments or modifications thereto.

 

“Norwegian Group Members” means Trico Supply and its consolidated Subsidiaries.

 

- 21 -

Trico Marine DIP Credit Agreement



--------------------------------------------------------------------------------

“Notes” means, collectively, any promissory note evidencing Loans.

 

“Obligations” means the unpaid principal of and interest on the Loans and all
fees, expenses, indemnities and other obligations and liabilities of any Credit
Party to any Agent or to any Lender (or, in the case of Specified Hedge
Agreements, to any Affiliate of any Lender or any Agent), whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with, this
Agreement, any other Credit Document, either of the DIP Orders, any Specified
Hedge Agreement or any other document made, delivered or given in connection
herewith or therewith, whether on account of principal, interest, reimbursement
obligations, fees, indemnities, costs, expenses (including all fees, charges and
disbursements of counsel to any Agent or to any Lender that are required to be
paid by any Credit Party pursuant hereto) or otherwise; provided that (i)
obligations of any Credit Party or any of its Subsidiaries under or in respect
of any Specified Hedge Agreement shall be secured and guaranteed only to the
extent that, and for so long as, the other Obligations are so secured and
guaranteed and (ii) any release of Collateral or Guarantors effected in the
manner permitted by this Agreement shall not require the consent of holders of
obligations under Specified Hedge Agreements.

 

“OFAC” has the meaning specified in Section 3.24.

 

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Credit Document.

 

“Participant” has the meaning specified in Section 12.6(c).

 

“Partnership” means any partnership in which any Credit Party has an interest.

 

“Partnership Agreement” means the partnership agreement of any Partnership or
such analogous agreement governing the operation of any Partnership.

 

“Patent License” means all agreements, whether written or oral, providing for
the grant by or to any Credit Party of any right to manufacture, use, import,
sell or offer for sale any invention covered in whole or in part by a Patent.

 

“Patents” means (a) all letters patent of the United States, any other country
or any political subdivision thereof and all reissues and extensions thereof,
(b) all applications for letters patent of the United States or any other
country and all divisions, continuations and continuations-in-part thereof, and
(c) all rights to obtain any reissues or extensions of the foregoing.

 

“Payment Intangible” has the meaning specified in Article 9 of the UCC.

 

“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

 

“Percentage” means (a) as it relates to Revolving Loans, with respect to any
Revolving Credit Lender at any time, the percentage that such Revolving Credit
Lender’s Revolving Credit Commitment then constitutes of the aggregate Revolving
Credit Commitments (or, at any time after the Revolving Credit Termination Date,
the percentage that the aggregate principal amount of such Revolving Credit
Lender’s Revolving Loans outstanding at such time constitutes of the aggregate
principal amount of all Revolving Loans outstanding at such time), (b) as it
relates to Term Loans, with respect to any Term Loan

 

- 22 -

Trico Marine DIP Credit Agreement



--------------------------------------------------------------------------------

Lender at any time, the percentage that the aggregate principal amount of such
Term Loan Lender’s Term Loans outstanding at such time constitutes of the
aggregate principal amount of all Term Loans outstanding at such time or, if no
Term Loans are then outstanding, the percentage that such Term Loan Lender’s
Term Loan Commitment then constitutes of the aggregate Term Loan Commitments,
and (c) as it relates to all Loans, with respect to any Lender at any time, the
percentage that the aggregate principal amount of such Lender’s Loans
outstanding at such time constitutes of the aggregate principal amount of all
Loans outstanding at such time.

 

“Permitted Collateral Vessel Liens” means those Liens expressly permitted by
clauses (a), (b), (f), (h), (j), (k) and (n) of Section 6.2.

 

“Permitted Jurisdiction” means the United States, Brazil, Vanuatu, the Marshall
Islands, Mexico and the Bahamas.

 

“Permitted JV” means a joint venture (i) that is engaged solely in the same type
of business as the Borrowers, (ii) that conducts its business in and in
proximity to Mexico, China or West Africa, (iii) all of the Equity Interests in
which that are owned indirectly by the Company are owned directly by a JV Holdco
and directly or indirectly by one or more Credit Parties, (iv) that is formed,
and continues to be governed, solely by a Qualified JV Agreement and (v) the
contributions to which by any Group Member are limited to Permitted JV
Investments or Permitted JV Sales.

 

“Permitted JV Investment” or “Permitted JV Sale” means the contribution or sale,
respectively, by the Company or any of its consolidated Subsidiaries of one or
more items of Releasable Collateral or Releasable Norway Vessels to one or more
Permitted JVs; provided that all ownership interests in all Permitted JVs are
held by the Company or a Wholly-Owned Subsidiary of the Company through a JV
Holdco.

 

“Permitted Liens” has the meaning specified in Section 6.2.

 

“Permitted Local Dollar Account” means Dollar denominated account that is a
Lockbox Account or, with the consent of the Administrative Agent, an account
that is not a Lockbox Account, and is maintained by the Company or any of its
subsidiaries (other than TMIH and Norwegian Group Members) at banks located
outside the United States.

 

“Permitted Local Currency Account” means a Lockbox Account or, with the consent
of the Administrative Agent, an account that is not a Lockbox Account and that
is denominated in a currency other than Dollars.

 

“Permitted Refinancing” means as to any Indebtedness, the incurrence of other
Indebtedness (“Refinancing Indebtedness”) to refinance such existing
Indebtedness; provided that, in the case of such Refinancing Indebtedness, the
following conditions are satisfied:

 

(a) the weighted average life to maturity of such Refinancing Indebtedness shall
be greater than or equal to the weighted average life to maturity of the
Indebtedness being refinanced, and the first scheduled principal payment in
respect of such Refinancing Indebtedness shall not be earlier than the first
scheduled principal payment in respect of the Indebtedness being refinanced;

 

(b) the principal amount (or if issued with original issue discount, issue
price) of such Refinancing Indebtedness shall be less than or equal to the
principal amount then outstanding of the Indebtedness being refinanced plus,
without duplication, the amount of any premiums and accrued and unpaid interest
thereon and reasonable fees and expenses, in each case, associated with such
refinancing;

 

- 23 -

Trico Marine DIP Credit Agreement



--------------------------------------------------------------------------------

(c) the respective obligor or obligors shall be the same on the Refinancing
Indebtedness as on the Indebtedness being refinanced;

 

(d) the security, if any, for the Refinancing Indebtedness shall be the same as
that for the Indebtedness being refinanced (except to the extent that less
security is granted to holders of Refinancing Indebtedness);

 

(e) the Refinancing Indebtedness is subordinated to the Obligations or the
obligations of the Guarantors in respect of the Guaranty, as applicable, to the
same degree, if any, or to a greater degree as the Indebtedness being
refinanced; and

 

(f) the terms, taken as a whole, applicable to such Refinancing Indebtedness or,
if applicable, the related guarantees of such Refinancing Indebtedness
(including covenants, events of default, remedies and acceleration rights) shall
not be materially more favorable to the refinancing lenders than the terms that
are applicable under the instruments and documents governing the Indebtedness
being refinanced.

 

“Permitted Senior Liens” means, with respect to any item of Collateral, a Lien
thereon, senior to the Liens thereon granted or created pursuant to the Credit
Documents in favor of the Secured Parties permitted to be created or to exist
pursuant to (i) clause (b), (c), (d), (e) or (n) of Section 6.2 to the extent
having priority pursuant to applicable law, or (ii) except in the case of
Collateral Vessels, clause (g) of Section 6.2.

 

“Person” means an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, Governmental Authority or other entity of whatever nature.

 

“Plan” means at a particular time, any employee benefit plan that is covered by
ERISA and in respect of which any Group Member or any Commonly Controlled Entity
is (or, if such plan were terminated at such time, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Pledge Amendment” has the meaning specified in Section 10.4(g)(i).

 

“Pledged Collateral” means collectively, the Pledged Notes, the Pledged Stock,
the Pledged Partnership Interests, the Pledged LLC Interests, any other
Investment Property of any Credit Party, all certificates or other instruments
representing any of the foregoing, all Security Entitlements of any Credit Party
in respect of any of the foregoing, all dividends, interest distributions, cash,
warrants, rights, instruments and other property or Proceeds from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of the foregoing. Pledged Collateral may be General Intangibles or
Investment Property.

 

“Pledged LLC Interests” means all of any Credit Party’s right, title and
interest as a member of any LLCs and all of such Credit Party’s right, title and
interest in, to and under any LLC Agreement to which it is a party.

 

“Pledged Notes” means all right, title and interest of any Credit Party, in the
Instruments evidencing all Indebtedness owed to such Credit Party, including all
Indebtedness described on Schedule 3.23, issued by the obligors named therein,
and all interest, cash, Instruments and other property or Proceeds from time to
time received, receivable or otherwise distributed in respect of or in exchange
for any or all of such Indebtedness.

 

- 24 -

Trico Marine DIP Credit Agreement



--------------------------------------------------------------------------------

“Pledged Partnership Interests” means all of any Credit Party’s right, title and
interest as a limited and/or general partner in all Partnerships and all of such
Credit Party’s right, title and interest in, to and under any Partnership
Agreements to which it is a party.

 

“Pledged Stock” means the shares of Equity Interest owned by each Credit Party,
including all shares of Equity Interest listed on Schedule 3.23.

 

“Prepetition Agents” means, collectively, Bear, Stearns & Co. Inc. as sole lead
arranger and sole bookrunner for, and Bear Stearns as administrative agent
under, the Prepetition Credit Agreement.

 

“Prepetition Claims Release” has the meaning specified in Section 12.22.

 

“Prepetition Credit Agreement” means the Credit Agreement, dated as of February
12, 2004, among the Borrowers, as borrowers thereunder, the Prepetition Lenders
and the Prepetition Agents.

 

“Prepetition Credit Claims” has the meaning specified in Section 12.22.

 

“Prepetition Credit Documents” means, collectively, the Prepetition Credit
Agreement, the promissory notes in respect of loans made thereunder, the
Guarantee and Collateral Agreement, dated as of February 12, 2004, among the
Company, the Borrowers and each Subsidiary that is a party thereto as guarantor
and each first preferred mortgage with respect to each “Collateral Vessel” (as
defined in the Prepetition Credit Agreement) executed and delivered pursuant to
the Prepetition Credit Agreement, and each certificate, instrument and other
agreement or document executed and delivered in connection with or pursuant to
any of the foregoing.

 

“Prepetition Lenders” means the banks and other financial institutions or
entities from time to time parties to the Prepetition Credit Agreement.

 

“Prepetition Releasee” has the meaning specified in Section 12.22.

 

“Prime Rate” has the meaning specified in the definition of the term of “Base
Rate.”

 

“Proceeds” means any and all “Proceeds,” as such term is defined in Article 9 of
the UCC.

 

“Pro Forma Plan” means that certain prepackaged chapter 11 plan of
reorganization for the Debtors, substantially in the form of Exhibit K.

 

“PSA” means the Plan Support Agreement dated as of September 8, 2004 among the
Company, Trico Assets, Trico Operators and the holders (or investment managers
or advisers for the beneficial owners) identified on Schedule 1 thereto (the
“Supporting Noteholders”) of the Senior Notes, in the form delivered to the
Lenders prior to the date of the Commitment Letter, as amended from time to
time.

 

“Qualified Counterparty” means, with respect to any Specified Hedge Agreement,
any counterparty thereto that, at the time such Specified Hedge Agreement was
entered into, was an Agent, a Lender or an Affiliate of an Agent or a Lender.

 

“Qualified JV Agreement” means, with respect to a Permitted JV, a joint venture
agreement that (a) does not contain any “change of control” or “no pledge” or
other provisions prohibiting or restricting (or resulting in the termination of
such Permitted JV or any other adverse result as a consequence of) the grant of
the security interest to the Lenders in, or the foreclosure on and sale by the
Lenders pursuant to such security interest of, the Equity Interests in such
joint venture owned by any JV Holdco or the Equity

 

- 25 -

Trico Marine DIP Credit Agreement



--------------------------------------------------------------------------------

Interests in any JV Holdco or any other Subsidiary of the Company, and (b) is
otherwise in form and substance satisfactory to the Majority Lenders.

 

“Real Property” means all of those plots, pieces or parcels of land now owned,
leased or hereafter acquired or leased by any Credit Party (the “Land”),
together with the right, title and interest of such Credit Party, if any, in and
to the streets, the land lying in the bed of any streets, roads or avenues,
opened or proposed, in front of, the air space and development rights pertaining
to the Land and the right to use such air space and development rights, all
rights of way, privileges, liberties, tenements, hereditaments and appurtenances
belonging or in any way appertaining thereto, all fixtures, all easements now or
hereafter benefiting the Land and all royalties and rights appertaining to the
use and enjoyment of the Land, including all alley, vault, drainage, mineral,
water, oil and gas rights, together with all of the buildings and other
improvements now or hereafter erected on the Land, and any fixtures appurtenant
thereto.

 

“Records” has the meaning specified in Article 9 of the UCC.

 

“Recovery Event” means any settlement of or payment in respect of any property
or casualty insurance claim or any condemnation or requisition proceeding
(whether of title, ownership or otherwise or other purchase or taking by any
Governmental Authority) relating to any property owned by a Credit Party.

 

“Reference Bank” means Citibank, N.A.

 

“Refinancing Indebtedness” has the meaning specified in the definition of the
term “Permitted Refinancing.”

 

“Register” has the meaning specified in Section 12.6(b)(iv).

 

“Regulation U” means Regulation U of the Board as in effect from time to time.

 

“Reinvestment Deferred Amount” means, with respect to any Reinvestment Event,
the aggregate Net Cash Proceeds received by any Credit Party in connection
therewith that are not applied to prepay the Loans pursuant to Section 2.6 as a
result of the delivery of a Reinvestment Request.

 

“Reinvestment Event” means any Recovery Event in respect of which any Credit
Party has delivered a Reinvestment Request.

 

“Reinvestment Prepayment Amount” means, with respect to any Reinvestment Event,
the Reinvestment Deferred Amount relating thereto less any amount expended prior
to the relevant Reinvestment Prepayment Date to repair or replace a damaged or
taken property in accordance with the provisions set forth in the definition of
the term “Reinvestment Request.”

 

“Reinvestment Prepayment Date” means, with respect to any Reinvestment Event,
the earlier of (a) the date occurring 12 months (in the case of a vessel) or 6
months (in the case of any other property) after such Reinvestment Event and (b)
the date on which the relevant Credit Party shall have determined not to, or
shall have otherwise ceased to, repair or replace a damaged or taken property in
accordance with the provisions set forth in the definition of the term
“Reinvestment Request” with all or any portion of the relevant Reinvestment
Deferred Amount.

 

“Reinvestment Request” means a written request executed by a Responsible Officer
of a Credit Party stating that no Default or Event of Default has occurred and
is continuing and that such Credit Party

 

- 26 -

Trico Marine DIP Credit Agreement



--------------------------------------------------------------------------------

(directly or indirectly through a Subsidiary of such Credit Party that is also a
Credit Party) intends and expects to use all or a specified portion of the Net
Cash Proceeds of a Recovery Event to replace or repair a damaged or taken
property, provided that pending any such use (or any prepayment in accordance
with Section 2.6), all such Net Cash Proceeds resulting therefrom shall be
deposited as cash collateral in the Reserved Cash Collateral Account to secure
the Obligations in accordance with Section 5.11(a). A Reinvestment Request shall
not be effective for purposes of this Agreement unless consented to by the
Majority Lenders.

 

“Release” means any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, dispersing, emanating or migrating of any Material of Environmental
Concern in, into, onto or through the environment.

 

“Releasable Collateral” means any 10 of the 12 vessels specified on Schedule
1.1A, or individual substitutions to Schedule 1.1A consented to by the Required
Lenders. Releasable Collateral shall include no more than four “active” vessels.

 

“Releasable Norway Vessels” means any vessels specified on Schedule 1.1B (but no
more than 2 of the 3 anchor handlers specified thereon), or individual
substitutions to Schedule 1.1B consented to by the Required Lenders.

 

“Released Liens” has the meaning specified in Section 3.22.

 

“Reorganization” means, with respect to any Multiemployer Plan, the condition
that such plan is in reorganization within the meaning of Section 4241 of ERISA.

 

“Reportable Event” means any of the events set forth in Section 4043(b) of
ERISA, other than those events as to which the thirty day notice period is
waived under subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. §
4043.

 

“Required Lenders” means at any time, Lenders holding more than 70% of the sum
of (a) the aggregate Revolving Credit Exposure at such time, (b) the aggregate
amount of Unused Revolving Credit Commitments and (c) the aggregate outstanding
principal amount of Term Loans or, when expressly used with reference to the
Revolving Credit Lenders as a class, Revolving Credit Lenders holding more than
70% of the sum of (a) the aggregate Revolving Credit Exposure at such time and
(b) the aggregate amount of Unused Revolving Credit Commitments, or, when
expressly used with reference to the Term Loan Lenders as a class, Term Loan
Lenders holding more than 70% of the aggregate outstanding principal amount of
Term Loans.

 

“Requirement of Law” means, as to any Person, the certificate of incorporation
and by-laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or order, decree or other determination of
an arbitrator or a court or other Governmental Authority, in each case
applicable to or binding upon such Person or any of its property or to which
such Person or any of its property is subject.

 

“Reserved Cash Collateral Account” has the meaning specified in Section 2.21(b).

 

“Responsible Officer” means, with respect to the Company or either Borrower, the
chief executive officer, president or chief financial officer of the Company or
such Borrower, as applicable, but in any event, with respect to financial
matters, the chief financial officer of the Company or such Borrower, as
applicable.

 

- 27 -

Trico Marine DIP Credit Agreement



--------------------------------------------------------------------------------

“Restricted Cash” means all cash, short term investments and other Cash
Equivalents pledged pursuant to Permitted Liens under Section 6.2(c), (d) or
(l).

 

“Restricted Payment” means, except as authorized or required by the Trico Plan,
(a) any dividend or other distribution, direct or indirect, on account of any
Equity Interest of the Company or any of its Subsidiaries now or hereafter
outstanding, except a dividend payable solely in Equity Interests or a dividend
or distribution payable solely to any Credit Party, (b) any redemption,
retirement, sinking fund or similar payment, purchase or other acquisition for
value, direct or indirect, of any Equity Interest of the Company or any of its
Subsidiaries now or hereafter outstanding other than one payable solely to any
Credit Party, and (c) any payment or prepayment of principal, premium (if any),
interest, fees (including fees to obtain any waiver or consent in connection
therewith) or other charges on, or redemption, purchase, retirement, defeasance,
sinking fund or similar payment with respect to, any Indebtedness of any Credit
Party, other than any required redemptions, retirement, purchases or other
payments, in each case to the extent permitted to be made by the terms of such
Indebtedness after giving effect to any applicable subordination provisions.

 

“Revolving Credit Collateral Agent” means Bear Stearns, as collateral agent for
the Revolving Credit Lenders, together with its successors appointed pursuant to
Section 8.

 

“Revolving Credit Commitment” means as to any Lender, the obligation of such
Lender to make a Revolving Loan to the Borrowers hereunder in an aggregate
principal amount not to exceed at any one time outstanding the amount set forth
under the heading “Revolving Credit Commitment” under such Lender’s name on such
Lender’s Addendum or, if applicable, such Lender’s Assignment and Assumption. On
the Closing Date, the aggregate amount of the Revolving Credit Commitments is
$20,000,000.

 

“Revolving Credit Commitment Termination Date” means the earlier to occur of (a)
the Maturity Date and (b) the date on which the Revolving Credit Commitments are
terminated pursuant to Section 2.4, 2.6 or Section 7.

 

“Revolving Credit Exposure” means, at any time, the aggregate outstanding
principal amount of Revolving Loans at such time.

 

“Revolving Credit Lender” means each Lender having a Revolving Credit Commitment
or holding a Revolving Loan.

 

“Revolving Loans” means loans made by the Lenders to the Borrowers pursuant to
their Revolving Credit Commitments and Section 2.1(a).

 

“Revolving Secured Obligations” means the Secured Obligations owing to the
Revolving Credit Lenders in respect of the Revolving Loans and otherwise
pursuant hereto.

 

“Revolving Secured Parties” means the Revolving Credit Lenders and any other
holder of any of the Revolving Secured Obligations.

 

“Rollover Period” has the meaning specified in Section 2.21(b).

 

“SEC” means the Securities and Exchange Commission, any successor thereto and
any analogous Governmental Authority.

 

“Second Lien Collateral” has the meaning specified in Section 10.1(b).

 

- 28 -

Trico Marine DIP Credit Agreement



--------------------------------------------------------------------------------

“Secured Obligations” means in the case of either Borrower, the Obligations of
such Borrower and, in the case of each Credit Party, the obligations of such
Credit Party under the Guaranty, either of the DIP Orders, any Specified Hedge
Agreements and the other Credit Documents to which it is a party.

 

“Secured Parties” means, collectively, the Agents, the Lenders and any other
holder of Secured Obligations that has agreed to be bound by the provisions of
Section 8 as if it were a Lender party hereto (regardless of whether or not such
holder thereafter continues to be an Agent or a Lender or an Affiliate of an
Agent or a Lender).

 

“Securities Account” has the meaning specified in Article 8 of the UCC.

 

“Securities Intermediary” has the meaning specified in Article 8 of the UCC.

 

“Securities Entitlement” has the meaning specified in Article 8 of the UCC.

 

“Senior Collateral Agent” means (i) prior to termination of the Revolving Credit
Commitments and payment in full of all Revolving Credit Loans and all accrued
interest and fees on or relating thereto or to the Revolving Credit Commitments,
and all other Obligations owing to the Revolving Credit Lenders in their
capacity as such, the Revolving Credit Collateral Agent, and (ii) thereafter,
the Term Loan Collateral Agent.

 

“Senior Note Indenture” means the Indenture entered into by the Company and
certain of its Subsidiaries with JPMorgan Chase Bank, as trustee, on May 31,
2002 in connection with the issuance of the Senior Notes, together with all
instruments and other agreements entered into by the Company or such
Subsidiaries in connection therewith.

 

“Senior Notes” means the $250,000,000 aggregate principal amount of 8 7/8%
senior notes due 2012 of the Company issued on May 31, 2002 pursuant to the
Senior Note Indenture.

 

“Single Employer Plan” means any Plan that is covered by Title IV of ERISA, but
that is not a Multiemployer Plan.

 

“Solvent” mean, with respect to any Person, as of any date of determination, (a)
the amount of the “present fair saleable value” of the assets of such Person
will, as of such date, exceed the amount of all “liabilities of such Person,
contingent or otherwise”, as of such date, as such quoted terms are determined
in accordance with applicable federal and state laws governing determinations of
the insolvency of debtors, (b) the present fair saleable value of the assets of
such Person will, as of such date, be greater than the amount that will be
required to pay the liability of such Person on its debts as such debts become
absolute and matured, (c) such Person will not have, as of such date, an
unreasonably small amount of capital with which to conduct its business and (d)
such Person will be able to pay its debts as they mature. For purposes of this
definition, (i) “debt” means liability on a “claim”, and (ii) “claim” means any
(A) right to payment, whether or not such a right is reduced to judgment,
liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed,
undisputed, legal, equitable, secured or unsecured or (B) right to an equitable
remedy for breach of performance if such breach gives rise to a right to
payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured or unmatured, disputed, undisputed, secured
or unsecured.

 

“Specified Foreign Vessels” means all vessels listed on Schedule 3.19 as having
their location in Brazil, other than the Walker I.

 

- 29 -

Trico Marine DIP Credit Agreement



--------------------------------------------------------------------------------

“Specified Group Members” means the Group Members other than the Norwegian Group
Members.

 

“Specified Hedge Agreement” means any Hedge Agreement (a) entered into by (i)
either Borrower and (ii) any Qualified Counterparty and (b) that has been
designated by the relevant Agent or Lender, as the case may be, and the relevant
Borrower, by notice to the Administrative Agent, as a Specified Hedge Agreement.
The designation of any Hedge Agreement as a Specified Hedge Agreement shall not
create in favor of the Qualified Counterparty that is a party thereto any rights
in connection with the management or release of any Collateral or of the
obligations of any Guarantor under the Guaranty.

 

“Subordinated Intercompany Note” means, with respect to each Credit Party, as
the maker thereof, a promissory note substantially in the form of Exhibit L
(with such modifications as the Administrative Agent may agree to), which
promissory note shall evidence all intercompany loans which may be made from
time to time by the payee thereunder to such Credit Party.

 

“Subsidiary” means, as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, partnership or other entity are at the time owned, or the
management of which is otherwise controlled, directly or indirectly through one
or more intermediaries, or both, by such Person. Unless otherwise qualified, all
references to a “Subsidiary” or to “Subsidiaries” in this Agreement shall refer
to a Subsidiary or Subsidiaries of the Company.

 

“Supporting Noteholders” has the meaning specified in the definition of the term
“PSA.”

 

“Supporting Obligations” has the meaning specified in Article 9 of the UCC.

 

“Synthetic Lease” means, as to any Person, any lease (including leases that may
be terminated by the lessee at any time) of any property (whether real, personal
or mixed) (a) that is not a capital lease in accordance with GAAP and (b) in
respect of which the lessee retains or obtains ownership of the property so
leased for federal income tax purposes, other than any lease under which such
Person is the lessor.

 

“Synthetic Lease Obligations” means, as to any Person, the obligations of such
Person under any Synthetic Lease.

 

“Term Loan Collateral Agent” means The Bank of New York, as collateral agent for
the Term Loan Lenders, together with its successor appointed pursuant to Section
8.

 

“Term Loan Collateral Agent Fee Letter” means the Term Loan Collateral Agent Fee
Letter dated as of December 13, 2004 from the Term Loan Collateral Agent
addressed to the Company and the Borrowers with respect to the collateral agent
fee to be paid from the Borrowers to the Term Loan Collateral Agent.

 

“Term Loan Commitment” means, as to any Lender, the obligation of such Lender to
make a Term Loan hereunder to the Borrowers on the Final DIP Order Effective
Date in a principal amount not to exceed the amount set forth under the heading
“Term Loan Commitment,” under such Lender’s name on such Lender’s Addendum. The
aggregate amount of the Term Loan Commitments on the Final DIP Order Effective
Date is $55,000,000.

 

- 30 -

Trico Marine DIP Credit Agreement



--------------------------------------------------------------------------------

“Term Loan Lender” means each Lender having a Term Loan Commitment or holding an
outstanding Term Loan.

 

“Term Loans” means loans made by the Lenders to the Borrowers pursuant to their
Term Loan Commitments and Section 2.1(b).

 

“Term Secured Obligations” means the Secured Obligations owing to the Term Loan
Lenders in respect of the Term Loans and otherwise pursuant hereto.

 

“Term Secured Parties” means the Term Loan Lenders and any other holder of any
of the Term Secured Obligations.

 

“Termination Date” means the earlier to occur of the (a) the Maturity Date and
(b) the date on which the Revolving Credit Commitments are terminated and all
Obligations shall become due and payable pursuant to Section 7.

 

“Termination Events” means the occurrence of any of the following dates, events
or conditions: (a) the forty-fifth day after the Commencement Date if the Final
DIP Order shall not have been entered; (b) the next Business Day following the
last date of the hearing seeking entry of the Final DIP Order, if the Final DIP
Order has not been entered on the docket of the Bankruptcy Court; (c) the date
of payment and satisfaction in full of all the Obligations; (d) the effective
date of a confirmed chapter 11 plan of reorganization for any of the Debtors;
(e) the consummation of the sale or other disposition of all or substantially
all of the assets of any Borrower or any Guarantor; or (f) the Maturity Date.

 

“Title XI Subsidiary Agreements” means the agreements existing as of the date
hereof related to the United States government guaranteed vessel financings
obtained by TMI.

 

“TMI” has the meaning specified in the preamble to this Agreement.

 

“TMIH” has the meaning specified in the preamble to this Agreement.

 

“Trademark License” means any agreement, whether written or oral, providing for
the grant by or to any Credit Party of any right to use any Trademark.

 

“Trademarks” means (a) all trademarks, trade names, corporate names, company
names, business names, fictitious business names, trade styles, service marks,
logos and other source or business identifiers, and all goodwill associated
therewith, now existing or hereafter adopted or acquired, all registrations and
recordings thereof, and all applications in connection therewith, whether in the
United States Patent and Trademark Office or in any similar office or agency of
the United States, any State thereof or any other country or any political
subdivision thereof, or otherwise, and all common-law rights related thereto,
and (b) the right to obtain all renewals thereof.

 

“Transferee” means any Assignee or Participant.

 

“Trico Assets” has the meaning specified in the preamble to this Agreement.

 

“Trico Operators” has the meaning specified in the preamble to this Agreement.

 

“Trico Plan” means the plan for the Debtors under chapter 11 of the Bankruptcy
Code that is substantially in the form of the Pro Forma Plan (or such other
chapter 11 plan or such modification to the Pro Forma Plan that is not
materially different from the Pro Forma Plan, and does not have a material

 

- 31 -

Trico Marine DIP Credit Agreement



--------------------------------------------------------------------------------

adverse effect on the Prepetition Lenders or the Lenders as compared to the Pro
Forma Plan, unless in any such case the Required Lenders shall have consented in
writing). Without limiting the foregoing, for all purposes of this Agreement a
“material” difference from or “material” modification to, the Pro Forma Plan
shall in any event include but not be limited to one that provides for or would
result in (a) the conversion of less than all of the Senior Notes into equity in
the reorganized Company, (b) the existence of any Indebtedness of the
reorganized Company and its Subsidiaries except for such Indebtedness evidenced
by, or in respect of, (i) the Exit Facility, (ii) the MARAD 2006 Notes, (iii)
the MARAD 2014 Notes, (iv) the Norwegian Term Loan, (v) the Norwegian Revolving
Facility, and (vi) the GECC Master Bareboat Charter, (c) the failure to pay, on
or before the effective date of such chapter 11 plan or modified Pro Forma Plan
all of (i) the Obligations and (ii) the obligations arising under the
Prepetition Credit Documents or (d) any substantive change from the release
provisions of the original Pro Forma Plan in the nature or scope of the releases
provided for in the final chapter 11 plan for the Debtors.

 

“Trico Shipping” means Trico Shipping AS, a Norwegian corporation.

 

“Trico Supply” has the meaning specified in the preamble to this Agreement.

 

“Trico Supply Collateral Vessel Mortgage” means the Trico Supply Collateral
Vessel Mortgage, in form and substance satisfactory to the Administrative Agent
and Trico Supply (and substantially in the form of the Collateral Vessel
Mortgages from Trico Assets in favor of the Collateral Agents for the benefit of
the Lenders), securing Trico Assets’ Obligations under the Trico Supply
Subordinated Indemnity, the Liens under which shall be subordinate to the Liens
granted by Trico Assets under the Credit Documents in favor of the Agents for
the benefit of the Lenders securing the Obligations.

 

“Trico Supply Intercreditor Agreement” means the Trico Supply Intercreditor
Agreement, substantially in the form of Exhibit M, to be entered into by Trico
Supply, the other Group Members listed as parties thereto, and the Agents,
setting forth the relative rights and priorities of the parties thereto with
respect to the rights and remedies of Trico Supply under the Trico Supply
Subordinated Indemnity and the rights and remedies of the Agents and the Lenders
under the Credit Documents in respect of the Obligations and of the agents and
lenders under the Exit Credit Documents in respect of the “Obligations” under
and as defined in the Exit Credit Documents.

 

“Trico Supply Subordinated Indemnity” means the Trico Supply Subordinated
Indemnity, substantially in the form of Exhibit N, to be entered into by Trico
Supply, the other Group Members listed as parties thereto, and the
Administrative Agent, the indemnity obligations under which shall be subordinate
to the irrevocable final payment in full of all Obligations and termination of
the Commitments, and to the irrevocable final payment in full of all
“Obligations” under and as defined in the Exit Credit Documents and termination
of the “Commitments” under and as defined in the Exit Credit Documents.

 

“TS Net Indebtedness Statement” means, for the Norwegian Group Members and for
any date of delivery thereof, a detailed statement, as at the end of the
calendar month immediately preceding such date of delivery, of the balance of
(x) Available Cash of the Norwegian Group Members at such time (separately
indicating by footnote in each case net amounts attributable to dividends,
loans, advances and other distributions from entities that are not Norwegian
Group Members), (y) outstanding indebtedness of the Norwegian Group Members at
such time (on a consolidated and unconsolidated basis) and (z) Net Indebtedness
of the Norwegian Group Members at such time.

 

“Type” means, as to any Loan, its nature as a Base Rate Loan or a Eurodollar
Loan.

 

- 32 -

Trico Marine DIP Credit Agreement



--------------------------------------------------------------------------------

“UCC” means, at any time, the Uniform Commercial Code in effect in the State of
New York at such time or, when used with reference to a financing statement, in
effect in the jurisdiction in which such financing statement is to be filed.

 

“United States” means the United States of America.

 

“Unused Revolving Credit Commitment” means, with respect to any Lender at any
time, such Lender’s Revolving Credit Commitment less the aggregate amount of
such Lender’s Revolving Credit Exposure at such time after giving effect to any
prior assignment by or to such Lender pursuant to Section 12.6.

 

“Vehicles” means all vehicles covered by a certificate of title law of any
state.

 

“Waiver and Agreement” means the Waiver and Agreement, dated as of the date
hereof, among the parties to this Agreement, substantially in the form of
Exhibit O.

 

“Wholly-Owned Subsidiary” means, as to any Person, any other Person 100% of the
Equity Interests of which (other than directors’ qualifying shares required by
law) is at the time owned by such Person directly and/or through other
Wholly-Owned Subsidiaries of such Person.

 

1.2. Other Definitional Provisions. (a) Unless otherwise specified therein, all
terms defined in this Agreement shall have such defined meanings when used in
the other Credit Documents or any certificate or other document made or
delivered pursuant hereto or thereto.

 

(b) As used herein and in the other Credit Documents, and any certificate or
other document made or delivered pursuant hereto or thereto, (i) accounting
terms relating to any Group Member not defined in Section 1.1 and accounting
terms partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP and all accounting determinations
required to be made pursuant hereto shall, unless expressly otherwise provided
herein, be made in conformity with GAAP, (ii) terms defined in the UCC and not
defined in Section 1.1 shall have the respective meanings given to them under
the UCC, (iii) the words “include,” “includes” and “including” shall be deemed
to be followed by the phrase “without limitation,” (iv) the word “incur” shall
be construed to mean incur, create, issue, assume, become liable in respect of
or suffer to exist (and the words “incurred” and “incurrence” shall have
correlative meanings), (v) the words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, Equity Interests, securities,
vessels, equipment, revenues, accounts, leasehold interests and contract rights
and (vi) references to agreements or other Contractual Obligations shall, unless
otherwise specified, be deemed to refer to such agreements or Contractual
Obligations as amended, supplemented, restated or otherwise modified from time
to time (subject to any applicable restrictions herein).

 

(c) The words “hereof,” “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and clause, subsection, Section,
Schedule and Exhibit references are to this Agreement unless otherwise
specified.

 

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

 

- 33 -

Trico Marine DIP Credit Agreement



--------------------------------------------------------------------------------

(e) The expressions “payment in full,” “paid in full” and any other similar
terms or phrases when used herein with respect to the Obligations shall mean the
payment in full, in immediately available funds, of all the Obligations.

 

(f) For purposes of calculating “pro forma” compliance with any financial or
other covenant contained herein in respect of a proposed transaction, such
transaction shall be deemed to have occurred as of the first day of the relevant
test period, if any, referred to in the relevant covenant ending on the last day
of the most recent fiscal quarter preceding the date of such transaction with
respect to which the Administrative Agent has received the quarterly or annual
financial reports of any Borrower and its Subsidiaries required to be delivered
pursuant to Section 5.1(a) or (b).

 

Section 2. AMOUNT AND TERMS OF COMMITMENTS; GENERAL

PROVISIONS APPLICABLE TO LOANS

 

2.1. Commitments. (a) Revolving Credit Commitments. Subject to the terms and
conditions hereof, each Revolving Credit Lender severally agrees to make loans
to the Borrowers from time to time on any Business Day during the period from
the Closing Date until the Revolving Credit Commitment Termination Date in an
aggregate amount not to exceed at any time outstanding the amount of the
Revolving Credit Commitment of such Revolving Credit Lender; provided, however,
that at no time shall any Revolving Credit Lender be obligated to make a
Revolving Loan as part of any Borrowing to the extent the principal aggregate
amount of all Revolving Loans outstanding at that time, after giving effect to
the Borrowing of which such Revolving Loan is a part, would exceed the Available
Credit at such time. The Revolving Loans may from time to time be Eurodollar
Loans or Base Rate Loans, as determined by the relevant Borrower and notified to
the Administrative Agent in accordance with Sections 2.2 and 2.7, provided that
the Revolving Loans made on the Closing Date shall initially be Base Rate Loans.
Amounts borrowed under this Section 2.1(a) may be repaid, prepaid and reborrowed
pursuant to this Section 2.

 

(b) Term Loan Commitments. Subject to the terms and conditions hereof, each Term
Loan Lender severally agrees to make loans to the Borrowers on the Final DIP
Order Effective Date in an aggregate amount not to exceed the lesser of (i) the
amount of the Term Loan Commitment of such Lender and (ii) such Term Loan
Lender’s Percentage of the amount necessary to repay in full, without penalty or
premium, the principal balance of the loans outstanding under the Prepetition
Credit Agreement. The Term Loans may from time to time be Eurodollar Loans or
Base Rate Loans, as determined by the relevant Borrower and notified to the
Administrative Agent in accordance with Sections 2.2 and 2.7. Amounts borrowed
under this Section 2.1(b) and repaid or prepaid may not be reborrowed.

 

2.2. Procedure for Borrowing. (a) Revolving Loan Borrowings. To request a
Revolving Loan, the relevant Borrower shall give the Administrative Agent
irrevocable notice (which notice must be received by the Administrative Agent
prior to 10:00 A.M., New York City time, one Business Day, in the case of Base
Rate Loans, and three Business Days, in the case of Eurodollar Loans, prior to
date of the proposed Borrowing), substantially in the form of Exhibit P-1 with
appropriate insertions as to date, amount and Available Credit, requesting that
the Revolving Credit Lenders make the Revolving Loans comprising such Borrowing
and specifying the amount of the Borrowing by such Borrower, the date of such
proposed Borrowing, whether such Borrowing will be initially comprised of Base
Rate Loans or Eurodollar Loans and the initial Interest Period, if applicable.

 

(b) Term Loan Borrowing. The relevant Borrower shall give the Administrative
Agent irrevocable notice (which notice must be received by the Administrative
Agent prior to 10:00 A.M. New York City time, one Business Day prior to the
Final DIP Order Effective Date), substantially in the form

 

- 34 -

Trico Marine DIP Credit Agreement



--------------------------------------------------------------------------------

of Exhibit P-2 with appropriate insertions as to date and amount, requesting
that the Term Loan Lenders make the Term Loans on the Final DIP Order Effective
Date and specifying the amount to be borrowed by such Borrower and that such
Term Loans shall initially be Base Rate Loans.

 

(c) Funding. Upon receipt of such notice specified in clause (a) or (b) above
the Administrative Agent shall promptly notify each Lender thereof. Subject to
Section 2.2(d) in the case of Loans referred to therein, not later than 12:00
Noon, New York City time, on the relevant borrowing date each Lender shall make
available to the Administrative Agent at the Funding Office an amount in
immediately available funds equal to the Loan or Loans to be made by such
Lender, and the Administrative Agent shall credit the account of the relevant
Borrower on the books of such office of the Administrative Agent with the
aggregate of the amounts made available to the Administrative Agent by the
Lenders in immediately available funds.

 

(d) Roll-Over of Obligations under Prepetition Credit Documents; Use of
Proceeds. On the Final DIP Order Effective Date, the Borrowers shall apply the
entire proceeds of the Term Loans toward repayment of the principal balance of
the loans outstanding under the Prepetition Credit Agreement and shall, using
the proceeds of Revolving Loans made on such date, pay or repay all accrued
unpaid interest and fees, and all other remaining obligations owing thereunder
and under all documents relating thereto. The making of such Term Loans and
Revolving Loans, the amounts owing under the Prepetition Credit Documents and
payment or repayment of amounts owing under the Prepetition Credit Documents on
the Final DIP Order Effective Date shall be reflected on the books and records
of the Administrative Agent and the administrative agent under the Prepetition
Credit Agreement, respectively, but no amount of such Loans so applied to repay
the obligations under the Prepetition Credit Documents will actually be funded
to the Borrowers. Upon payment in full of all obligations owing pursuant to the
Prepetition Credit Agreement and all documents relating thereto, and secured by
the Liens thereunder, such Liens shall be released.

 

2.3. Repayment of Loans. (a) The Borrowers jointly and severally agree to repay
the entire unpaid principal amount of the Revolving Loans and all accrued and
unpaid interest thereon on the Revolving Credit Commitment Termination Date.

 

(b) The Borrowers jointly and severally agree to repay the entire unpaid
principal amount of Term Loans on the Termination Date.

 

2.4. Reduction and Termination of the Revolving Credit Commitments.

 

(a) The Borrowers may, upon at least three Business Days’ prior notice to the
Administrative Agent, terminate in whole or permanently reduce in part ratably
the unused portions of the respective Revolving Credit Commitments of the
Lenders; provided, however, that each partial reduction shall be in an aggregate
amount of not less than $1,000,000 or a whole multiple of $1,000,000 in excess
thereof.

 

(b) The then current Revolving Credit Commitments shall be permanently reduced
on each date on which a prepayment of Revolving Loans is made pursuant to
Section 2.6(a), (b) or (c) or required to be made by Section 2.6(a), (b) or (c)
or would have been required to be made (a “deemed prepayment”) had the
outstanding Revolving Loans equaled the Revolving Credit Commitments then in
effect, as applicable (and without duplication), in each case in the amount of
such prepayment (or required or deemed prepayment) (and the Revolving Credit
Commitment of each Lender shall be reduced by its Percentage of such amount).

 

- 35 -

Trico Marine DIP Credit Agreement



--------------------------------------------------------------------------------

(c) The Revolving Credit Commitments shall automatically terminate when they
shall have been reduced to zero.

 

2.5. Optional Prepayments. Each Borrower may prepay the Revolving Loans or the
Term Loans at any time, in whole or in part, upon irrevocable notice delivered
to the Administrative Agent no later than 11:00 A.M., New York City time, three
Business Days prior thereto in the case of Eurodollar Loans and no later than
11:00 A.M., New York City time, one Business Day prior thereto in the case of
Base Rate Loans, which notice shall specify the date and amount of prepayment
and whether the prepayment is of Revolving Loans or Term Loans and of Eurodollar
Loans or Base Rate Loans; provided that if a Eurodollar Loan is prepaid on any
day other than the last day of the Interest Period applicable thereto, such
Borrower shall also pay any amounts owing pursuant to Section 2.16. Upon receipt
of any such notice the Administrative Agent shall promptly notify each relevant
Lender thereof. If any such notice is given, the amount specified in such notice
shall be due and payable on the date specified therein, together with accrued
interest to such date on the amount prepaid. Partial prepayments of Loans shall
be in an aggregate principal amount of $1,000,000 or a whole multiple of
$1,000,000 in excess thereof. The Borrowers shall not have the right to prepay
the principal amount of any Loan other than as provided in Sections 2.5 and 2.6.

 

2.6. Mandatory Prepayments and Commitment Reductions.

 

(a) From Net Cash Proceeds. If on any date any Credit Party shall receive any
Net Cash Proceeds from any Asset Sale, Debt Issuance, Equity Issuance or
Recovery Event then (and in the case of a Recovery Event, unless the proceeds of
such Recovery Event shall have been deposited in the Reserved Cash Collateral
Account pending application thereof in accordance with this Agreement and an
effective Reinvestment Request shall be delivered in respect of such Recovery
Event which Reinvestment Request shall have been consented to by the Majority
Lenders) (i) in the case of Net Cash Proceeds of an Equity Issuance, an amount
equal to 100% of the first $25,000,000 of Net Cash Proceeds of each such Equity
Issuance, and 50% of the Net Cash Proceeds in excess of the first $25,000,000 of
Net Cash Proceeds of each such Equity Issuance, and (ii) in all other cases, an
amount equal to 100% of such Net Cash Proceeds, shall be applied on such date
toward the prepayment of the principal amount of the Loans as set forth in
Section 2.6(d); provided that, notwithstanding the foregoing, on each
Reinvestment Prepayment Date, an amount equal to the Reinvestment Prepayment
Amount with respect to the relevant Reinvestment Event shall be applied toward
the prepayment of the Loans as set forth in Section 2.6(d).

 

(b) From Excess Cash Flow. The Borrowers shall prepay the Loans as set forth in
Section 2.6(d) on March 31 of each year (and thereafter as required by the next
sentence) in an aggregate principal amount equal to 50% of Excess Cash Flow for
the previous fiscal year. For the purposes of mandatory prepayment in respect of
Excess Cash Flow only, such prepayment shall be required to be made at such
times, and from time to time, such that after giving effect to payment of all or
any portion thereof the Company and its consolidated subsidiaries other than
Trico Supply and its subsidiaries shall have then available at least $7,500,000
in aggregate amount of (i) Available Cash plus (ii) available, undrawn Revolving
Credit Commitments, but notwithstanding any deferral in payment of the foregoing
pursuant hereto, such mandatory prepayment shall continue to be payable when and
to the extent permitted in accordance with the preceding liquidity test.

 

(c) From Permitted JV Distributions. The Borrowers shall prepay the Loans as set
forth in Section 2.6(d) in a principal amount equal to 50% of the aggregate
amount of cash and Cash Equivalents received by any Credit Party (whether from
proceeds of dividends, distributions or otherwise) from any Permitted JV, within
three Business Days after receipt thereof.

 

- 36 -

Trico Marine DIP Credit Agreement



--------------------------------------------------------------------------------

(d) Application of Certain Mandatory Prepayments. The application of any
prepayment pursuant to Section 2.6(a), (b) or (c) shall be made, as between
Revolving Loans and Term Loans, first, to the Term Loans until they have been
repaid in full and, second, to the Revolving Loans until paid in full; and, as
between Types of Loans, first, to Base Rate Loans and, second, to Eurodollar
Loans. Each prepayment of the Loans under Section 2.6(a), (b) or (c) shall be
accompanied by accrued interest to the date of such prepayment on the amount
prepaid and shall be subject to Section 2.16, but shall otherwise be without
premium or penalty, except as set forth in the immediately following sentence.
Each prepayment in respect of the Term Loans pursuant to Section 2.6(a) (other
than a prepayment from proceeds of the “Term Loans” (under and as defined in the
Exit Credit Agreement)) shall be accompanied by a prepayment premium equal to
3.0% of the aggregate principal amount of such prepayment, provided that,
notwithstanding the foregoing, the prepayment premium provided for in this
sentence shall not be payable with respect to the first $10,000,000 of
prepayments of Term Loans pursuant to Section 2.6(a) that are made after the
date hereof. All repayments of Revolving Loans required to be made pursuant to
Section 2.6(a), (b) or (c) shall result in a permanent reduction of the
Revolving Credit Commitments to the extent provided in Section 2.4.

 

(e) Certain Additional Mandatory Prepayments of Revolving Loans. The Borrowers
shall prepay the Revolving Loans (i) to the extent that, on any date, the
aggregate principal amount of the outstanding Revolving Loans exceeds the
aggregate amount of the Revolving Credit Commitments, (ii) except to the extent
waived from time to time by the Majority Lenders, in accordance with Section
2.13(i) from amounts on deposit in the Deposit Accounts of the Credit Parties,
(other than Permitted Local Currency Accounts and Permitted Local Dollar
Accounts) subject, so long as no Event of Default has occurred and is
continuing, to short-term investment of such amounts in cash or Cash Equivalents
held in a Lockbox Account, Blocked Account or Control Account to the extent
necessary to avoid indemnification costs under Section 2.16 and (iii) to the
extent and in the manner required by Section 2.21(b).

 

2.7. Conversion and Continuation Options. (a) The Borrowers may elect from time
to time to convert Eurodollar Loans to Base Rate Loans by giving the
Administrative Agent prior irrevocable notice of such election no later than
11:00 A.M., New York City time, on the Business Day preceding the proposed
conversion date, provided that any such conversion of Eurodollar Loans may only
be made on the last day of an Interest Period with respect thereto. The
Borrowers may elect from time to time to convert Base Rate Loans to Eurodollar
Loans by giving the Administrative Agent prior irrevocable notice of such
election no later than 11:00 A.M., New York City time, on the Business Day
preceding the proposed conversion date (which notice shall specify the length of
the initial Interest Period therefor in accordance with the applicable
provisions of the term “Interest Period” set forth in Section 1.1), provided
that no Base Rate Loan may be converted into a Eurodollar Loan when a Default or
an Event of Default has occurred and is continuing and the Administrative Agent
has or the Majority Lenders have determined in its or their sole discretion not
to permit such conversions. Upon receipt of any such notice the Administrative
Agent shall promptly notify each relevant Lender thereof.

 

(b) Any Eurodollar Loan may be continued as such upon the expiration of the then
current Interest Period with respect thereto by the relevant Borrower giving
irrevocable notice to the Administrative Agent of such election no later than
11:00 A.M. New York City time, on the Business Day preceding the last day of the
then current Interest Period, specifying, in accordance with the applicable
provisions of the term “Interest Period” set forth in Section 1.1, the length of
the next Interest Period to be applicable to such Loans, provided that no
Eurodollar Loan may be continued as such when a Default or an Event of Default
has occurred and is continuing and the Administrative Agent has or the Majority
Lenders have determined in its or their sole discretion not to permit such
continuations, and provided further that if the relevant Borrower shall fail to
give any required notice as described above in this Section 2.7(b) or if such
continuation is not permitted pursuant to the preceding proviso such Loans

 

- 37 -

Trico Marine DIP Credit Agreement



--------------------------------------------------------------------------------

shall be automatically converted to Base Rate Loans on the last day of such then
expiring Interest Period. Upon receipt of any such notice the Administrative
Agent shall promptly notify each relevant Lender thereof.

 

2.8. Limitations on Eurodollar Tranches. Notwithstanding anything to the
contrary in this Agreement, all borrowings, conversions and continuations of
Eurodollar Loans hereunder and all selections of Interest Periods hereunder
shall be in such amounts and be made pursuant to such elections so that, (a)
after giving effect thereto, the aggregate principal amount of the Eurodollar
Loans comprising each Eurodollar Tranche shall be equal to $1,000,000 or a whole
multiple of $1,000,000 in excess thereof and (b) no more than ten Eurodollar
Tranches shall be outstanding at any one time.

 

2.9. Interest Rates and Payment Dates. (a) Each Eurodollar Loan shall bear
interest for each day during each Interest Period with respect thereto at a rate
per annum equal to the Eurodollar Rate determined for such day plus the
Applicable Margin.

 

(b) Each Base Rate Loan shall bear interest at a rate per annum equal to the
Base Rate plus the Applicable Margin.

 

(c) Notwithstanding the rates of interest specified in Section 2.9(a) or (b) or
elsewhere herein, effective immediately upon the occurrence of an Event of
Default and for as long thereafter as such Event of Default shall be continuing,
(i) the principal balance of all Loans shall bear interest at a rate per annum
equal to the rate of interest that would otherwise be applicable thereto
pursuant to Section 2.9(a) or (b) plus 2% and (ii) the amount of all other
Obligations shall bear interest at a rate per annum equal to the rate of
interest then applicable to Base Rate Loans plus 2%.

 

(d) Interest shall be payable in arrears on each Interest Payment Date, provided
that interest accruing pursuant to clause (c) of this Section shall be payable
from time to time on demand.

 

2.10. Fees. (a) Commitment Fee. The Borrowers jointly and severally agree to pay
to each Revolving Credit Lender a non-refundable commitment fee on the average
daily amount of the Unused Revolving Credit Commitment (whether or not the
Revolving Credit Commitment is then available for draw down) of such Lender from
the Closing Date through the Revolving Credit Commitment Termination Date at a
rate of 1.00% per annum, payable in arrears (x) on the first Business Day of
each calendar month commencing on the first Business Day of the first full
calendar month commencing after the Closing Date and (y) on the Revolving Credit
Commitment Termination Date.

 

(b) Upfront Fees. The Borrowers jointly and severally agree to pay to the
Revolving Credit Lenders (pro rata according to their respective percentages of
the aggregate Revolving Credit Commitments) a non-refundable, upfront fee in an
amount equal to 1.50% of the maximum aggregate amount of the DIP Facility
($75,000,000), payable in cash in three equal installments, the first
installment of which has already been paid and the remaining two installments of
which shall be payable on the Closing Date and on the date of the initial
funding under the Exit Facility; provided that the portion, and only the
portion, of default interest attributable to the post-default spread increase
over the normal non-default contract rate paid pursuant to the Prepetition
Credit Agreement to the Prepetition Lenders that are also Revolving Credit
Lenders and accruing to and including, but not following, December 14, 2004
shall be credited against the amount of such upfront fee payable to such
Revolving Credit Lenders.

 

(c) Administrative Agent Fee. The Borrowers shall pay to the Administrative
Agent, solely for its own account, an administrative agent fee in the amount and
on the dates of payment set forth in the Fee Letter.

 

- 38 -

Trico Marine DIP Credit Agreement



--------------------------------------------------------------------------------

(d) Term Loan Collateral Agent Fee. The Borrowers shall pay to the Term Loan
Collateral Agent, solely for its own account, a collateral agent fee in the
amount and on the dates of payment set forth in the Term Loan Collateral Agent
Fee Letter.

 

2.11. Computation of Interest and Fees. (a) Interest and fees payable pursuant
hereto shall be calculated on the basis of a 360-day year for the actual days
elapsed. The Administrative Agent shall as soon as practicable notify either
Borrower and the relevant Lenders of each determination of a Eurodollar Rate.
Any change in the interest rate on a Loan resulting from a change in the Base
Rate or the Eurocurrency Reserve Requirements shall become effective as of the
opening of business on the day on which such change becomes effective. The
Administrative Agent shall as soon as practicable notify either Borrower and the
relevant Lenders of the effective date and the amount of each such change in
interest rate.

 

(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on each
Borrower and the Lenders in the absence of manifest error. The Administrative
Agent shall, at the request of either Borrower, deliver to such Borrower a
statement showing the quotations used by the Administrative Agent in determining
any interest rate pursuant to Section 2.9(a).

 

2.12. Inability to Determine Interest Rate. If prior to the first day of any
Interest Period:

 

(a) the Administrative Agent shall have determined (which determination shall be
conclusive and binding upon each Borrower) that, by reason of circumstances
affecting the relevant market, adequate and reasonable means do not exist for
ascertaining the Eurodollar Rate for such Interest Period, or

 

(b) the Administrative Agent shall have received notice from the Majority
Lenders that the Eurodollar Rate determined or to be determined for such
Interest Period will not adequately and fairly reflect the cost to such Lenders
(as conclusively certified by such Lenders) of making or maintaining their
affected Loans during such Interest Period,

 

the Administrative Agent shall give telecopy or telephonic notice thereof to
either Borrower and the relevant Lenders as soon as practicable thereafter. If
such notice is given (A) any Eurodollar Loans requested to be made on the first
day of such Interest Period shall be made as Base Rate Loans, (B) any Loans that
were to have been converted on the first day of such Interest Period to
Eurodollar Loans shall be continued as Base Rate Loans and (C) any outstanding
Eurodollar Loans shall be converted, on the last day of the then-current
Interest Period, to Base Rate Loans. Until such notice has been withdrawn by the
Administrative Agent, no further Eurodollar Loans shall be made or continued as
such, nor shall either Borrower have the right to convert Loans to Eurodollar
Loans.

 

2.13. Pro Rata Treatment and Payments. (a) The Borrowings by the Borrowers from
the Revolving Credit Lenders of Revolving Loans and from the Term Loan Lenders
of Term Loans, as applicable, hereunder shall be made pro rata according to the
respective Percentages of the Revolving Credit Lenders or the Term Loan Lenders,
as applicable. Fees payable pursuant to Sections 2.10(a) and (b) shall be made
to the Revolving Credit Lenders pro rata according to the respective Percentages
of the Revolving Credit Lenders.

 

(b) Each payment (including each prepayment) by either Borrower on account of
principal of and interest on the Revolving Loans shall be made to the Revolving
Credit Lenders pro rata according to the respective outstanding principal
amounts of the Revolving Loans then held by the

 

- 39 -

Trico Marine DIP Credit Agreement



--------------------------------------------------------------------------------

Revolving Credit Lenders. Each payment (including each prepayment) by either
Borrower on account of principal of and interest on the Term Loans shall be made
to the Term Loan Lenders pro rata according to the respective outstanding
principal amounts of the Term Loans then held by the Term Loan Lenders.

 

(c) All payments (including prepayments) to be made by either Borrower
hereunder, whether on account of principal, interest, fees or otherwise, shall
be made without setoff or counterclaim and shall be made prior to 12:00 Noon,
New York City time, on the due date thereof to the Administrative Agent, for the
account of the Lenders, at the Funding Office, in Dollars and in immediately
available funds. The Administrative Agent shall distribute such payments to the
Lenders promptly upon receipt in like funds as received. If any payment
hereunder (other than payments on the Eurodollar Loans) becomes due and payable
on a day other than a Business Day, such payment shall be extended to the next
succeeding Business Day. If any payment on a Eurodollar Loan becomes due and
payable on a day other than a Business Day, the maturity thereof shall be
extended to the next succeeding Business Day unless the result of such extension
would be to extend such payment into another calendar month, in which event such
payment shall be made on the immediately preceding Business Day. In the case of
any extension of any payment of principal pursuant to the preceding two
sentences, interest thereon shall be payable at the then applicable rate during
such extension.

 

(d) Unless the Administrative Agent shall have been notified in writing by any
Lender prior to the date of any proposed Borrowing that such Lender will not
make the amount that would constitute its share of such Borrowing available to
the Administrative Agent, the Administrative Agent may assume that such Lender
is making such amount available to the Administrative Agent, and the
Administrative Agent may, in reliance upon such assumption, make available to
the relevant Borrower a corresponding amount. If such amount is not made
available to the Administrative Agent by the required time on the date of such
Borrowing, such Lender shall pay to the Administrative Agent, on demand, such
amount with interest thereon at a rate equal to the greater of (i) the Federal
Funds Effective Rate and (ii) a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation for the period
until such Lender makes such amount immediately available to the Administrative
Agent. A certificate of the Administrative Agent submitted to any Lender with
respect to any amounts owing under this clause (d) shall be conclusive in the
absence of manifest error. If such Lender’s share of such Borrowing is not made
available to the Administrative Agent by such Lender within three Business Days
of the date of such Borrowing, the Administrative Agent shall also be entitled
to recover such amount with interest thereon at the rate per annum applicable to
Base Rate Loans, on demand, from either Borrower.

 

(e) Unless the Administrative Agent shall have been notified in writing by
either Borrower prior to the date of any payment due to be made by such Borrower
hereunder that such Borrower will not make such payment to the Administrative
Agent, the Administrative Agent may assume that such Borrower is making such
payment, and the Administrative Agent may, but shall not be required to, in
reliance upon such assumption, make available to the Lenders their respective
pro rata shares of a corresponding amount. If such payment is not made to the
Administrative Agent by such Borrower within three Business Days after such due
date, the Administrative Agent shall be entitled to recover, on demand, from
each Lender to which any amount which was made available pursuant to the
preceding sentence, such amount with interest thereon at the rate per annum
equal to the daily average Federal Funds Effective Rate. Nothing herein shall be
deemed to limit the rights of the Administrative Agent or any Lender against
either Borrower.

 

(f) If and to the extent any payment owed to any Agent or any Lender is not made
when due, each Credit Party hereby authorizes such Agent and such Lender,
subject to any notice period provided in the DIP Order then in effect, to setoff
and charge any amount so due against any Deposit Account maintained by such
Credit Party with such Agent or such Lender, or cause to be debited any

 

- 40 -

Trico Marine DIP Credit Agreement



--------------------------------------------------------------------------------

Lockbox Account or Blocked Account for any amount so due and apply such debited
amount to payment of the amount so due, whether or not the deposit therein is
then due, such set off and charge to be applied as contemplated by this Section.

 

(g) Subject to the provisions of Section 2.13(h) (and except as otherwise
provided in Section 2.6), all payments and any other amounts received by the
Administrative Agent from or for the benefit of the Borrowers or any other
Credit Party shall be applied first, to pay principal of and interest on any
portion of the Loans which the Administrative Agent may have advanced pursuant
to the express provisions of this Agreement on behalf of any Lender, for which
the Administrative Agent has not then been reimbursed by such Lender or the
Borrowers; second, to pay all other Obligations then due and payable; and third,
as the Borrowers so designate.

 

(h) After the occurrence and during the continuance of an Event of Default, the
Borrowers hereby irrevocably waive the right to direct the application of any
and all payments in respect of the Obligations and any Proceeds of Collateral,
and agree that the Administrative Agent may, and shall upon either (A) the
written direction of the Majority Revolving Lenders or Majority Term Lenders or
(B) the acceleration of the Obligations pursuant to Section 7, apply or cause to
be applied, and the Agents agree to act in good faith to permit and facilitate
such application of, all payments in respect of any Obligations and all funds on
deposit in any Cash Collateral Account, Lockbox Account, Blocked Account or
Control Account (including all proceeds arising from a Reinvestment Event that
are held in the Cash Collateral Account pending application of such proceeds as
specified in a Reinvestment Notice) and all other Proceeds of Collateral in the
following order:

 

(i) first, to pay interest on and then principal of any portion of the Revolving
Loans which the Administrative Agent may have advanced on behalf of any Lender
for which the Administrative Agent has not then been reimbursed by such Lender
or the Borrowers;

 

(ii) second, to pay Obligations in respect of any expense reimbursements or
indemnities then due the Agents;

 

(iii) third, to pay Obligations in respect of any expense reimbursements or
indemnities then due to the Lenders;

 

(iv) fourth, to pay Obligations in respect of any fees then due to the
Administrative Agent and the Lenders;

 

(v) fifth, to pay interest then due and payable in respect of the Revolving
Loans;

 

(vi) sixth, to pay or prepay principal payments on the Revolving Loans, ratably
to the aggregate principal amount of such Loans, and Secured Obligations owing
with respect to Specified Hedge Agreements;

 

(vii) seventh, to pay interest then due and payable in respect of the Term
Loans;

 

(viii) eighth, to pay or prepay principal payments on the Term Loans, ratably to
the aggregate principal amount of such Loans; and

 

(ix) ninth, to the ratable payment of all other Obligations;

 

- 41 -

Trico Marine DIP Credit Agreement



--------------------------------------------------------------------------------

provided, however, that if sufficient funds are not available to fund all
payments to be made in respect of any of the Obligations described in any of the
foregoing clauses first through ninth, the available funds being applied with
respect to any such Obligation (unless otherwise specified in such clause) shall
be allocated to the payment of such Obligations ratably, based on the proportion
of the Agents’ and each Lender’s interest in the aggregate outstanding
Obligations described in such clauses. The order of priority set forth in
clauses first through ninth of this Section 2.13(h) may at any time and from
time to time be changed by the agreement of all of the Lenders without necessity
of notice to or consent of or approval by the Borrowers, or any other Person.
The order of priority set forth in clauses first through fourth of this Section
2.13(h) may be changed only with the prior written consent of the Agents in
addition to all the Lenders.

 

(i) Subject to Sections 2.13(g) and (h), and except to the extent waived from
time to time by the Majority Lenders, all funds deposited into any Lockbox
Account or Blocked Account (other than Permitted Local Currency Accounts and
Permitted Local Dollar Accounts) on any Business Day shall be transferred to the
Cash Collateral Account on such Business Day. All funds deposited into the Cash
Collateral Account on any Business Day shall be applied by the Administrative
Agent on such Business Day:

 

(i) first, to repay the outstanding principal balance of Revolving Loans until
the Revolving Loans have been paid in full;

 

(ii) second, to any other Obligation then due and payable; and

 

(iii) third, if any funds remain on deposit thereafter, at the direction of
either Borrower.

 

The Administrative Agent agrees to so apply such funds and the Agents, the
Borrowers and each Guarantor agree to such application and the Agents agree to
act in good faith to permit and facilitate such application. All amounts
received directly by any Credit Party from any Account Debtor, in addition to
all other cash Proceeds from the Collateral (subject to Sections 2.6(a) and
(c)), shall be held in trust by such Credit Party and promptly deposited into
the Cash Collateral Account.

 

(j) All funds deposited into the Cash Collateral Account, any Lockbox Account,
any Blocked Account or any Control Account shall immediately and at all times be
under the sole dominion and control of the Senior Collateral Agent. The Agents
assume no responsibility for the Cash Collateral Account, the Lockbox Accounts,
the Blocked Accounts or the Control Accounts or the Control Accounts, including
any claim of accord and satisfaction or release with respect to deposits
accepted by the Lockbox Account Banks, Blocked Account Banks or Approved
Securities Intermediaries thereunder.

 

(k) The Borrowers and Guarantors hereby authorize the Agents and/or each Lender
to charge from time to time against any or all of either Borrower’s or any
Guarantor’s Deposit Accounts or other accounts with any Agent or such Lender, or
under the dominion and control of any Agent, any of the Obligations which are
then due and payable. Each Lender receiving any payment as a result of charging
any such account shall promptly notify the Administrative Agent thereof and make
such arrangements as the Administrative Agent shall request to share the benefit
thereof in accordance with Section 12.7.

 

- 42 -

Trico Marine DIP Credit Agreement



--------------------------------------------------------------------------------

2.14. Requirements of Law. (a) If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof or compliance
by any Lender with any request or directive (whether or not having the force of
law) from any central bank or other Governmental Authority made subsequent to
the date hereof:

 

(i) shall subject any Lender to any tax of any kind whatsoever with respect to
this Agreement or any Eurodollar Loan made by it, or change the basis of
taxation of payments to such Lender in respect thereof (except for Non-Excluded
Taxes covered by Section 2.15 and changes in the rate of tax on the overall net
income of such Lender);

 

(ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender that
is not otherwise included in the determination of the Eurodollar Rate hereunder;
or

 

(iii) shall impose on such Lender any other condition;

 

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount that such Lender deems to be material, of making, converting into,
continuing or maintaining Eurodollar Loans, or to reduce any amount receivable
hereunder in respect thereof, then, in any such case, the Borrowers shall
promptly pay such Lender, upon its demand, any additional amounts necessary to
compensate such Lender for such increased cost or reduced amount receivable. If
any Lender becomes entitled to claim any additional amounts pursuant to this
clause (a), it shall promptly notify either Borrower (with a copy to the
Administrative Agent) of the event by reason of which it has become so entitled.

 

(b) If any Lender shall have determined that the adoption of or any change in
any Requirement of Law regarding capital adequacy or in the interpretation or
application thereof or compliance by such Lender or any Person controlling such
Lender with any request or directive regarding capital adequacy (whether or not
having the force of law) from any Governmental Authority made subsequent to the
date hereof shall have the effect of reducing the rate of return on such
Lender’s or such Person’s capital as a consequence of its obligations hereunder
to a level below that which such Lender or such Person could have achieved but
for such adoption, change or compliance (taking into consideration such Lender’s
or such Person’s policies with respect to capital adequacy) by an amount deemed
by such Lender to be material, then from time to time, after submission by such
Lender to either Borrower (with a copy to the Administrative Agent) of a written
request therefor, such Borrower shall pay to such Lender such additional amount
or amounts as will compensate such Lender or such Person for such reduction.

 

(c) A certificate as to any additional amounts payable pursuant to this Section
submitted by any Lender to either Borrower (with a copy to the Administrative
Agent) shall be conclusive in the absence of manifest error. Notwithstanding
anything to the contrary in this Section, the Borrowers shall not be required to
compensate a Lender pursuant to this Section for any amounts incurred more than
six months prior to the date that such Lender notifies either Borrower of such
Lender’s intention to claim compensation therefor; provided that, if the
circumstances giving rise to such claim have a retroactive effect, then such
six-month period shall be extended to include the period of such retroactive
effect. The obligations of each Borrower pursuant to this Section shall survive
the termination of this Agreement and the payment of the Loans and all other
amounts payable hereunder.

 

2.15. Taxes. (a) All payments made by or on behalf of a Borrower under this
Agreement, any other Credit Document or either of the DIP Orders shall be made
free and clear of, and without deduction or withholding for or on account of,
any present or future income, stamp or other taxes, levies, imposts, duties,
charges, fees, deductions or withholdings, now or hereafter imposed, levied,
collected, withheld or assessed by any Governmental Authority, excluding net
income taxes and franchise taxes (imposed in lieu of net income tax or measured
by net income of a Borrower) imposed on any Agent or any Lender as a result of a
present or former connection between such Agent or such Lender and the
jurisdiction of the Governmental Authority imposing such tax or any political
subdivision or taxing

 

- 43 -

Trico Marine DIP Credit Agreement



--------------------------------------------------------------------------------

authority thereof or therein (other than any such connection arising solely from
such Agent or such Lender having executed, delivered or performed its
obligations or received a payment under, or enforced, this Agreement or any
other Credit Document). If any such non-excluded taxes, levies, imposts, duties,
charges, fees, deductions or withholdings (“Non-Excluded Taxes”) or Other Taxes
are required to be withheld from any amounts payable to any Agent or any Lender
under this Agreement, any other Credit Document or either of the DIP Orders, the
amounts so payable to such Agent or such Lender shall be increased to the extent
necessary to yield to such Agent or such Lender (after payment of all
Non-Excluded Taxes and Other Taxes) interest or any such other amounts payable
hereunder at the rates or in the amounts specified in this Agreement, any other
Credit Document or either of the DIP Orders, provided, however, that the
Borrowers shall not be required to increase any such amounts payable to any
Lender with respect to any Non-Excluded Taxes (i) that are attributable to such
Lender’s failure to comply with the requirements of clause (d) or (e) of this
Section or (ii) that are United States withholding taxes imposed on amounts
payable to such Lender at the time such Lender becomes a party to this
Agreement, except to the extent that such Lender’s assignor (if any) was
entitled, at the time of assignment, to receive additional amounts from a
Borrower with respect to such Non-Excluded Taxes pursuant to this clause (a).
The Borrowers shall make (or cause to be made) any required withholding and pay
(or cause to be paid) the full amount withheld to the relevant Governmental
Authority in accordance with applicable law.

 

(b) In addition, each Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

 

(c) Whenever any Non-Excluded Taxes or Other Taxes are payable by either
Borrower, as promptly as possible thereafter such Borrower shall send to the
Administrative Agent for its own account or for the account of the relevant
Agent or Lender, as the case may be, a certified copy of an original official
receipt received by such Borrower showing payment thereof. If either Borrower
fails to pay any Non-Excluded Taxes or Other Taxes when due to the appropriate
taxing authority or fails to remit to the Administrative Agent the required
receipts or other required documentary evidence, the Borrowers shall jointly and
severally indemnify the Agents and the Lenders for any incremental taxes,
interest or penalties that may become payable by any Agent or any Lender as a
result of any such failure.

 

(d) Each Lender (or Transferee) that is not a “U.S. Person” as defined in
Section 7701(a)(30) of the Code (a “Non-U.S. Lender”) shall deliver to the
relevant Borrower and the Administrative Agent (or, in the case of a
Participant, to the Lender from which the related participation shall have been
purchased) two copies of either U.S. Internal Revenue Service Form W-8BEN or
Form W-8ECI, or, in the case of a Non-U.S. Lender claiming exemption from U.S.
federal withholding tax under Section 871(h) or 881(c) of the Code with respect
to payments of “portfolio interest,” a statement substantially in the form of
Exhibit Q and a Form W-8BEN, or any subsequent versions thereof or successors
thereto, properly completed and duly executed by such Non-U.S. Lender claiming
complete exemption from, or a reduced rate of, U.S. federal withholding tax on
all payments by such Borrower under this Agreement and the other Credit
Documents. Such forms shall be delivered by each Non-U.S. Lender on or before
the date it becomes a party to this Agreement (or, in the case of any
Participant, on or before the date such Participant purchases the related
participation). In addition, each Non-U.S. Lender shall deliver such forms
promptly upon the obsolescence or invalidity of any form previously delivered by
such Non-U.S. Lender. Each Non-U.S. Lender shall promptly notify such Borrower
at any time it determines that it is no longer in a position to provide any
previously delivered certificate to such Borrower (or any other form of
certification adopted by the U.S. taxing authorities for such purpose).
Notwithstanding any other provision of this clause (d), a Non-U.S. Lender shall
not be required to deliver any form pursuant to this clause (d) that such
Non-U.S. Lender is not legally able to deliver.

 

- 44 -

Trico Marine DIP Credit Agreement



--------------------------------------------------------------------------------

(e) A Lender that is entitled to an exemption from or reduction of non-U.S.
withholding tax under the law of the jurisdiction in which either Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to such Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law and as
reasonably requested in writing by such Borrower, such properly completed and
executed documentation prescribed by applicable law as will permit such payments
to be made without withholding or at a reduced rate, provided that such Lender
is legally entitled to complete, execute and deliver such documentation and in
such Lender’s judgment such completion, execution or submission would not
materially prejudice the legal position of such Lender.

 

(f) If the Administrative Agent or any Lender determines, in its sole
discretion, that it has received a refund of any Non-Excluded Taxes or Other
Taxes as to which it has been indemnified by either Borrower or with respect to
which such Borrower has paid additional amounts pursuant to this Section, it
shall pay over such refund to such Borrower (but only to the extent of indemnity
payments made, or additional amounts paid, by such Borrower under this Section
with respect to the Non-Excluded Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses of such Agent or such Lender and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided that such Borrower, upon the
request of such Agent or such Lender, agrees to repay the amount paid over to
such Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to such Agent or such Lender in the event such
Agent or such Lender is required to repay such refund to such Governmental
Authority. This clause (f) shall not be construed to require any Agent or any
Lender to make available its tax returns (or any other information relating to
its taxes which it deems confidential) to either Borrower or any other Person.

 

(g) The Borrowers shall jointly and severally indemnify each Agent and each
Lender for the full amount of Non-Excluded Taxes (to the extent a Borrower would
be required to pay additional amounts with respect to such Non-Excluded Taxes
pursuant to Section 2.15(a)) or Other Taxes arising in connection with payments
made under this Agreement or any other Credit Document (including any
Non-Excluded Taxes or Other Taxes imposed by any jurisdiction on amounts payable
under this Section 2.15) paid by such Agent or Lender or any of their respective
Affiliates and any liability (including penalties, additions to tax interest and
expenses) arising therefrom or with respect thereto, whether or not such
Non-Excluded Taxes or Other Taxes were correctly or legally asserted. Payment
under this indemnification shall be made within ten days from the date the
relevant Agent or any Lender or any of their respective Affiliates makes written
demand therefor.

 

(h) The agreements in this Section shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

 

2.16. Indemnity. The Borrowers jointly and severally agree to indemnify each
Lender and to hold each Lender harmless from any cost, liability, obligation,
loss or expense that such Lender may sustain or incur as a consequence of (a)
default by either Borrower in making a borrowing of, conversion into or
continuation of Eurodollar Loans after either Borrower has given a notice
requesting the same in accordance with the provisions of this Agreement, (b)
default by either Borrower in making any prepayment of or conversion from
Eurodollar Loans after such Borrower has given a notice thereof in accordance
with the provisions of this Agreement or (c) the making of a prepayment of
Eurodollar Loans on a day that is not the last day of an Interest Period with
respect thereto. Such indemnification may include an amount equal to the excess,
if any, of (i) the amount of interest that would have accrued on the amount so
prepaid, or not so borrowed, converted or continued, for the period from the
date of such prepayment or of such failure to borrow, convert or continue to the
last day of such Interest Period (or, in the case of a failure to borrow,
convert or continue, the Interest Period that would have commenced on the date
of such failure) in each case at the applicable rate of interest for such Loans
provided for herein

 

- 45 -

Trico Marine DIP Credit Agreement



--------------------------------------------------------------------------------

(excluding, however, the Applicable Margin included therein, if any) over (ii)
the amount of interest (as reasonably determined by such Lender) that would have
accrued to such Lender on such amount by placing such amount on deposit for a
comparable period with leading banks in the interbank eurodollar market. A
certificate as to any amounts payable pursuant to this Section submitted to
either Borrower by any Lender shall be conclusive in the absence of manifest
error. This covenant shall survive the termination of this Agreement and the
payment of the Loans and all other amounts payable hereunder.

 

2.17. Change of Lending Office. Each Lender agrees that, upon the occurrence of
any event giving rise to the operation of Section 2.14 or 2.15(a) with respect
to such Lender, it will, if requested by either Borrower, use reasonable efforts
(subject to overall policy considerations of such Lender) to designate another
lending office for any Loans affected by such event with the object of avoiding
the consequences of such event; provided that such designation is made on terms
that, in the sole judgment of such Lender, cause such Lender and its lending
office(s) to suffer no economic, legal or regulatory disadvantage, and provided,
further, that nothing in this Section shall affect or postpone any of the
obligations of the Borrowers or the rights of any Lender pursuant to Section
2.14 or 2.15(a).

 

2.18. Replacement of Lenders. The Borrowers shall be permitted to replace any
Lender that (a) requests reimbursement for amounts owing pursuant to Section
2.14 or 2.15(a) or (b) defaults in its obligation to make Loans hereunder, with
a replacement financial institution; provided that (i) such replacement does not
conflict with any Requirement of Law, (ii) no Event of Default shall have
occurred and be continuing at the time of such replacement, (iii) prior to any
such replacement, such Lender shall have taken no action under Section 2.17 so
as to eliminate the continued need for payment of amounts owing pursuant to
Section 2.14 or 2.15(a), (iv) the replacement financial institution shall
purchase, at par, all Loans and other amounts owing to such replaced Lender on
or prior to the date of replacement, (v) the Borrowers shall be liable to such
replaced Lender under Section 2.16 if any Eurodollar Loan owing to such replaced
Lender shall be purchased other than on the last day of the Interest Period
relating thereto, (vi) the replacement financial institution, if not already a
Lender, shall be reasonably satisfactory to the Administrative Agent, (vii) the
replaced Lender shall be obligated to make such replacement in accordance with
the provisions of Section 12.6 (provided that the Borrowers shall be obligated
to pay the registration and processing fee referred to therein), (viii) until
such time as such replacement shall be consummated, the Borrowers shall pay all
additional amounts (if any) required pursuant to Section 2.14 or 2.15(a), as the
case may be, and (ix) any such replacement shall not be deemed to be a waiver of
any rights that the Borrowers, the Administrative Agent or any other Lender
shall have against the replaced Lender.

 

2.19. Evidence of Debt. (a) Each Lender shall maintain in accordance with its
usual practice an account or accounts evidencing Indebtedness of the Borrowers
to such Lender resulting from each Loan of such Lender from time to time,
including the amounts of principal and interest payable and paid to such Lender
from time to time under this Agreement.

 

(b) The Administrative Agent, on behalf of the Borrowers, shall maintain the
Register pursuant to Section 12.6(b), and a subaccount therein for each Lender,
in which shall be recorded (i) the amount of each Loan made hereunder and any
Note evidencing such Loan, the Type of such Loan and each Interest Period
applicable thereto, (ii) the amount of any principal or interest due and payable
or to become due and payable from the Borrowers to each Lender hereunder and
(iii) both the amount of any sum received by the Administrative Agent hereunder
from the Borrowers and each Lender’s share thereof.

 

(c) The entries made in the Register and the accounts of each Lender maintained
pursuant to Section 2.19(a) shall, to the extent permitted by applicable law, be
prima facie evidence of the existence and amounts of the obligations of the
Borrowers therein recorded; provided, however, that the

 

- 46 -

Trico Marine DIP Credit Agreement



--------------------------------------------------------------------------------

failure of any Lender or the Administrative Agent to maintain the Register or
any such account, or any error therein, shall not in any manner affect the
obligation of each Borrower to repay (with applicable interest) the Loans made
to such Borrower by such Lender in accordance with the terms of this Agreement.

 

(d) The Borrowers agree that, upon the request to the Administrative Agent by
any Lender, the Borrowers will execute and deliver to such Lender a promissory
note of the Borrowers evidencing any Loans of such Lender, substantially in the
form of Exhibit R-1 or R-2, as applicable, with appropriate insertions as to
date and principal amount.

 

2.20. Illegality. Notwithstanding any other provision herein, if the adoption of
or any change in any Requirement of Law or in the interpretation or application
thereof shall make it unlawful for any Lender to make or maintain Eurodollar
Loans as contemplated by this Agreement, (a) the commitment of such Lender
hereunder to make Eurodollar Loans, continue Eurodollar Loans as such and
convert Base Rate Loans to Eurodollar Loans shall forthwith be canceled and (b)
such Lender’s Loans then outstanding as Eurodollar Loans, if any, shall be
converted automatically to Base Rate Loans on the respective last days of the
then current Interest Periods with respect to such Loans or within such earlier
period as required by law. If any such conversion of a Eurodollar Loan occurs on
a day which is not the last day of the then current Interest Period with respect
thereto, the Borrowers shall pay to such Lender such amounts, if any, as may be
required pursuant to Section 2.16.

 

2.21. Cash Collateralization of L/Cs. (a) Source of Funds for Cash
Collateralization. All Group L/Cs (other than Existing L/Cs) issued on or after
the Closing Date shall be cash collateralized exclusively with the proceeds of
Revolving Loans, provided that Group L/Cs issued and outstanding prior to the
Closing Date having an aggregate L/C Exposure not exceeding the lesser of (x)
$7,000,000 and (y) the Aggregate L/C Exposure immediately prior to the Closing
Date (such lesser amount, as it may be reduced from time to time as provided
herein, the “Maximum Existing L/C Exposure”) (such Group L/Cs, together with any
renewals or extensions thereof and any new Group L/Cs issued in replacement
thereof and cash collateralized in accordance with this Section 2.21, the
“Existing L/Cs”) may be cash collateralized as provided herein with cash pledged
to secure Existing L/Cs immediately prior to the Closing Date or from the
Reserved Cash Collateral Account. All cash collateral for Group L/Cs (including
Existing L/Cs) shall be held solely in Account No. 3020913001 at Nordea Bank
Finland PLC, New York Branch.

 

(b) Reserve Cash Collateral Account. Following the termination or expiration of
any Existing L/C (unless on the same Business Day of such termination or
expiration such Existing L/C shall have been renewed or the term thereof
extended, or a new Group L/C shall have been issued in replacement therefor,
which renewed or extended L/C continues to be cash collateralized with the same
cash collateral or which new Group L/C is cash collateralized with all or
portion of the proceeds of cash collateral released in respect of such Existing
L/C and is issued for the benefit of the same Person as such Existing L/C), the
Borrowers shall either (x) deposit in a segregated cash collateral account that
is a Blocked Account maintained with Nordea, as a Blocked Account Bank, in the
name of the Senior Collateral Agent pursuant to an account control agreement in
form and substance satisfactory to the Collateral Agents (the “Reserved Cash
Collateral Account”) or (y) prepay the outstanding Revolving Loans (without any
corresponding reduction in the Revolving Credit Commitments) with any remaining
portion of proceeds of cash collateral released in respect of such Existing L/C.
Any cash collateral amounts so deposited in the Reserved Cash Collateral Account
in respect of an expired or terminated Existing L/C shall, until the expiration
of the 90-day period from the date of such Existing L/C’s termination or
expiration (as to any Existing L/C, its “Rollover Period”), be exclusively used
to cash collateralize a new Group L/C issued in replacement of such Existing L/C
(to the same beneficiary as was the beneficiary under the predecessor Existing
L/C) or prepay the outstanding Revolving Loans (without

 

- 47 -

Trico Marine DIP Credit Agreement



--------------------------------------------------------------------------------

any corresponding reduction in the Revolving Credit Commitments). At the
expiration of the Rollover Period with respect to an Existing L/C, the Borrowers
shall use the amounts on deposit in the Reserved Cash Collateral Account in
respect of such Existing L/C to prepay the outstanding Revolving Loans (without
any corresponding reduction in the Revolving Credit Commitments) or for working
capital purposes.

 

(c) Qualification of Replacement Existing L/C. Each new Group L/C qualifying as
an Existing L/C hereunder shall be (x) 100% cash collateralized using existing
cash collateral for, or the amounts on deposit in the Reserved Cash Collateral
Account from cash collateral for, the predecessor Existing L/C, (y) issued
within the Rollover Period in respect of such predecessor Existing L/C, and (z)
issued for the benefit of the same Person as such predecessor Existing L/C.

 

(d) Reduction of Maximum Existing L/C Exposure. The amount of Maximum Existing
L/C Exposure shall be permanently reduced by the aggregate face amount of
Existing L/Cs not duly maintained or replaced in accordance with the provisions
hereof as cash collateral for Existing L/Cs or held temporarily in the Reserved
Cash Collateral Account.

 

Section 3. REPRESENTATIONS AND WARRANTIES

 

To induce the Agents and the Lenders to enter into this Agreement and to make
the Loans, the Company and each Borrower represents and warrants as to itself
and to each other Credit Party or Group Member, as applicable, and each other
Credit Party represents and warrants as to itself (as a Group Member or
otherwise), to each Agent and each Lender that:

 

3.1. Financial Condition. (a) The unaudited pro forma consolidated balance sheet
of the Company and its consolidated Subsidiaries (including the notes thereto)
(the “Pro Forma Balance Sheet”) as at December 31, 2004, a copy of which has
heretofore been furnished to each Lender, has been prepared giving effect (as if
such events had occurred on such date) to (A) the financing contemplated by the
Exit Credit Documents and the use of proceeds thereof, (B) the consummation of
the transactions contemplated by the Trico Plan and (C) the payment of fees and
expenses in connection with the foregoing. The Pro Forma Balance Sheet has been
prepared based on the best information available to the Company as of the date
of delivery thereof and presents fairly on a pro forma basis the estimated
financial position of the Company and its consolidated Subsidiaries as at
December 31, 2004, assuming that the events specified in the preceding sentence
had actually occurred at or prior to such date.

 

(b) The audited consolidated balance sheet of the Company and its consolidated
Subsidiaries as at December 31, 2003, and the related consolidated statements of
income and of cash flows for the fiscal years ended on such dates, reported on
by and accompanied by an unqualified report from PricewaterhouseCoopers LLP,
present fairly the consolidated financial condition of the Company and its
consolidated Subsidiaries as at such date, and the consolidated results of its
operations and its consolidated cash flows for the respective fiscal years then
ended. The unaudited consolidated balance sheet of the Company and its
consolidated Subsidiaries as at September 30, 2004, and the related unaudited
consolidated statements of income and cash flows for the nine month period ended
on such date, present fairly the consolidated financial condition of the Company
and its consolidated Subsidiaries as at such date, and the consolidated results
of its operations and its consolidated cash flows for the nine month period then
ended. All such financial statements, including the related schedules and notes
thereto, have been prepared in accordance with GAAP applied consistently
throughout the periods involved (except as approved by the aforementioned firm
of accountants and disclosed therein). No Group Member has any material
Guarantee Obligations, contingent liabilities or liabilities for taxes, or any
long-term leases or unusual forward or long-term commitments, including any
interest rate or foreign currency swap or exchange transaction or other
obligation in respect of derivatives that are not reflected in the most

 

- 48 -

Trico Marine DIP Credit Agreement



--------------------------------------------------------------------------------

recent financial statements referred to in this clause (b) (or the notes
thereto). During the period from September 30, 2004 to and including the date
hereof there has been no Disposition by any Group Member of any material part of
its business or property.

 

(c) Solvency. Each of Trico Supply, Trico Shipping, Trico Supply (UK) Limited,
Albyn Marine Limited and TMIH is, and after giving effect to the incurrence of
all Indebtedness and obligations being incurred in connection herewith will be,
Solvent.

 

3.2. No Change. Since December 31, 2003 there have been no developments or
events (other than publicly disclosed events leading up to and inherent in the
process of commencement of the Cases, the continuation of the Cases and the
consequences that would normally result therefrom) that, individually or in the
aggregate, have had, or could reasonably be expected to result in, (i) a
Material Adverse Effect described in clause (a) of the definition of the term
“Material Adverse Effect” since the date of the Company’s most recent quarterly
financial statement filed with the SEC prior to the date of the Commitment
Letter or (ii) any other Material Adverse Effect.

 

3.3. Corporate Existence; Compliance with Law. Each Group Member (a) is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, (b) has the power and authority, and the legal
right, to own and operate its property, to lease the property it operates as
lessee and to conduct the business in which it is currently engaged, (c) is duly
qualified as a foreign business entity and in good standing under the laws of
each jurisdiction where its ownership, lease or operation of property or the
conduct of its business requires such qualification, (d) is in compliance with
all applicable orders of the Bankruptcy Court, including the Interim Order or
the Final DIP Order, as applicable, and (e) except to the extent that the
failure to comply therewith could not, in the aggregate, reasonably be expected
to have a Material Adverse Effect, is in compliance with all other Requirements
of Law.

 

3.4. Power; Authorization; Enforceable Obligations. Each Credit Party has,
subject, in the case of the Debtors, to the entry of the Interim Order, the
power and authority, and the legal right, to make, deliver and perform the
Credit Documents to which it is a party and, in the case of each Borrower, to
obtain extensions of credit hereunder. Each Credit Party has taken all necessary
organizational action to authorize the execution, delivery and performance of
the Credit Documents to which it is a party and, in the case of each Borrower,
to authorize the extensions of credit on the terms and conditions of this
Agreement. No consent or authorization of, filing with, notice to or other act
by or in respect of, any Governmental Authority (other than the Bankruptcy
Court) or any other Person is required in connection with the extensions of
credit hereunder or with the execution, delivery, performance, validity or
enforceability of this Agreement or any of the Credit Documents or the
consummation of any of the transactions contemplated hereby or thereby, except
consents, authorizations, filings and notices described in Schedule 3.4, which
consents, authorizations, filings and notices will have been obtained or made
and will be in full force and effect on the Closing Date. Each Credit Document
has been duly executed and delivered on behalf of each Credit Party party
thereto. Subject to the entry of the Interim Order in the case of the Debtors,
this Agreement constitutes, and each other Credit Document upon execution will
constitute, a legal, valid and binding obligation of each Credit Party party
thereto, enforceable against each such Credit Party in accordance with its
terms.

 

3.5. No Legal Bar. Subject only to the entry of the Interim Order, the
execution, delivery and performance of this Agreement and the other Credit
Documents, the borrowings hereunder, the use of the proceeds thereof and the
consummation of the transactions contemplated hereby or thereby will not (a)
violate or contravene any Requirement of Law applicable to any Group Member or
(b) conflict with, result in a breach of, constitute a default under, or result
in or permit the termination or acceleration of, any Contractual Obligation of
any Group Member and (c) will not result in, or require the

 

- 49 -

Trico Marine DIP Credit Agreement



--------------------------------------------------------------------------------

creation or imposition of, any Lien on any of their respective properties or
revenues pursuant to any Requirement of Law or any such Contractual Obligation
(other than the Liens created hereby and by the other Credit Documents and the
Interim Order or the Final DIP Order, as applicable). No Requirement of Law or
Contractual Obligation applicable to any Credit Party exists that could, or
compliance with which could, reasonably be expected to have a Material Adverse
Effect.

 

3.6. Litigation. Other than the Cases, or as disclosed in the Company’s filings
with the SEC, no litigation, investigation or proceeding of or before any
arbitrator or Governmental Authority is pending or, to the knowledge of any
Credit Party, threatened by or against any Group Member or against any of their
respective properties or revenues (a) with respect to any of the Credit
Documents or any of the transactions contemplated hereby or thereby or (b) that
could reasonably be expected to have a Material Adverse Effect.

 

3.7. No Default. Except for defaults arising solely by reason of the filing of
the Cases, or defaults existing under the Senior Note Indenture and the
Prepetition Credit Agreement, no Group Member is in default under or with
respect to any of its Contractual Obligations and, to the knowledge of the
Company and each Borrower, no other Person party thereto is in default under or
with respect to such Contractual Obligations, in either case, in any respect
that could reasonably be expected to have a Material Adverse Effect. No Default
or Event of Default has occurred and is continuing.

 

3.8. Ownership of Property; Liens. Each Group Member has title in fee simple to,
or a valid leasehold interest in, all its Real Property, and good and marketable
title to, or a valid leasehold interest in, all its other property, and none of
such property is subject to any Lien except as permitted by Section 6.2.

 

3.9. Intellectual Property. (a) Schedule 3.9 lists all Material Intellectual
Property of the Credit Parties on the date hereof, separately identifying that
owned by such Credit Party and that licensed to such Credit Party. The Material
Intellectual Property set forth on Schedule 3.9 for such Credit Party
constitutes all of the intellectual property rights necessary to conduct its
business.

 

(b) On the date hereof, all Material Intellectual Property owned by such Credit
Party is valid, subsisting, unexpired and enforceable, has not been adjudged
invalid and has not been abandoned and the use thereof in the business of such
Credit Party does not infringe upon or conflict with the intellectual property
rights of any other Person.

 

(c) Except as set forth in Schedule 3.9, on the date hereof, none of the
Material Intellectual Property owned by such Credit Party is the subject of any
licensing or franchise agreement pursuant to which such Credit Party is the
licensor or franchisor.

 

(d) No holding, decision or judgment has been rendered by any Governmental
Authority which would limit, cancel or question the validity of, or such Credit
Party’s rights in, any Material Intellectual Property.

 

(e) No action or proceeding seeking to limit, cancel or question the validity of
any Material Intellectual Property owned by such Credit Party or such Credit
Party’s ownership interest or other rights therein is on the date hereof pending
or, to the knowledge of such Credit Party, threatened. There are no claims,
judgments or settlements to be paid by such Credit Party relating to the
Material Intellectual Property.

 

3.10. Taxes. Each Group Member has filed or caused to be filed all Federal,
state and other material tax returns that are required to be filed and has paid
all taxes shown to be due and payable

 

- 50 -

Trico Marine DIP Credit Agreement



--------------------------------------------------------------------------------

on said returns or on any assessments made against it or any of its property and
all other taxes, fees or other charges imposed on it or any of its property by
any Governmental Authority (other than any taxes the amount or validity of which
are currently being contested in good faith by appropriate proceedings and with
respect to which reserves in conformity with GAAP have been provided on the
books of the Company or any of its Subsidiaries, as the case may be); the
contents of all such material tax returns are correct and complete; to the
knowledge of each Borrower no tax Lien has been filed and no claim is being
asserted, with respect to any such tax, fee or other charge. No Group Member (a)
intends the Loans or any other transaction contemplated hereby to be a
“reportable transaction” (within the meaning of Treasury Regulation 1.6011-4) or
(b) is aware of any facts or events that would result in such treatment.

 

3.11. Federal Regulations. No part of the proceeds of any Loans, and no other
extensions of credit hereunder, will be used for “buying” or “carrying” any
“margin stock” within the respective meanings of each of the quoted terms under
Regulation U as now and from time to time hereafter in effect or for any purpose
that violates the provisions of the Regulations of the Board. If requested by
any Lender or the Administrative Agent, each Borrower will furnish to the
Administrative Agent and each Lender a statement to the foregoing effect in
conformity with the requirements of FR Form G-3 or FR Form U-1, as applicable,
referred to in Regulation U.

 

3.12. Labor Matters. Except as, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect: (a) there are no strikes or other
labor disputes against or affecting any Group Member pending or, to the
knowledge of the Company or either Borrower, threatened; (b) hours worked by and
payment made to employees of each Group Member have not been in violation of the
Fair Labor Standards Act or any other Requirement of Law dealing with such
matters; and (c) all payments due from any Group Member on account of employee
health and welfare insurance have been paid or accrued as a liability on the
books of the relevant Group Member.

 

3.13. ERISA. Other than the Cases, neither a Reportable Event nor an
“accumulated funding deficiency” (within the meaning of Section 412 of the Code
or Section 302 of ERISA) has occurred during the five-year period prior to the
date on which this representation is made or deemed made with respect to any
Plan, and each Plan has complied in all material respects with the applicable
provisions of ERISA and the Code. No termination of a Single Employer Plan has
occurred, and no Lien in favor of the PBGC or a Plan has arisen, during such
five-year period. The present value of all accrued benefits under each Single
Employer Plan (based on those assumptions used to fund such Plans) did not, as
of the last annual valuation date prior to the date on which this representation
is made or deemed made, exceed the value of the assets of such Plan allocable to
such accrued benefits by a material amount. Neither the Company nor either
Borrower nor any Commonly Controlled Entity has had a complete or partial
withdrawal from any Multiemployer Plan that has resulted or could reasonably be
expected to result in a material liability under ERISA, and neither the Company
nor either Borrower nor any Commonly Controlled Entity would become subject to
any material liability under ERISA if such Person or any such Commonly
Controlled Entity were to withdraw completely from all Multiemployer Plans as of
the valuation date most closely preceding the date on which this representation
is made or deemed made. No such Multiemployer Plan is in Reorganization or
Insolvent. Each Foreign Pension Plan has been maintained in substantial
compliance with its terms and with the requirements of any and all applicable
laws, statutes, rules, regulations and orders and has been maintained, where
required, in good standing with applicable regulatory authorities. All
contributions required to be made by a Credit Party with respect to a Foreign
Pension Plan have been timely made. No Group Member has incurred any obligation
in connection with the termination of, or withdrawal from, any Foreign Pension
Plan. The present value of the accrued benefit liabilities (whether or not
vested) under each Foreign Pension Plan, determined as of the end of the
Borrowers’ most recently ended fiscal year on the basis of then current
actuarial assumptions, each of which is reasonable, did not exceed the current
value of the assets of such Foreign Pension Plan allocable to such benefit
liabilities.

 

- 51 -

Trico Marine DIP Credit Agreement



--------------------------------------------------------------------------------

3.14. Investment Company Act; Other Regulations. No Credit Party is an
“investment company,” or a company “controlled” by an “investment company,” in
each case within the meaning of the Investment Company Act of 1940, as amended.
No Credit Party is subject to regulation under any Requirement of Law (other
than Regulation X of the Board) that limits its ability to incur Indebtedness.

 

3.15. Subsidiaries. Except as disclosed to the Administrative Agent by the
Company or either Borrower in writing from time to time after the Closing Date,
(a) Schedule 3.15 sets forth the name and jurisdiction of incorporation of each
Subsidiary of the Company and, as to each such Subsidiary, the percentage of
each class of Equity Interests owned by any Group Member and (b) there are no
outstanding subscriptions, options, warrants, calls, rights or other agreements
or commitments (other than stock options granted to employees or directors and
directors’ qualifying shares) of any nature relating to any Equity Interest of
the Company or any Subsidiary of the Company, except as created by the Credit
Documents and the Interim Order or the Final DIP Order or pursuant to the Trico
Plan. As of the Closing Date, no Subsidiary of the Company (other than the
Borrowers) guarantees the obligations of the Company under the Senior Notes.

 

3.16. Use of Proceeds. The proceeds of the Loans are being used exclusively by
the Borrowers in accordance with, and in the manner and subject to the
limitations described in, Section 5.14.

 

3.17. Environmental Matters. Except as, in the aggregate, could not reasonably
be expected to have a Material Adverse Effect:

 

(a) the facilities, vessels and other properties owned, leased or operated by
any Group Member (collectively, as to all Group Members, the “Group Properties”)
do not contain, and have not previously contained, any Materials of
Environmental Concern in amounts or concentrations or under circumstances that
constitute or constituted a violation of, or could give rise to liability under,
any Environmental Law;

 

(b) no Group Member has received or is aware of any notice of violation, alleged
violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to any
of the Group Properties or the business operated by any Group Member
(collectively, as to all Group Members, the “Group Business”), nor does the
Company or either Borrower have knowledge or reason to believe that any such
notice will be received or is being threatened;

 

(c) Materials of Environmental Concern have not been transported by or to or
Released from the Group Properties (or from any facilities, vessels or other
properties formerly owned, leased or operated by any Group Member or otherwise
in connection with the Group Business) in violation of, or in a manner or to a
location that could give rise to liability under, any Environmental Law, nor
have any Materials of Environmental Concern been generated, treated, stored or
Released at, on or under any of the Group Properties in violation of, or in a
manner that could give rise to liability under, any applicable Environmental
Law;

 

(d) no judicial proceeding or governmental or administrative action is pending
or, to the knowledge of the Company or either Borrower, threatened, under any
Environmental Law to which any Group Member is or will be named as a party with
respect to the Group Properties or the Group Business, nor are there any consent
decrees or other decrees, consent orders, administrative orders or other orders,
or other administrative or judicial requirements outstanding under any
Environmental Law with respect to any Group Member, the Group Properties or the
Group Business;

 

- 52 -

Trico Marine DIP Credit Agreement



--------------------------------------------------------------------------------

(e) there has been no Release or threat of Release of Materials of Environmental
Concern at or from the Group Properties, or arising from or related to the
operations of any Group Member in connection with the Group Properties, any
facilities, vessels or other properties formerly owned, leased or operated by
any Group Member or otherwise in connection with the Group Business, in
violation of or in amounts or in a manner that could give rise to liability
under Environmental Laws;

 

(f) the Group Properties and all operations at the Group Properties are in
compliance, and have in the last five years been in compliance, with all
applicable Environmental Laws, including any and all permits, licenses or
registrations required under Environmental Laws, and no Group Member has any
liability under Environmental Laws;

 

(g) there are no facts, circumstances, conditions or occurrences in respect of
any of the Group Properties that are reasonably likely to (i) form the basis of
any action, suit, claim or other judicial or administrative proceeding relating
to liability under or noncompliance with Environmental Law on the part of any
Group Member, (ii) cause any Group Properties to become subject to any Lien,
restriction on ownership, occupancy, use or transferability under any
Environmental Law or (iii) require any Group Properties to be upgraded or
modified in order to remain in compliance with Environmental Law; and

 

(h) no Group Member has assumed any liability of any other Person under
Environmental Laws.

 

3.18. Accuracy of Information, etc. No statement or information contained in
this Agreement, any other Credit Document or any other document, certificate or
statement furnished by or on behalf of any Credit Party to the Administrative
Agent or the Lenders or the Bankruptcy Court, or any of them, for use in
connection with the transactions contemplated by this Agreement or the other
Credit Documents, or the Cases, when taken as a whole, contained as of the date
such statement, information, document or certificate was so furnished any untrue
statement of a material fact or omitted to state a material fact necessary to
make the statements contained herein or therein not misleading. There are no
facts or circumstances known to any Credit Party that individually or in the
aggregate could reasonably be expected to have a Material Adverse Effect.

 

3.19. Collateral Vessels; Other Vessels. (a) The name, flag, registry, area of
operation, official number, registered owner and current classification status
of each Domestic Collateral Vessel and, to the extent not included therein, each
MARAD Vessel (separately identified as such) as of the date hereof is set forth
by owner on Schedule 3.19. Each Domestic Collateral Vessel and, to the extent
not included therein, each MARAD Vessel (i) is registered and flagged in the
United States, (ii) is owned and, to the extent operated, is operated by a
Borrower or a Domestic Subsidiary, (iii) that is operated, is operated in all
material respects in compliance with all Requirements of Law (including, in the
case of each Domestic Collateral Vessel and, to the extent not included therein,
MARAD Vessel that is in class, compliance in all material respects with all
requirements of such classification as required by the United States Coast Guard
or other applicable nationally recognized classification society or other
Governmental Authority with jurisdiction over such Domestic Collateral Vessel or
MARAD Vessel) and (iv) is maintained in accordance with all requirements set
forth herein and in the Ancillary Collateral Documents.

 

(b) Each Borrower and each Domestic Subsidiary that owns or operates any
Domestic Collateral Vessel or, to the extent not included therein, MARAD Vessel
is qualified to own and operate such Domestic Collateral Vessel or, to the
extent not included therein, MARAD Vessel under the laws of the United States
and of each other jurisdiction applicable to the ownership or operation thereof.

 

- 53 -

Trico Marine DIP Credit Agreement



--------------------------------------------------------------------------------

(c) The name, flag, registry, area of operation, official number, registered
owner and current classification status of each Foreign Collateral Vessel as of
the date hereof is set forth by owner on Schedule 3.19. Each Foreign Collateral
Vessel (i) is registered and flagged in a Permitted Jurisdiction, in addition to
any dual registration or flag, (ii) is owned by, and, if operated, is operated
by, a Borrower or a Guarantor, (iii) that is operated, is operated in all
material respects in compliance with all Requirements of Law (including, in the
case of each Foreign Collateral Vessel that is in class, in compliance in all
material respects with all requirements of such classification as required by
the Governmental Authority or other classification society having jurisdiction
over such Foreign Collateral Vessel) and (iv) is maintained in accordance with
all requirements set forth herein and in the Ancillary Collateral Documents.

 

(d) Each Credit Party that owns or operates any Foreign Collateral Vessel is
qualified to own and operate such Foreign Collateral Vessel under the laws of
each jurisdiction in which such vessel is flagged, registered or operated or
otherwise applicable to the ownership or operation thereof.

 

(e) Each Collateral Vessel is covered by all such insurance with such insurance
companies, in such amounts and against such risks and in such form as is
customarily insured against by similarly situated insureds, and such other
insurance as may be reasonably requested by the Majority Lenders, and, in any
event, all insurance required hereby or by the Collateral Vessel Mortgage
applicable thereto. The Borrowers and their Subsidiaries have made all required
payments and contributions to statutory environmental insurance schemes and
other environmental insurance schemes applicable to the Borrowers and their
Subsidiaries and customary for the business and operations conducted by them.

 

(f) The name, flag, registry, area of operation, official number, registered
owner and current classification status of each vessel owned by a Norwegian
Group Member as of the date hereof is set forth on Schedule 3.19.

 

3.20. Secured, Super-Priority Obligations, Etc. (a) The provisions of the Credit
Documents when executed (and insofar as perfection of Liens is concerned, to the
extent filing thereof is required for such perfection, when filed with the
appropriate Governmental Authority) and, in the case of the Debtors, the Interim
Order and, when entered, the Final DIP Order, are effective to create in favor
of the Collateral Agents, for the benefit of the Secured Parties, legal, valid
and perfected Liens on and security interests in (having the priority provided
for in this Section 3.20 and in Section 10.1 or under the other Credit Documents
and in the Interim Order and, when entered, the Final DIP Order) all right,
title and interest of each Credit Party in, to and under the Collateral,
enforceable against each Credit Party that owns an interest in such Collateral.

 

(b) All Secured Obligations and all other amounts owing by each Borrower
hereunder and under the other Credit Documents and by the Guarantors under the
Guaranty in respect thereof (including, without limitation, any exposure of a
Lender or any of its affiliates in respect of cash management or hedging
transactions incurred on behalf of any Credit Party) will be secured pursuant to
the Liens granted hereunder and under the other Credit Documents by (i) in the
case of the Agents (in their capacity as such) and the Revolving Credit Lenders,
a perfected, first priority senior (subject only to Permitted Senior Liens)
security interest in and Lien on, and (ii) in the case of the Term Loan Lenders,
a perfected, second priority (subject only to the security interest and Lien
referred to in clause (i) above and to Permitted Senior Liens) security interest
in and Lien on, all property and assets of each of the Credit Parties of every
kind or type whatsoever, tangible, intangible, real, personal and mixed, whether
now owned or existing or hereafter acquired or arising and regardless of where
located, whether within the United States or in other locations, except as
otherwise disclosed on Schedule 3.20.

 

- 54 -

Trico Marine DIP Credit Agreement



--------------------------------------------------------------------------------

(c) All Secured Obligations and all other amounts owing by each Borrower
hereunder and under the other Credit Documents and by the Debtors under the
Guaranty in respect thereof (including, without limitation, any exposure of a
Lender or any of its affiliates in respect of cash management or hedging
transactions incurred on behalf of any Debtors) will be secured pursuant to
section 364(c)(2), 364(c)(3) or 364(d)(1) of the Bankruptcy Code and the Interim
Order and, when entered, the Final DIP Order, by (i) in the case of the Agents
(in their capacity as such) and the Revolving Credit Lenders, a perfected, first
priority senior priming security interest in and Lien on (subject only to
Permitted Senior Liens), and (ii) in the case of the Term Loan Lenders, a
perfected, second priority (subject only to the security interest and Lien
referred to in clause (i) above and Permitted Senior Liens) priming security
interest in and Lien on, all property and assets of each of the Debtors and
their estates of every kind or type whatsoever, tangible, intangible, real,
personal and mixed, whether now owned or existing or hereafter acquired or
arising and regardless of where located, whether within the United States or in
other locations, and including, without limitation, all property of the estates
of each of the Debtors within the meaning of section 541 of the Bankruptcy Code,
and all proceeds thereof, in all cases subject only to the Carve-Out and
Permitted Senior Liens.

 

(d) Pursuant to section 364(c)(1) of the Bankruptcy Code and the Interim Order
and, when entered, the Final DIP Order, all Obligations and other amounts owing
by the Borrowers hereunder and under the other Credit Documents and by the
Guarantors under the Guaranty in respect thereof (including any exposure of a
Lender in respect of cash management or hedging transactions incurred on behalf
of any Credit Party) at all times will constitute allowed super-priority
administrative expense claims in each of the Cases having priority over all
other costs and expenses of any kind, including those specified in, or ordered
pursuant to, section 105, 326, 330, 331, 503(b), 506(c), 507(a), 507(b) or 726
of the Bankruptcy Code, subject only to the Carve-Out and Permitted Senior
Liens.

 

(e) The Interim Order or, if the Final DIP Order shall have been entered by the
Bankruptcy Court, the Final DIP Order, and the transactions contemplated hereby
and thereby, are valid and in full force and effect and have not been vacated,
reversed, modified, amended or stayed without the prior written consent of the
Administrative Agent and the Lenders.

 

3.21. Deposit Accounts; Control Accounts. The only Deposit Accounts, Securities
Accounts or commodity accounts maintained by any Credit Party on the date hereof
are those listed (by account holder, bank, bank location, account number,
account name and account description) on Schedule 3.21, which sets forth such
information separately for each Credit Party. Schedule 3.21 sets forth all of
the Deposit Accounts, Securities Accounts and commodities accounts of any Credit
Party that were in existence immediately prior to the Commencement Date.

 

3.22. Title; No Other Liens. Except for the Liens granted to the Collateral
Agents pursuant to this Agreement and the other Credit Documents and the Interim
Order or the Final DIP Order and the Liens in favor of the lenders under the
Prepetition Credit Documents to be released upon repayment of obligations owing
thereunder as contemplated in Section 2.2(d) (the “Released Liens”), (a) each
Credit Party is the record and beneficial owner of the Pledged Collateral
pledged by it hereunder constituting Instruments or certificated securities and
is the entitlement holder of all such Pledged Collateral constituting Investment
Property held in a Securities Account and owns each other item of Collateral in
which a Lien is granted by it hereunder and (b) all such Collateral is owned
free and clear of any and all Liens other than Liens permitted under Section
6.2.

 

3.23. Pledged Collateral. (a) The Pledged Stock, Pledged Partnership Interests
and Pledged LLC Interests pledged hereunder by each Credit Party constitutes
that percentage of the issued and outstanding equity of all classes of each
issuer thereof as set forth on Schedule 3.23.

 

- 55 -

Trico Marine DIP Credit Agreement



--------------------------------------------------------------------------------

(b) All of the Pledged Stock, Pledged Partnership Interests and Pledged LLC
Interests have been duly and validly issued and are fully paid and
nonassessable.

 

(c) Each of the Pledged Notes constitutes the legal, valid and binding
obligation of the obligor with respect thereto, enforceable in accordance with
its terms, subject to the effects of bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and other similar laws relating to or
affecting creditors’ rights generally, and general equitable principles (whether
considered in a proceeding in equity or at law).

 

(d) All Pledged Stock, Pledged Partnership Interests and Pledged LLC Interests
of such Credit Party as of the date hereof are listed on Schedule 3.23.

 

(e) All Pledged Collateral consisting of certificated securities or Instruments
has been delivered to the Revolving Credit Collateral Agent to the extent
requested by the Revolving Credit Collateral Agent.

 

(f) All Pledged Collateral held by a Securities Intermediary in a Securities
Account is in a Control Account.

 

(g) Other than the Pledged Partnership Interests and the Pledged LLC Interests
that constitute General Intangibles, there is no Pledged Collateral other than
that represented by certificated securities or Instruments in the possession of
the Revolving Credit Collateral Agent or that consisting of Financial Assets
held in a Control Account.

 

(h) No Person other than the Collateral Agents has Control over any Investment
Property of such Credit Party.

 

(i) The LLC Agreement governing any Pledged LLC Interests and the Partnership
Agreement governing any Pledged Partnership Interests provide that, upon the
occurrence and during the continuance of an Event of Default, the Collateral
Agents shall be entitled to exercise all of the rights of the Credit Party
granting the security interest therein, and that a transferee or assignee of a
membership interest or partnership interest, as the case may be, of such LLC or
Partnership, as the case may be, shall become a member or partner, as the case
may be, of such LLC or Partnership, as the case may be, entitled to participate
in the management thereof and, upon the transfer of the entire interest of such
Credit Party, such Credit Party ceases to be a member or partner, as the case
may be.

 

3.24. Anti-Terrorism Law. (a) Neither the Company nor any of its Subsidiaries is
in violation of any laws relating to terrorism or money laundering
(“Anti-Terrorism Laws”), including Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001 (the “Executive Order”), and the Uniting
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism Act of 2001, Public Law 107-56.

 

(b) Neither the Company nor any of its Subsidiaries or, to the knowledge of the
Credit Parties, no broker or other agent of any of them acting or benefiting in
any capacity in connection with the Loans is any of the following:

 

(i) a person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order;

 

- 56 -

Trico Marine DIP Credit Agreement



--------------------------------------------------------------------------------

(ii) a person owned or controlled by, or acting for or on behalf of, any person
that is listed in the annex to, or is otherwise subject to the provisions of,
the Executive Order;

 

(iii) a person with which any Lender is prohibited from dealing or otherwise
engaging in any transaction by any Anti-Terrorism Law;

 

(iv) a person that commits, threatens or conspires to commit or supports
“terrorism” as defined in the Executive Order; or

 

(v) a person that is named as a “specially designated national and blocked
person” on the most current list published by the U.S. Treasury Department
Office of Foreign Assets Control (“OFAC”) at its official website or any
replacement website or other replacement official publication of such list.

 

(c) Neither the Company nor any of its Subsidiaries or, to the knowledge of the
Credit Parties, no broker or other agent of any of them acting in any capacity
in connection with the Loans (i) conducts any business with, or engages in
making or receiving any contribution of funds, goods or services to or for the
benefit of, any person described in clause (b) above, (ii) deals in, or
otherwise engages in any transaction relating to, any property or interests in
property blocked pursuant to the Executive Order, or (iii) engages in or
conspires to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in any Anti-Terrorism Law.

 

3.25. Mortgages. Each of the Mortgages is effective to create in favor of the
Collateral Agents, for the benefit of the Secured Parties, a legal, valid and
enforceable security interest in and Lien on the Mortgaged Properties described
therein and proceeds thereof, and when the Mortgages are duly executed and filed
in the offices specified on Schedule 3.25A, each such Mortgage shall constitute
a fully perfected mortgage and Lien on all right, title and interest of the
Credit Parties in the Mortgaged Properties and the proceeds thereof, as security
for the “Obligations” or “Secured Obligations” (as each such term is defined in
the relevant Mortgage), in each case prior and superior in right to any other
Person (except Permitted Senior Liens) and free of all Liens, except for
Permitted Liens. Schedule 3.25B lists each parcel of real property owned in fee
simple by any Credit Party as of the Closing Date.

 

Section 4. CONDITIONS PRECEDENT

 

4.1. Conditions Precedent to Initial Loans and Loans on the Final DIP Order
Effective Date. The obligation of each Lender to make the Loans requested to be
made by it on or after the Closing Date or on the Final DIP Order Effective Date
is subject to the satisfaction of, prior to or concurrently with the making of
such Loans, all of the following conditions precedent:

 

(a) Bankruptcy Court Order.

 

(i) The Bankruptcy Court shall have (A) entered the Interim Order after notice
given and a hearing conducted in accordance with Bankruptcy Rule 4001(a) and
4001(c) no later than five Business Days after the Commencement Date, certified
by the Clerk of the Bankruptcy Court as having been duly entered, and the
Interim Order shall be in full force and effect and shall not have been vacated,
reversed, modified, amended or stayed without the prior written consent of the
Administrative Agent and the Required Lenders, and (B) as a condition precedent
to the Term Loans, entered the Final DIP Order after notice given and a hearing
conducted in accordance with Bankruptcy Rule 4001(a)

 

- 57 -

Trico Marine DIP Credit Agreement



--------------------------------------------------------------------------------

and 4001(c) certified by the Clerk of the Bankruptcy Court as having been duly
entered; and

 

(ii) All motions and other documents to be filed with and submitted to the
Bankruptcy Court in connection with the Credit Documents and the approval
thereof shall be in form and substance satisfactory to the Administrative Agent
and the Required Lenders.

 

(b) Refinancing of the Prepetition Credit Agreement. In the case of Loans to be
made on the Final DIP Order Effective Date as contemplated by Section 2.2(d),
the Administrative Agent shall have received the Final DIP Order providing that
the Prepetition Credit Agreement shall, simultaneously with the making of such
Loans, be terminated and all obligations thereunder and under the other
Prepetition Credit Documents shall, simultaneously with the making of such
Loans, be repaid or paid in full using the proceeds of the Loans in accordance
with Section 2.2(d). Satisfactory arrangements shall have been made for the
termination of all Liens granted in connection therewith, in each case on terms
and conditions satisfactory to the Administrative Agent.

 

(c) Certain Credit Documents; Etc. The Administrative Agent shall have received
on the Closing Date each of the following, each dated the Closing Date unless
otherwise indicated or agreed to by the Administrative Agent, in form and
substance satisfactory to each Agent and each Lender and each of their
respective counsel, duly executed by each party thereto, and in sufficient
copies as requested by each of them:

 

(i) this Agreement, duly executed and delivered by each of the Credit Parties;

 

(ii) for the account of each Lender requesting the same, Notes of the Borrowers
conforming to the requirements set forth herein;

 

(iii) with respect to:

 

(A) each Domestic Collateral Vessel and each MARAD Vessel:

 

(1) if applicable, a copy of its Certificate of Documentation;

 

(2) if applicable, a copy of its most recent ABS Certification;

 

(3) if applicable, a copy of its Certificate of Financial Responsibility; and

 

(4) a Charterer Acknowledgement by each bareboat charterer of such vessel to the
extent requested by any Agent; and

 

(B) each Foreign Collateral Vessel:

 

(1) a copy of its applicable certificate of registry;

 

(2) a copy of its most recent classification society (if any) or other
certification;

 

- 58 -

Trico Marine DIP Credit Agreement



--------------------------------------------------------------------------------

(3) a copy of any other certificates required by each flagged jurisdiction to be
obtained or maintained therefor; and

 

(4) a Charterer Acknowledgement by each bareboat charterer of such vessel (i) if
such vessel is flagged, registered or used in Mexico and (ii) in each other
case, to the extent requested by any Agent; and

 

(C) each Collateral Vessel, a first preferred mortgage (or, in the case of any
MARAD Vessel, a second preferred mortgage) (as amended, modified or supplemented
from time to time in accordance with the terms thereof and hereof, a “Collateral
Vessel Mortgage”), subject only to Permitted Senior Liens, substantially in the
form of Exhibit S duly executed and delivered by a duly authorized officer of
each party thereto, with respect to each Collateral Vessel, and such Collateral
Vessel Mortgage (x) shall be effective to create in favor of the applicable
Collateral Agent, for the benefit of the Secured Parties, a perfected first
priority mortgage Lien on the Collateral Vessels (or, in the case of any MARAD
Vessel, a perfected second priority mortgage Lien), preferred (to the extent
possible under applicable law), prior and superior in right to any other Person
(other than Permitted Senior Liens), and subject to no other Liens (other than
Permitted Collateral Vessel Liens) and (y) shall be in proper form for recording
in the appropriate vessel registry and delivered to the applicable Collateral
Agent. All filings, deliveries of instruments and other actions necessary, or in
the discretion of either Collateral Agent, advisable to protect and preserve
such security interests shall have been duly effected (or arrangements
satisfactory to the Collateral Agents shall have been made) and the Collateral
Agents shall have received evidence thereof in form and substance satisfactory
to the Collateral Agents;

 

(iv) a first priority Mortgage with respect to each Mortgaged Property, senior
to all other Liens on the Mortgaged Property other than Permitted Senior Liens,
duly executed and delivered by a duly authorized officer of each Credit Party
having an interest in such Mortgaged Property, and which shall be in form and
substance satisfactory to the Administrative Agent and in proper form for
recording in the offices specified on Schedule 3.25A;

 

(v) Lockbox Account Agreements, duly executed by the appropriate Credit Party
and Lockbox Account Bank, with respect to all Lockbox Accounts of the Credit
Parties, except as the Administrative Agent may otherwise agree;

 

(vi) Blocked Account Agreements, duly executed by the appropriate Credit Party
and Blocked Account Bank, with respect to all Deposit Accounts of the Credit
Parties, except as the Administrative Agent may otherwise agree;

 

(vii) Control Account Agreements from (A) all Securities Intermediaries with
respect to all Securities Accounts and securities entitlements of each Credit
Party, and (B) all futures commission agents and clearing houses with respect to
all commodities contracts and commodities accounts held by each Credit Party;

 

- 59 -

Trico Marine DIP Credit Agreement



--------------------------------------------------------------------------------

(viii) a Subordinated Intercompany Note substantially in the form of Exhibit L
executed by the Company and each of its Subsidiaries;

 

(ix) each Specified Hedge Agreement;

 

(x) each other Ancillary Collateral Document, duly executed by the appropriate
Credit Party;

 

(xi) each item of Pledged Collateral, in form for transfer by delivery;

 

(xii) the Intercreditor Agreement;

 

(xiii) each certificate, instrument or document executed by a Credit Party and
delivered to the Administrative Agent or any Collateral Agent or Lender pursuant
to or in connection with any of the foregoing; and

 

(xiv) the Fee Letter.

 

(d) Certain Other Documents. The Administrative Agent shall have received on the
Closing Date each of the following, each dated the Closing Date unless otherwise
indicated or agreed to by the Administrative Agent, in form and substance
satisfactory to each Agent and each Lender and each of their respective counsel,
duly executed by each party thereto, and in sufficient copies as requested by
each of them:

 

(i) a copy of the Consent Agreement, duly executed by the relevant Borrower and
the Administrative Agent;

 

(ii) the initial Forecast;

 

(iii) the Company Net Indebtedness Statement and statements of maximum currency
balances referred to in Section 5.2(a)(i);

 

(iv) the TS Net Indebtedness Statement;

 

(v) the Aggregate L/C Exposure Statement;

 

(vi) the Pro Forma Balance Sheet and the other financial and other information
referred to in Section 3.1 or 5.2;

 

(vii) a solvency certificate of the chief financial officer of each of Trico
Supply, Trico Shipping, Trico Supply (UK) Limited, Albyn Marine Limited and TMIH
substantially in the form of Exhibit T;

 

(viii) a certificate of each Credit Party, dated the Closing Date, substantially
in the form of Exhibit U, with appropriate insertions and attachments including
among other things for such Credit Party (A) certification as to satisfaction of
the conditions set forth in Section 4.2 and as to the incumbency of officers,
(B) authorizing resolutions (for, as applicable, commencing the Cases, and
entering into the Credit Documents, incurring the Indebtedness and granting the
Liens contemplated thereby and consummating the transactions contemplated
thereby, and for such other matters as the Majority Lenders or the
Administrative Agent, in their or its discretion, may request), (C) by-laws or

 

- 60 -

Trico Marine DIP Credit Agreement



--------------------------------------------------------------------------------

analogous documents, and (D) the certificate of incorporation or formation of
each Credit Party certified by the relevant authority of the jurisdiction of
organization of such Credit Party and a long form or comparable good standing
certificate for each Credit Party from its jurisdiction of organization;

 

(ix) a favorable opinion of (A) Kirkland & Ellis, counsel to the Credit Parties,
in substantially the form of Exhibit V-1, (B) Jones, Walker, Waechter,
Poitevent, Carrère & Denègre, L.L.P, maritime and Louisiana counsel to the
Credit Parties, in substantially the form of Exhibit V-2, (C) Myers & Alberga,
Cayman Islands counsel to Trico Marine International Limited, in substantially
the form of Exhibit V-3, (D) Aluko & Oyebode, Nigeria counsel to Coastal Inland
Marine Services Limited, in substantially the form of Exhibit V-4, (E) Stroeter
Royster & Ohno Advogados, Brazil counsel to Trico Servicos Maritimos Limitada,
in substantially the form of Exhibit V-5, (F) Pinedo Abogados, Mexico counsel to
Servicios de Apoyo Maritimo de Mexico, S. de R.L. de C.V., in substantially the
form of Exhibit V-6, (G) Thommessen Krefting Greve Lund AS Advokatfirma, Norway
counsel to Trico Supply, in substantially the form of Exhibit V-7, (H)
Freshfields Bruckhaus Deringer, Netherlands counsel to TMIH, in substantially
the form of Exhibit V-8, and (I) Vinson & Elkins L.L.P., UK counsel to Trico
Supply (UK) Limited and Albyn Marine Limited, in substantially the form of
Exhibit V-9, and such other opinions of counsel as the Administrative Agent
shall reasonably request, addressed to the Administrative Agent, the Collateral
Agents and the Lenders and addressing such other matters as any Lender through
the Administrative Agent may reasonably request;

 

(x) copies of UCC search reports or analogous search reports listing all
effective financing statements or analogous filings that name any Credit Party
as debtor, together (to the extent possible) with copies of such financing
statements or analogous filings, none of which shall cover the Collateral
(except for those which shall be terminated on the Closing Date and Permitted
Liens);

 

(xi) the results of a recent Lien search in each of the jurisdictions where the
Credit Parties are organized and where the Collateral is located, and such
search shall reveal no Liens on any of the assets of the Credit Parties
constituting Collateral except for Permitted Liens or Liens that have been
discharged (or with respect to which satisfactory arrangements shall have been
made for such discharge on terms and conditions satisfactory to the
Administrative Agent) on or prior to the Closing Date pursuant to documentation
satisfactory to the Administrative Agent;

 

(xii) abstracts of title (or, at the discretion of the Administrative Agent,
certificates of ownership) with respect to the Collateral Vessels and such
abstracts of title (or certificates of ownership) shall reveal no recorded Liens
on such Collateral Vessels except for (A) Liens on certain of the Domestic
Collateral Vessels in favor of the lenders under the Prepetition Credit
Agreement (which Liens, as a condition precedent to the making of the Term
Loans, shall be discharged (or satisfactory arrangements shall have been made
for such discharge on terms and conditions satisfactory to the Administrative
Agent) on the Final DIP Order Effective Date pursuant to documentation
satisfactory to the Administrative Agent), (B) with respect to the MARAD
Vessels, Liens in favor of MARAD and (C) Permitted Collateral Vessel Liens;

 

(xiii) evidence satisfactory to the Administrative Agent of the receipt of all
necessary Governmental Authority and other third party consents, authorizations
and approvals, and the making of all filings and giving of all notices,
necessary or, in the

 

- 61 -

Trico Marine DIP Credit Agreement



--------------------------------------------------------------------------------

discretion of the Administrative Agent, advisable in connection with the
continuing operations of the Group Members and with the Credit Documents and the
transactions contemplated hereby and thereby (without the imposition of any
conditions that are not reasonably acceptable to the Administrative Agent) and
the making of the filings and giving of the notices and obtaining of the
consents and authorizations listed on Schedule 3.4, and the expiration of all
applicable waiting periods without any action being taken or threatened by any
competent authority that would restrain, prevent or otherwise impose adverse
conditions on the transactions contemplated hereby; and

 

(xiv) such other certificates, documents and agreements, and such other
information respecting any Credit Party and the Collateral, as may be necessary
or appropriate to give effect to the Credit Documents or the DIP Orders or the
transactions contemplated thereby in the opinion of the Administrative Agent, or
as any Lender through the Administrative Agent may otherwise reasonably request
(including with respect to Real Property).

 

(e) Insurance. The Administrative Agent shall have received copies of insurance
policies satisfying the requirements of Section 5.5 and the applicable Ancillary
Collateral Documents and insurance certificates from independent insurance
brokers certifying that all insurance maintained by each Credit Party, in
respect of the Collateral or otherwise, is placed with such insurance companies,
in such amounts, against such risks and in such form as is customary in the same
general area by or for companies engaged in the same or similar businesses and
constituting similarly situated insureds, together with evidence that such
insurance, and all policies with respect thereto, otherwise satisfies the
requirements of Section 5.5 and the applicable Ancillary Collateral Documents.

 

(f) Fees and Expenses Paid. There shall have been paid to each Agent and the
Lenders, as applicable, all fees and expenses (including fees and expenses of
counsel) due and payable on or before the Closing Date.

 

(g) Filings, Registrations and Recordings. Each document (including any UCC
financing statement or analogous filing or registration) required by the
Security Documents or under law or reasonably requested by the Administrative
Agent or either Collateral Agent to be filed, registered or recorded in order to
create in favor of the Collateral Agents, for the benefit of the relevant
Secured Parties, a perfected Lien on the Collateral described therein, prior and
superior in right to any other Person (other than, in the case of Collateral
other than the Pledged Stock or negotiable Instruments, with respect to
Permitted Senior Liens), shall be in proper form for filing, registration or
recordation and delivered to the Administrative Agent, as applicable.

 

(h) Prepetition Release. The Administrative Agent shall have received
satisfactory evidence that each of the Credit Parties and their respective
estates shall have granted the Prepetition Releases in accordance with Section
12.22 and that such Prepetition Releases shall be in full force and effect.

 

(i) Prepetition Solicitation. The Administrative Agent shall have received
satisfactory evidence that the Debtors shall have completed the prepetition
solicitation of votes with respect to the Pro Forma Plan (or a chapter 11 plan
that is not materially different from Pro Forma Plan (including differences
deemed “material” as set forth in the definition of Trico Plan) and that does
not have a material adverse effect on the Prepetition Lenders or the Lenders
compared to the Pro Forma Plan, unless the Required Lenders have consented in
writing to such plan) and shall have received acceptances to such plan in the
requisite amounts to allow for confirmation of such plan without further
solicitation.

 

- 62 -

Trico Marine DIP Credit Agreement



--------------------------------------------------------------------------------

(j) Press Release. The Company shall have issued a press release containing
language substantially in the form attached hereto as Exhibit W, the substance
of which shall be true, and there shall have been no press release or statement
in any solicitation materials inconsistent with the substance thereof.

 

(k) Due Diligence. The Administrative Agent and the Lenders shall have been
given such access to the management, records, books of account, contracts, and
properties of the Company and its Subsidiaries and shall have received such
financial, business, legal and other information regarding the Company and its
Subsidiaries as the Administrative Agent and the Lenders shall have requested.
All documents and information required to have been delivered to the Agents or
the Lenders prior to or in connection with the Commitment Letter shall have been
so delivered and be true, correct and complete.

 

(l) Priority and Security. The Collateral Agents shall have a legal, valid and
perfected Lien on and security interest in the Collateral with the priorities as
set forth in Sections 3.20 and 10.1 (subject only to Permitted Senior Liens) and
the Collateral Vessels shall be free of all Liens other than Permitted
Collateral Vessel Liens and all other Collateral shall be free of all Liens
other than Permitted Liens.

 

(m) No Restraint. There shall not exist any Requirement of Law or other
restraint that, in the reasonable judgment of the Majority Lenders, prohibits,
restricts or imposes materially adverse conditions on the Borrowers or the
Company or any of its other Subsidiaries, the DIP Facility or the Exit Facility,
any Credit Party’s ability to perform its obligations under and in respect of
the Credit Documents or the exercise by the Lenders or the Agents of their
respective rights and remedies under the Credit Documents, including their
rights and remedies as Secured Party with respect to the Collateral.

 

(n) No Litigation. Other than the Cases and except as disclosed by the Company
(in its SEC filings or otherwise in writing) to, and consented to by, the
Required Lenders, there shall exist no action, suit, investigation, litigation
or proceeding pending or threatened in any court or before any arbitrator or
Governmental Authority (a) that could reasonably be expected to have a Material
Adverse Effect or if adversely determined could reasonably be expected to have a
Material Adverse Effect or (b) that restrains or prevents, or imposes or could
reasonably be expected to impose materially adverse conditions upon, the DIP
Facility, the Credit Documents, the Interim Order, the Final DIP Order or the
transactions contemplated hereby or thereby, or threatens to do any of the
foregoing.

 

(o) No Material Adverse Effect. There shall have been no developments or events
(other than publicly disclosed events leading up to and inherent in the process
of commencement of the Cases, the continuation of the Cases and the consequences
that would normally result therefrom) that, individually or in the aggregate,
have had or could reasonably be expected to result in, (i) a Material Adverse
Effect described in clause (a) of the definition of the term “Material Adverse
Effect” since the date of the Company’s most recent quarterly financial
statement filed with the SEC prior to the date of the Commitment Letter or (ii)
any other Material Adverse Effect.

 

4.2. Conditions Precedent to Each Loan. The obligation of each Lender on any
date (including the Closing Date) to make any Loan requested to be made
hereunder is subject to the satisfaction, prior to or concurrently with the
making of such Loan on such date, of all of the following conditions precedent:

 

(a) Representations and Warranties; No Defaults, Etc. The following statements
shall be true on the date of such Loan, both before and after giving effect
thereto and to the application of the proceeds thereof:

 

(i) The representations and warranties set forth in Section 3 and in the other
Credit Documents shall be true and correct on and as of the Closing Date and
shall be true and correct on and as of each date after the Closing Date on which
a Loan is made with the same effect as though made on and as of such date,
except to the extent such representations and warranties expressly relate to an
earlier date; and

 

- 63 -

Trico Marine DIP Credit Agreement



--------------------------------------------------------------------------------

(ii) no Default or Event of Default has occurred and is continuing.

 

(b) No Legal Impediments. The making of the Loans on such date does not violate
any Requirement of Law on the date of or immediately following such Loan and is
not enjoined, temporarily, preliminarily or permanently.

 

(c) Interim Order; Final DIP Order, Etc. The Interim Order or the Final DIP
Order, as applicable, shall be in full force and effect and shall not have been
vacated, reversed, modified, amended or stayed without the prior written consent
of the Administrative Agent and the Required Lenders. In the case of any Loan to
be made from and after the 45th day after the Commencement Date, the Interim
Order shall have become a Final DIP Order. In the case of the Term Loans, the
Final DIP Order Effective Date shall have occurred.

 

(d) Excess Available Cash. In the case of any Borrowing in respect of Revolving
Loans only, at the time of and immediately after giving effect to such
borrowing, the aggregate balance of Available Cash (i) of the Specified Group
Members shall not exceed $6,000,000, and (ii) of the Norwegian Group Members
shall not exceed $10,000,000.

 

Each submission by a Borrower to the Administrative Agent of a notice of
Borrowing pursuant to Section 2.2 and the acceptance by the applicable Borrower
of the proceeds of each Loan requested therein shall be deemed to constitute a
representation and warranty by the Borrowers as to the matters specified in
Section 4.2 on and as of the date of the making of such Loan.

 

Section 5. AFFIRMATIVE COVENANTS

 

So long as the Commitments remain in effect or any Loan or other amount is owing
to any Lender or Agent hereunder, the Credit Parties covenant and agree with the
Lenders that:

 

5.1. Financial Statements. The Company will furnish to the Administrative Agent
and each Lender:

 

(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of the Company, a copy of the audited consolidated balance sheet of
the Company and its consolidated Subsidiaries as at the end of such year and the
related audited consolidated statements of income and of cash flows for such
year, setting forth in each case in comparative form the figures for the
previous year, reported on (i) without a qualification arising out of the scope
of the audit, and (ii) with respect to any fiscal year after 2004, without a
“going concern” or like qualification or exception, by PricewaterhouseCoopers
LLP or other independent registered public accounting firm of nationally or
regionally recognized standing;

 

(b) as soon as available, but in any event not later than 45 days after the end
of each fiscal quarter of the Company, the unaudited consolidated balance sheet
of the Company and its consolidated Subsidiaries as at the end of such quarter
and the related unaudited consolidated statements of income and of cash flows
for such quarter and the portion of the fiscal year through the end of such
quarter, setting forth in each case in comparative form the figures for the
previous year, certified by a

 

- 64 -

Trico Marine DIP Credit Agreement



--------------------------------------------------------------------------------

Responsible Officer as being fairly stated in all material respects (subject to
normal year-end audit adjustments); and

 

(c) as soon as available, but in any event not later than 30 days after the end
of each month, the unaudited consolidated balance sheet of the Company and its
consolidated Subsidiaries as at the end of such month and the related unaudited
consolidated statements of income and of cash flows for such month and the
portion of the fiscal year through the end of such month, setting forth in each
case in comparative form the figures for the previous year, certified by a
Responsible Officer as being fairly stated in all material respects (subject to
normal year-end audit adjustments).

 

All such financial statements shall be in form and substance reasonably
satisfactory to the Administrative Agent and shall be complete and correct in
all material respects and shall be prepared in reasonable detail and in
accordance with GAAP applied consistently throughout the periods reflected
therein and with prior periods (except as approved by such accountants or
officer, as the case may be, and disclosed therein).

 

5.2. Reports; Certificates; Other Information. The Company will furnish to the
Administrative Agent and each Lender (or, in the case of clause (g), to the
relevant Lender):

 

(a) prior to the Closing Date and on a monthly basis thereafter within 10
Business Days after the end of each month (i) for the Group Members and,
separately, for the Specified Group Members (A) a Forecast, in form and
substance satisfactory to the Administrative Agent, (B) a Company Net
Indebtedness Statement and (C) a statement of the maximum local currency
balances (and US Dollar equivalent thereof at then current exchange rates) in
each Permitted Local Currency Account and the maximum Dollar balances in each
Permitted Local Dollar Account and the aggregate maximum balances for all
Permitted Local Currency Accounts and for all Permitted Local Dollar Accounts,
and for all such accounts collectively, during the previous calendar month; (ii)
for the Norwegian Group Members, a TS Net Indebtedness Statement; and (iii) an
Aggregate L/C Exposure Statement, in form satisfactory to the Administrative
Agent;

 

(b) (i) concurrently with the delivery of the financial statements referred to
in Section 5.1(a), so long as not contrary to the then current recommendations
of the Public Accounting Oversight Board (United States), a written statement of
the independent registered public accounting firm reporting on such financial
statements stating that in making the examination necessary for an audit of such
financial statements nothing has come to their attention that would lead them to
believe that either of the Borrowers or the Company has violated any of the
provisions of Section 5 or Section 6 insofar as they relate to accounting
matters, or, if any such violation has occurred, specifying the nature and
period of existence thereof (it being understood that such accountants shall not
be liable directly or indirectly to any Person for any failure to obtain
knowledge of any such violation), and (ii) promptly after receipt thereof,
copies of all “management letters” received from the independent public
accounting firm referred to in clause (i) and management’s response thereto;

 

(c) concurrently with the delivery of any financial statements pursuant to
Section 5.1, a certificate of a Responsible Officer stating that, to the best of
each such Responsible Officer’s knowledge, each Credit Party during such period
has observed or performed all of its covenants and other agreements, and
satisfied every condition, contained in this Agreement and the other Credit
Documents to which it is a party to be observed, performed or satisfied by it,
and that such Responsible Officer has obtained no knowledge of any Default or
Event of Default, except as specified in such certificate;

 

(d) if the Company is not then a reporting company under the Securities Exchange
Act of 1934, as amended, within 45 days after the end of each of the first three
fiscal quarters of the Company

 

- 65 -

Trico Marine DIP Credit Agreement



--------------------------------------------------------------------------------

and within 90 days after the end of each fiscal year of the Company, a narrative
discussion and analysis of the financial condition and results of operations of
the Company and its Subsidiaries (including the Borrowers and their
Subsidiaries) for such fiscal quarter or fiscal year and for the period from the
beginning of the then current fiscal year to the end of such fiscal quarter or
fiscal year;

 

(e) within five days after the same are sent, copies of all financial statements
and reports that the Company or either of the Borrowers sends to the holders of
any class of its debt securities or public equity securities and, within five
days after the same are filed, copies of all financial statements and reports
that the Company or either of the Borrowers may make to, or file with, the SEC;

 

(f) copies of all pleadings, motions, applications, judicial information and
other documents served, filed by or on behalf of any Debtor with the Bankruptcy
Court or the United States Trustee in any of the Cases, or distributed by or on
behalf of any Debtor to any Committee in any of the Cases; and

 

(g) promptly upon request, such other reports and information respecting the
business, financial or other condition, operations, performance, properties or
prospects of the Company or any of its Subsidiaries, or the Collateral
(including updates to the certifications and other documents and information
referred to in Section 4.1(c)(iii) or 4.1(d)(xii) or (xiii)), as the
Administrative Agent or any Lender may from time to time reasonably request.

 

5.3. Payment of Taxes, Etc. The Company will, and will cause each of its
Subsidiaries to, pay, discharge or otherwise satisfy at or before maturity or
before they become delinquent, as the case may be, all its material obligations
of whatever nature (including all taxes, assessments and governmental charges or
levies imposed upon it or upon its income or profits or in respect of its
property), except where the amount or validity thereof is currently being
contested in good faith by appropriate proceedings and reserves in conformity
with GAAP with respect thereto have been provided on the books of the relevant
Group Member and no action has been taken by the relevant obligee to impose, or
foreclose on, any Lien against any Collateral in respect of such obligations.

 

5.4. Maintenance of Existence; Compliance. The Company will, and will cause each
of its Subsidiaries to, (a) (i) preserve, renew and keep in full force and
effect its organizational existence and (ii) take all reasonable action to
maintain all rights, privileges, permits and franchises necessary or desirable
in the normal conduct of its business, except, in each case, as otherwise
permitted by Section 6.3 and except, in the case of clause (ii) above, to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect; and (b) comply with all Contractual Obligations and Requirements
of Law except to the extent that failure to comply therewith could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

5.5. Maintenance of Property; Insurance; Collateral Vessel Registration and
Flag. The Company will, and will cause each of its Subsidiaries to, (a) except
as otherwise required by the Bankruptcy Code, maintain and preserve all
Collateral and all other property useful and necessary in its business in good
working order and condition, ordinary wear and tear excepted (it being
understood that this clause (a) shall not impose any requirements with respect
to the classification of any Collateral Vessel that are in addition to those
requirements set forth in clause (d) below); (b) maintain all Collateral and
such other property in accordance with all requirements set forth herein and in
the Ancillary Collateral Documents; (c) maintain with financially sound and
reputable insurance companies insurance on all its property, including the
Collateral, and other insurance (including casualty, liability and D&O
insurance), consistent with past practice but in any event in at least such
scope and amounts and against at least such risks (but including in any event
public liability and hull damage for Collateral Vessels) as are usually insured
against in the same general area by companies engaged in the same or a similar
business and in

 

- 66 -

Trico Marine DIP Credit Agreement



--------------------------------------------------------------------------------

any event comply with all insurance requirements contained in any Collateral
Vessel Mortgage or any Mortgage, all of which insurance policies maintained by
or for the benefit of a Credit Party (other than D&O insurance) shall (i) name
the Administrative Agent, the Collateral Agents and the Lenders as additional
insured under all liability policies, (ii) name the Collateral Agents as loss
payees under all casualty policies (as their interests may appear) and (iii)
provide that no cancellation, material addition in amount or material change in
coverage shall be effective until thirty days’ written notice thereof to the
Administrative Agent and each Collateral Agent; (d) maintain each Collateral
Vessel that is at any time in operation in compliance with the requirements of
the American Bureau of Shipping (or any other classification society or
Governmental Authority having jurisdiction over such Collateral Vessel
acceptable to the Administrative Agent) for the highest classification for
vessels of like age and type, and upon the Administrative Agent’s or any
Lender’s request therefor, promptly provide copies of certificates duly issued
by the American Bureau of Shipping (or such other classification society) to
such effect, free of all recommendations and notations of such classification
society affecting class; and (e) keep all Collateral Vessels registered and
flagged in a Permitted Jurisdiction, provided that either Borrower or any
Guarantor that shall own any Collateral Vessel may provide for such Collateral
Vessel to be re-registered or re-flagged in another jurisdiction so long as each
of the following conditions are satisfied (and prior to or contemporaneously
with such re-registration or re-flagging a Responsible Officer of either
Borrower certifies in writing to the Administrative Agent that each of the
following conditions have been satisfied): (i) at the time of such
re-registration or re-flagging, no Default or Event of Default shall have
occurred and be continuing or would result therefrom, (ii) at the time of such
re-registration or re-flagging and after giving effect thereto, no more than six
Collateral Vessels (in addition to the Specified Foreign Vessels) shall be
registered or flagged outside of the United States, (iii) the Collateral Vessel
subject to such re-registration or re-flagging shall be re-registered and
re-flagged in a Permitted Jurisdiction, in addition to any dual registration or
flag, (iv) first and second preferred mortgages under the laws of such Permitted
Jurisdiction shall have been executed by a duly authorized officer of each party
thereto and delivered to the Collateral Agents, for the benefit of the Secured
Parties, with respect to such re-registered or re-flagged Collateral Vessel and
(v) such first and second preferred mortgages shall be effective to create in
favor of the Collateral Agents, for the benefit of the Secured Parties, mortgage
Liens on such re-registered or re-flagged Collateral Vessel having the
respective priorities set forth in Sections 3.20 and 10.1, enforceable in the
courts of the United States for the Southern District of New York against the
mortgagor thereunder (i.e., in personam) (but not necessarily with respect to
the vessel covered thereby (i.e., in rem) unless such vessel is located in such
district) and prior and superior in right to any other Person (other than
Permitted Senior Liens), and subject to no other Liens (other than Permitted
Collateral Vessel Liens) and shall be in proper form for recording in the
appropriate vessel registry and delivered to the Administrative Agent. Upon the
receipt of any such certificate of a Responsible Officer of either Borrower
described in the immediately preceding sentence, the Administrative Agent is
hereby irrevocably authorized by each Lender (without requirement of notice to
or consent of any Lender) to take any action on its behalf under the provisions
of this Agreement and the other Credit Documents requested by either Borrower,
including giving consent to such re-registration or re-flagging to the National
Vessel Documentation Center (and the execution of any documents in connection
therewith), to the extent necessary to permit the consummation of such
re-registration or re-flagging described in the immediately preceding sentence.

 

5.6. Inspection of Property; Books and Records; Discussions. The Company will,
and will cause each of its Subsidiaries to, (a) keep proper books of records and
account in which full, true and correct entries in conformity with GAAP and all
Requirements of Law shall be made of all dealings and transactions in relation
to its business and activities and (b) permit representatives of any Lender to
visit and inspect any of its properties and examine and make abstracts from any
of its or the Company’s books and records at any reasonable time and as often as
may reasonably be desired and to discuss the business, operations, properties
and financial and other condition of the Group Members or the Company

 

- 67 -

Trico Marine DIP Credit Agreement



--------------------------------------------------------------------------------

with officers and employees of the Group Members or the Company and with their
(or the Company’s) independent certified public accountants.

 

5.7. Notices. The Company will promptly, but in each case other than clause (d)
below, in no event later than the fifth Business Day after the occurrence
thereof, give notice to the Administrative Agent and each Lender of:

 

(a) the occurrence of any Default or Event of Default;

 

(b) any (i) default or event of default under any Contractual Obligation of any
Group Member or (ii) litigation, investigation or proceeding that may exist at
any time between any Group Member and any Governmental Authority, or any notice
of violation that may be issued by any Governmental Authority to any Group
Member, that in each case, if not cured or if adversely determined, as the case
may be, could reasonably be expected to have a Material Adverse Effect;

 

(c) receipt of service or other notice of any litigation or proceeding affecting
any Group Member (i) in which the amount involved is $1,000,000 or more, (ii) in
which injunctive or similar relief is sought or (iii) which relates to any
Credit Document;

 

(d) the following events, as soon as possible and in any event within 30 days
after any Credit Party knows or has reason to know thereof: (i) the occurrence
of any Reportable Event with respect to any Plan, a failure to make any required
contribution to a Plan, the creation of any Lien in favor of the PBGC or a Plan
or any withdrawal from, or the termination, Reorganization or Insolvency of, any
Multiemployer Plan, (ii) the institution of proceedings or the taking of any
other action by the PBGC or either Borrower or any Commonly Controlled Entity or
any Multiemployer Plan with respect to the withdrawal from, or the termination,
Reorganization or Insolvency of, any Plan, (iii) the failure to make any
required contribution to any Plan or any Foreign Pension Plan or (iv) the
incurrence by any Group Member of any other material liability pursuant to any
Plan or Foreign Pension Plan;

 

(e) any actual or constructive total loss of a Collateral Vessel (or the agreed
or compromised total loss of any Collateral Vessel) or any Mortgaged Property or
any other material portion of the Collateral or any capture, condemnation,
confiscation, requisition, purchase, seizure or forfeiture of, or any other
taking of title to, a Collateral Vessel or any Mortgaged Property or any other
material portion of the Collateral; and

 

(f) any development or event that has had or could reasonably be expected to
have a Material Adverse Effect.

 

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer setting forth details of the occurrence referred to therein
and stating what action the relevant Borrower or the relevant Subsidiary
proposes to take with respect thereto.

 

5.8. Environmental Laws. The Company will, and will cause each of its
Subsidiaries to:

 

(a) comply in all material respects with, and ensure compliance in all material
respects by all tenants and subtenants, if any, with, all applicable
Environmental Laws, and obtain and comply in all material respects with and
maintain, and ensure that all tenants and subtenants obtain and comply in all
material respects with and maintain, any and all licenses, approvals,
notifications, registrations or permits required by applicable Environmental
Laws;

 

- 68 -

Trico Marine DIP Credit Agreement



--------------------------------------------------------------------------------

(b) conduct and complete all investigations, studies, sampling and testing, and
all remedial, removal and other actions required under Environmental Laws and
promptly comply in all material respects with all lawful orders and directives
of all Governmental Authorities regarding Environmental Laws;

 

(c) keep or cause to be kept all Group Properties free and clear of any material
Lien imposed pursuant to any Environmental Laws; and

 

(d) generate, use, treat, store, Release or permit the generation, use,
treatment, storage or Release of Materials of Environmental Concern on any of
its Group Properties or otherwise in connection with the ownership or operation
of the Group Business (except as is required for the operation of the Group
Business) in material compliance with all applicable Environmental Laws and in a
manner that is not reasonably likely to result in any material liabilities of
any Group Member under any Environmental Law.

 

5.9. Additional Collateral; Collateral Protection; Subsidiary Guarantors. The
Company will, and will cause each Credit Party to (at the sole expense of the
Company and the Credit Parties):

 

(a) with respect to any property constituting, or included in the definition of,
Collateral

 

(i) that exists at the Closing Date and as to which an effective waiver shall
have been given pursuant to Section 12.1 of one or more of the requirements of
(A) of Section 4.1(c)(iii), (v), (vi), (vii), (x), (xi) or (xiii) as at the
Closing Date, (B) Section 4.2(a)(i) as at any Borrowing date or (C) Section 5.5
or 7.1(b), (c), (d) or (i) for any period, which waiver shall have expired or
been revoked, or

 

(ii) that is acquired or created after the Closing Date by any Credit Party,

 

promptly (x) execute (if applicable) and deliver to the Administrative Agent
such amendments and/or supplements to this Agreement or such Mortgages,
Collateral Vessel Mortgages and other documents (including, without limitation,
if requested by any Agent, Charterer Acknowledgements), and (y) take all other
actions, as the Agents deem necessary or advisable (I) to grant to the
Collateral Agents, for the benefit of the Secured Parties, a perfected security
interest in or other Lien on such property having the priority specified in
Sections 3.20 and 10.1, and to protect such security interest or Lien, including
the filing of UCC financing statements and analogous filings and registrations,
and Charterer Acknowledgements, in such jurisdictions as may be required by this
Agreement or by law or as may be requested by Collateral Agents or (II)
otherwise to comply with the requirements of such Section or Sections, and if
requested by either Collateral Agent, deliver to the Collateral Agents legal
opinions relating to the matters described above and in Section 5.5, which
opinions shall be in form and substance, and from counsel, reasonably
satisfactory to the Collateral Agents;

 

(b) with respect to any Subsidiary created or acquired after the Closing Date by
any Credit Party, promptly (to the extent not previously done) (i) execute and
deliver to the Collateral Agents such amendments and/or supplements to this
Agreement and the other Credit Documents, by addendum signature page or
otherwise, and execute such Collateral Vessel Mortgages and such Ancillary
Collateral Documents and other documents as the Collateral Agents deems
necessary or advisable to cause such Subsidiary to become a party to this
Agreement and a Guarantor and to grant to the Collateral Agents, for the benefit
of the Secured Parties, a perfected security interest having the priority set
forth in Sections 3.20 and 10.1 in (x) the Equity Interests in such Subsidiary
that is owned by any Credit Party and (y) all property of such Subsidiary, (ii)
deliver to the Administrative Agent the certificates representing such

 

- 69 -

Trico Marine DIP Credit Agreement



--------------------------------------------------------------------------------

Equity Interests, together with undated stock powers, in blank, executed and
delivered by a duly authorized officer of the relevant Credit Party and (iii) if
requested by the Collateral Agents, deliver to the Collateral Agents legal
opinions relating to the matters described above, which opinions shall be in
form and substance, and from counsel, reasonably satisfactory to the
Administrative Agent;

 

(c) with respect to any seagoing vessel or tanker that is acquired after the
Closing Date by any Credit Party and is specified in a Reinvestment Notice to be
a “Collateral Vessel,” promptly (i) execute and deliver to the respective
Collateral Agents enforceable first and second (as applicable) preferred
mortgages in the form of Exhibit S, or otherwise in form and substance
satisfactory to the respective Collateral Agents, or supplements to existing
collateral vessel mortgages, in form and substance satisfactory to the
respective Collateral Agents, with respect to such vessel or tanker and take
such other actions as the respective Collateral Agents deem necessary or
advisable to grant to the respective Collateral Agents, for the benefit of the
relevant Secured Parties, perfected first and second (as applicable) priority
security interests in and mortgages on such vessel or tanker having the priority
specified in Sections 3.20 and 10.1, prior and superior in right to the Liens of
any other Person (except Permitted Senior Liens) and free of all Liens (except
Permitted Collateral Vessel Liens), and to protect such security interest or
mortgage, and (ii) if requested by either Collateral Agent, deliver to the
Collateral Agents legal opinions relating to the matters described above and in
Section 5.5, which opinions shall be in form and substance, and from counsel,
reasonably satisfactory to the Collateral Agents;

 

(d) with respect to any Collateral Vessel that is re-registered or re-flagged
outside of the United States in accordance with the provisions of Section 5.5,
promptly (i) execute and deliver to the respective Collateral Agents enforceable
first and second (as applicable) preferred mortgages in form and substance
satisfactory to the respective Collateral Agents, or supplements to existing
collateral vessel mortgages, in form and substance satisfactory to the
respective Collateral Agents, with respect to such Collateral Vessel and take
such other actions as the respective Collateral Agents deem necessary or
advisable to grant to the respective Collateral Agents, for the benefit of the
relevant Secured Parties, perfected first and second (as applicable) priority
security interests in and mortgages on such Collateral Vessel having the
priority specified in Sections 3.20 and 10.1, prior and superior in right to the
Liens of any other Person (except Permitted Senior Liens) and free of all Liens
(except Permitted Collateral Vessel Liens) and to protect such security interest
or mortgage and (ii) if requested by either Collateral Agent, deliver to the
Collateral Agents legal opinions relating to the matters described above and in
Section 5.5, which opinions shall be in form and substance, and from counsel,
reasonably satisfactory to the Collateral Agents;

 

(e) to the extent the Administrative Agent shall have waived, with the written
consent of the Majority Lenders, the condition precedent set forth in Section
4.1(c)(iii)(C) with respect to any Foreign Collateral Vessel, promptly and
diligently (i) execute and deliver to the respective Collateral Agents
enforceable first and second (as applicable) preferred mortgages in form and
substance satisfactory to the respective Collateral Agents, or supplements to
existing collateral vessel mortgages, in form and substance satisfactory to the
respective Collateral Agents, with respect to such Foreign Collateral Vessel,
together with all other documents required by such Section, and take such other
actions as the respective Collateral Agents deem necessary or advisable to grant
to the respective Collateral Agents, for the benefit of the relevant Secured
Parties, perfected first and second (as applicable) priority security interests
in and mortgages on such Foreign Collateral Vessel having the priority specified
in Sections 3.20 and 10.1, prior and superior in right to the Liens of any other
Person (except Permitted Senior Liens) and free of all Liens (except Permitted
Collateral Vessel Liens) and to protect such security interest or mortgage and
(ii) if requested by either Collateral Agent, deliver to the Collateral Agents
legal opinions relating to the matters described above and in Section 5.5, which
opinions shall be in form and substance, and from counsel, reasonably
satisfactory to the Collateral Agents;

 

- 70 -

Trico Marine DIP Credit Agreement



--------------------------------------------------------------------------------

(f) with respect to any MARAD Vessel, promptly and diligently (i) use good faith
efforts to obtain the consent of MARAD to the grant of the security interests in
and mortgages on the MARAD Vessels in favor of the respective Collateral Agents
contemplated by this Agreement, (ii) upon receipt, if any, of such consent from
MARAD, execute and deliver to the respective Collateral Agents enforceable
second and third (as applicable) preferred mortgages in form and substance
satisfactory to the respective Collateral Agents with respect to such MARAD
Vessel, and take such other actions as the respective Collateral Agents deem
necessary or advisable to grant to the respective Collateral Agents, for the
benefit of the relevant Secured Parties, perfected second and third (as
applicable) priority security interests in such MARAD Vessel, prior and superior
in right to any other Person (except Permitted Senior Liens) and free of all
Liens (except Permitted Collateral Vessel Liens) and to protect such security
interest and (iii) if requested by either Collateral Agent, deliver to the
Collateral Agents legal opinions relating to the matters described above and in
Section 5.5, which opinions shall be in form and substance, and from counsel,
reasonably satisfactory to the Collateral Agents.

 

5.10. Further Assurances; Cooperation. The Company will, and will cause each of
its Subsidiaries to, and each Credit Party will (at the sole expense of the
Company and the Credit Parties), (i) from time to time execute and deliver, or
cause to be executed and delivered and, where applicable, filed or registered,
such additional instruments, certificates or documents (including Charterer
Acknowledgements), and take all such actions, as the Administrative Agent may
reasonably request for the purposes of implementing or effectuating the
provisions of this Agreement and the other Credit Documents, or of more fully
protecting, perfecting or renewing the rights and Liens of the Agents and the
Lenders with respect to the Collateral (or with respect to any additions thereto
or replacements or proceeds thereof or with respect to any other property or
assets hereafter acquired by any Credit Party which may be deemed to be part of,
or is included in the definition of, the Collateral), and establishing and
maintaining the priority of such Liens as contemplated by Sections 3.20 and
10.1, pursuant hereto or thereto, and (ii) cooperate and cause their
Subsidiaries to cooperate with the Administrative Agent and the Lenders, and
each of their financial advisors, counsel, and other consultants, in connection
with the administration of the Cases and the Loans and effectiveness of the
Credit Documents and entry into and effectiveness of the Exit Credit Documents
and consummation of the transactions contemplated hereby and thereby. Upon the
exercise by the Administrative Agent or any Lender of any power, right,
privilege or remedy pursuant to this Agreement or the other Credit Documents
which requires any consent, approval, recording, qualification or authorization
of, or notice to, or filing or registration with, any Governmental Authority,
each Credit Party will execute and deliver, or will cause the execution and
delivery of, all applications, certifications, instruments and other documents
and papers that the Administrative Agent or such Lenders may be required to
obtain from any Credit Party or any of its Subsidiaries for such governmental
consent, approval, recording, qualification or authorization or to effect such
notice, filing or registration. No Debtor shall directly or indirectly file with
or submit to, or consent to any other Person filing with or submitting to, the
Bankruptcy Court any motion or other document in connection with the Credit
Documents and the Exit Credit Documents, the transactions contemplated hereby
and thereby, and the approval thereof, unless such motion or document shall be
in form and substance satisfactory to the Administrative Agent.

 

5.11. Cash Collateral Account; Control Accounts; Blocked Accounts; Lockbox
Accounts. (a) The Company will, and will cause each of its Subsidiaries (other
than TMIH and the Norwegian Group Members) to, and each Credit Party will, (i)
deposit (x) in the Cash Collateral Account all Net Cash Proceeds of a Recovery
Event that is the subject of an approved Reinvestment Request pending
application thereof pursuant to Section 2.6(a) or to repair or replace damaged
or taken property as contemplated hereby, or (y) in a Lockbox Account or a
Blocked Account all other cash and all Proceeds received by any Credit Party
(except that cash to make Investments permitted by Section 6.6(e) may be
deposited in a Control Account so long as no Event of Default has occurred and
is continuing), (ii) not establish or maintain, or permit any other Credit Party
to establish or maintain, any Securities

 

- 71 -

Trico Marine DIP Credit Agreement



--------------------------------------------------------------------------------

Account that is not a Control Account and (iii) not establish or maintain, or
permit any other Credit Party to establish or maintain, any account with any
financial or other institution other than a Control Account, a Blocked Account
or a Lockbox Account with an Approved Securities Intermediary, a Blocked Account
Bank or a Lockbox Account Bank, respectively, or with a Lender; provided,
however, that any Credit Party may maintain payroll, withholding tax and other
fiduciary accounts to the extent required by applicable law.

 

(b) In furtherance of clause (i) of Section 5.11(a), the Company will, and will
cause each of its Subsidiaries (other than TMIH and the Norwegian Group Members)
to, instruct each Account Debtor or other Person obligated to make a payment to
any Credit Party to make payment, or to continue to make payment, as the case
may be, to a Lockbox Account or Blocked Account and will deposit in such Lockbox
Account or Blocked Account all Proceeds received by such Credit Party from any
other Person immediately upon receipt.

 

(c) In the event (i) any Credit Party, any Approved Securities Intermediary,
Blocked Account Bank or Lockbox Account Bank shall, after the date hereof,
terminate an agreement with respect to the maintenance of a Control Account,
Blocked Account or a Lockbox Account for any reason, (ii) the Administrative
Agent shall demand such termination as a result of the failure of an Approved
Securities Intermediary, Blocked Account Bank or Lockbox Account Bank to comply
with the terms of the applicable Control Account Agreement, Blocked Account
Agreement or Lockbox Account Agreement, or (iii) the Administrative Agent
determines in its sole discretion that the financial condition of an Approved
Securities Intermediary, Blocked Account Bank or Lockbox Account Bank, as the
case may be, has materially deteriorated, the Company will, and will cause each
of its Subsidiaries (other than TMIH and the Norwegian Group Members) to, notify
all of its obligors that were making payments to such terminated Control
Account, Blocked Account or Lockbox Account, as the case may be, to make all
future payments to another Control Account, Blocked Account or Lockbox Account,
as the case may be.

 

(d) In furtherance, and not in limitation, of the foregoing, unless otherwise
consented to by the Administrative Agent the Company and its Subsidiaries (other
than TMIH and the Norwegian Group Members) shall maintain and continue to
maintain, (i) at two Lockbox Account Banks in the United States all Dollar
deposit and operating accounts (except Permitted Local Dollar Accounts) and (ii)
in such other banks and locations as may be necessary to the conduct of their
business, Permitted Local Currency Accounts and Permitted Local Dollar Accounts,
consistent with current practice, their respective cash management and accounts
system as in existence immediately prior to the Commencement Date, provided that
the Company must comply with the covenants governing Permitted Local Currency
Accounts and Permitted Local Dollar Accounts.

 

5.12. Cooperation. The Company will, and will cause each of its Subsidiaries to,
(a) cooperate with the Prepetition Agent, the Prepetition Lenders, the
Administrative Agent and the Lenders, and each of their respective financial
advisors, counsel and other consultants, in connection with (i) the
administration of the Cases and the Credit Documents, the Loans and the
Collateral and (ii) entry into, effectiveness of, and the grant and perfection
of the Liens and consummation of the other transactions contemplated by, the
Credit Documents and the Exit Credit Documents and (b) use its best efforts to
obtain the approval of the Bankruptcy Court for this Agreement and the other
Credit Documents, the Trico Plan and the transactions contemplated hereby and
thereby.

 

5.13. Restriction on Payment of Obligations Other than in the Ordinary Course of
Business. The Company (a) will, and will cause each of its Subsidiaries to, pay
their obligations in the ordinary course of business consistent with sound
business practices and (b) shall not, and shall not permit any of its
Subsidiaries to, voluntarily prepay expenses except as may be otherwise
consented to by the Majority Lenders.

 

- 72 -

Trico Marine DIP Credit Agreement



--------------------------------------------------------------------------------

5.14. Use of Loan Proceeds. The Borrowers will use or apply the proceeds of the
Loans solely (a) to refinance and repay in full all obligations outstanding
under the Prepetition Credit Documents (as defined herein) in accordance with
Section 2.2(d), and (b) after payment in full of all amounts referred to in
clause (a), (i) to fund general corporate and working capital requirements of
the Credit Parties to the extent not violative of the Budget, (ii) for any other
purposes specifically allowed and provided for hereunder or under the other
Credit Documents and (iii) to pay (x) all fees and other amounts owing, and as
provided, under the Credit Documents and (y) all professional fees and expenses
(including legal, financial advisor, appraisal and valuation-related fees and
expenses) incurred by the Lenders, including those incurred in connection with
the preparation, negotiation, documentation and enforcement of, and preservation
of rights under, the Credit Documents (whether incurred before or after the
Commencement Date). The Borrowers will not permit the proceeds of the Loans to
be used, directly or indirectly, (i) to fund any challenge to the validity,
priority or enforceability of the Prepetition Credit Documents or the Liens
granted thereunder, or to object to, or otherwise oppose or impede the granting
of, the Prepetition Claims Release, or (ii) to cash collateralize L/Cs issued
for the benefit of Trico Supply or any of its Subsidiaries. Notwithstanding
anything herein to the contrary, in no event shall the proceeds of the Loans be
used directly or indirectly for the purpose of “purchasing” or “carrying”
“margin stock” within the meaning of Regulation U or S of the Board of Governors
of the Federal Reserve System.

 

5.15. Mortgages. With respect to any fee interest in any Real Property having a
value (together with improvements thereof) of at least $100,000 acquired after
the Closing Date by any Credit Party, promptly (i) execute and deliver a first
priority Mortgage, in favor of the Collateral Agents, for the benefit of the
Secured Parties, covering such real property, (ii) if requested by the
Administrative Agent, provide the Lenders with (x) title and extended coverage
insurance covering such real property in an amount at least equal to the
purchase price of such real property (or such other amount as shall be
reasonably specified by the Administrative Agent) as well as a current ALTA or
other title survey thereof, together with a surveyor’s certificate and (y) any
consents or estoppels reasonably deemed necessary or advisable by the
Administrative Agent in connection with such Mortgage, each of the foregoing in
form and substance reasonably satisfactory to the Administrative Agent and (iii)
if requested by the Administrative Agent, deliver to the Administrative Agent
legal opinions relating to the matters described above, which opinions shall be
in form and substance, and from counsel, reasonably satisfactory to the
Administrative Agent.

 

Section 6. NEGATIVE COVENANTS

 

So long as the Commitments remain in effect or any Loan or other amount is owing
to any Lender or Agent hereunder, the Credit Parties covenant and agree with the
Lenders that:

 

6.1. Limitation on Indebtedness.

 

(a) The Company will not, and will not permit any of its Subsidiaries to,
create, issue, incur, assume, become liable in respect of or suffer to exist any
Indebtedness, except:

 

(i) Indebtedness of any Credit Party pursuant to any Credit Document;

 

(ii) (A) the obligations of the Group Members party thereto (other than Trico
Supply) under the Trico Supply Subordinated Indemnity and (B) until the
Effective Date, Indebtedness under the Senior Note Indenture;

 

(iii) Indebtedness of Trico Shipping under the Norwegian Revolving Facility;

 

(iv) Indebtedness of Trico Shipping under the Norwegian Term Loan;

 

- 73 -

Trico Marine DIP Credit Agreement



--------------------------------------------------------------------------------

(v) Indebtedness of TMI under the MARAD 2006 Notes and the MARAD 2014 Notes;

 

(vi) unsecured intercompany Indebtedness of the Company or any of its
Subsidiaries to the extent permitted by Section 6.6(a), (c), (g) or (h),
provided that any such Indebtedness described in this clause shall be evidenced
by a Subordinated Intercompany Note;

 

(vii) Guarantee Obligations incurred in the ordinary course of business by the
Company or any of its Subsidiaries of obligations of any Guarantor and, subject
to, and in the circumstances contemplated by, Section 6.6(g), of any Subsidiary
that is not a Subsidiary Guarantor;

 

(viii) Indebtedness outstanding on the date hereof and listed on Schedule
6.1(a)(viii) and any Permitted Refinancings thereof;

 

(ix) Indebtedness (including Permitted Refinancings thereof) (i) evidencing the
deferred purchase price of newly acquired property or incurred to finance the
acquisition, construction or improvement of equipment or other property of
either Borrower or any of the other Subsidiaries of the Company (pursuant to
purchase money mortgages or otherwise, whether owed to the seller or a third
party) used in the ordinary course of business of the Person incurring such
Indebtedness (provided, that such Indebtedness is incurred within 90 days of the
acquisition, construction or improvement of such property) and (ii) Capital
Lease Obligations secured, in the case of each of clauses (i) and (ii), by Liens
permitted by Section 6.2(g) and in an aggregate principal amount for clauses (i)
and (ii) taken together not to exceed $20,000,000 at any one time outstanding;

 

(x) Hedge Agreements permitted under Section 6.10;

 

(xi) until the Effective Date, unsecured prepetition Guarantee Obligations of
Trico Assets and Trico Operators of Indebtedness in respect of the Senior Notes
in an aggregate principal amount not to exceed $250,000,000; and

 

(xii) Indebtedness of either Borrower or any of the other Subsidiaries of the
Company in respect of performance, surety, appeal or customs bonds required in
the ordinary course of business or in connection with the enforcement of rights
or claims of either Borrower or any of the other Subsidiaries of the Company,
provided that the aggregate amount of such bonds shall not exceed $15,000,000 at
any one time outstanding.

 

(b) Notwithstanding the provisions of Section 6.1(a), the Company will not, and
will not permit any of its Subsidiaries to, permit the aggregate Net
Indebtedness of (x) the Group Members and (y) the Specified Group Members, in
each case at any month-end during the period beginning with November 30, 2004
and ending May 31, 2005, to exceed the amount specified for such item on the
Maximum Net Indebtedness Budget.

 

(c) Notwithstanding the provisions of Section 6.1(a), except for the Mirror
Note, the Company will not permit TMIH or Trico Supply to directly or indirectly
create, incur, assume or otherwise become or remain directly liable with respect
to any Indebtedness (other than its Guaranty hereunder).

 

- 74 -

Trico Marine DIP Credit Agreement



--------------------------------------------------------------------------------

6.2. Liens. The Company will not, and will not permit any of its Subsidiaries
to, create, incur, assume or suffer to exist any Lien upon any of its property,
whether now owned or hereafter acquired, except for the following (collectively
“Permitted Liens”):

 

(a) Liens for taxes, assessments or other governmental charges or levies not yet
due or that are being contested in good faith by appropriate proceedings,
provided that adequate reserves with respect thereto are maintained on the books
of either Borrower or its Subsidiaries, as the case may be, in conformity with
GAAP and no action has been taken by the relevant obligee to impose, or
foreclose on, any Lien against any Collateral in respect of such obligations;

 

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens (including maritime privileges) arising in the ordinary course of
business that are not overdue for a period of more than 30 days or that are
being contested in good faith by appropriate proceedings;

 

(c) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation (other than Liens in favor of the PBGC);

 

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature (in each case other than for borrowed money)
incurred in the ordinary course of business;

 

(e) easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business that, in the aggregate, are not
substantial in amount and that do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the Company or any of its Subsidiaries;

 

(f) Liens in existence on the date hereof (i) listed on Schedule 6.2(f),
provided that (x) any Indebtedness secured by such Liens is permitted to exist
by Section 6.1(a)(viii) and any other obligation secured by such Liens is not
prohibited by any Credit Document, (y) no such Lien is spread to cover any
additional property after the Closing Date and (z) the amount of Indebtedness
and other obligations secured thereby is not increased or (ii) securing
obligations under the Prepetition Credit Documents;

 

(g) Liens securing Indebtedness of the Company or any of its Subsidiaries
incurred pursuant to Section 6.1(a)(ix) to finance the acquisition, construction
or improvement of fixed or capital assets, provided that (i) such Liens shall be
created within 90 days of the acquisition, construction or improvement of such
fixed or capital assets, (ii) such Liens do not at any time encumber any
property other than the property (and the proceeds therefrom) financed by such
Indebtedness and (iii) the amount of Indebtedness secured thereby is not
increased;

 

(h) Liens created pursuant to this Agreement, the other Credit Documents and the
Interim Order or the Final DIP Order;

 

(i) any interest or title of a lessor under any lease entered into by either
Borrower or any of its Subsidiaries in the ordinary course of its business and
covering only the assets so leased;

 

(j) judgment Liens securing judgments not constituting an Event of Default under
Section 7;

 

- 75 -

Trico Marine DIP Credit Agreement



--------------------------------------------------------------------------------

(k) Liens in favor of Trico Supply granted by Trico Assets on the Collateral
Vessels owned by Trico Assets securing the obligations of Trico Assets to Trico
Supply under the Trico Supply Subordinated Indemnity, provided that such Liens
shall at all times be subject and subordinate to the Liens granted under the (i)
Credit Documents to the Agents or the Lenders to secure payment and performance
of the Obligations, and (ii) Exit Credit Documents to the agents or the lenders
thereunder to secure payment and performance of the “Obligations” under and as
defined therein; and

 

(l) Liens constituting cash collateral and pledged Cash Equivalents securing
reimbursement obligations under Existing L/Cs and other Group L/Cs to the extent
permitted by Section 2.21;

 

(m) Liens arising from UCC financing statements filed on a precautionary basis
in respect of operating leases intended by the parties to be true leases; and

 

(n) (i) Liens on, and solely on, the MARAD Vessels (and not extending to any
other Collateral) securing the MARAD 2006 Notes and the MARAD 2014 Notes and
existing on the Commencement Date, and (ii) valid, perfected, enforceable and
nonavoidable security interests and other Liens existing on or in the Collateral
on the Commencement Date and defined as “Prepetition Senior Liens” in the DIP
Orders; and

 

the Company will not permit (x) any Collateral Vessel to be subject to any Lien
other than Permitted Collateral Vessel Liens or (y) any Equity Interests in any
Subsidiary of the Company not subject to Liens in favor of the Collateral Agents
for the benefit of the Secured Parties as contemplated by Sections 3.20 and 10.1
to be subject to any Lien in favor of any other Person (other than Liens
permitted under Section 6.2(a)).

 

6.3. Fundamental Changes; Collateral Actions. The Company will not, and will not
permit any of its Subsidiaries to:

 

(a) enter into any merger, consolidation or amalgamation, or liquidate, wind up
or dissolve itself (or suffer any liquidation or dissolution), except that any
Subsidiary of the Company may be merged or consolidated with or into (i) the
Company in a transaction in which the Company is the continuing or surviving
Person or (ii) any other Subsidiary of the Company in a transaction in which the
continuing or surviving Person is a Borrower or Guarantor; provided, however,
that in no event shall (I) any Debtor merge or consolidate with or into any
Person in a transaction in which the continuing or surviving Person is not a
Debtor, (II) any Credit Party merge or consolidate with or into any Person in a
transaction in which the continuing or surviving Person is not a Credit Party,
(III) any Group Member merge or consolidate with or into any Person in a
transaction in which the continuing or surviving Person is a non Wholly-Owned
Subsidiary, (IV) any Domestic Subsidiary merge or consolidate with or into any
Person in a transaction in which the continuing or surviving Person is a Foreign
Subsidiary, (V) any first-tier Foreign Subsidiary of the Company merge or
consolidate with or into any Person in a transaction in which the continuing or
surviving Person is a Subsidiary of a first-tier Foreign Subsidiary, and (VI)
either Trico Supply or Trico Shipping merge or consolidate with or into any
Person; or

 

(b) take or allow to be taken any action (other than Dispositions and other
actions expressly permitted hereunder) that would impair the validity or
priority of the Liens granted hereunder or under the other Credit Documents,
including any actions concerning the direct and indirect citizenship of the
Credit Parties under applicable maritime laws.

 

6.4. Disposition of Property. The Company will not, and will not permit any of
its Subsidiaries to, Dispose of any of the Collateral or any other property,
whether now owned or hereafter

 

- 76 -

Trico Marine DIP Credit Agreement



--------------------------------------------------------------------------------

acquired, or, in the case of any Subsidiary of the Company, issue or sell any
shares of such Subsidiary’s Equity Interests to any Person (any such Disposition
of property or sale or issuance of Equity Interests being an “Asset Sale”),
except:

 

(a) the Disposition of obsolete or worn out property in the ordinary course of
business, provided that the aggregate fair market value of all such property
Disposed in any fiscal year shall not exceed $25,000;

 

(b) Dispositions by any Group Member of any of its property to any Credit Party;
provided, however, that, except as expressly permitted by Section 6.4(c), (d) or
(f), in no event shall (I) any Debtor Dispose of any of its property to any
Person that is not a Debtor, (II) any Credit Party Dispose of any of its
property to any Person that is not a Credit Party, (III) any Group Member
Dispose of any of its property to any Person that is a non Wholly-Owned
Subsidiary, (IV) any Domestic Subsidiary Dispose of any of its property to any
Person that is a Foreign Subsidiary, (V) any first-tier Foreign Subsidiary of
the Company Dispose of any of its property to any Person that is a Subsidiary of
a first-tier Foreign Subsidiary, (VI) either Trico Supply or Trico Shipping
Dispose of any of its property, or (VII) except pursuant to the Trico Supply
Subordinated Indemnity and subject to the Trico Supply Intercreditor Agreement,
any Group Member that is not a Norwegian Group Member Dispose of any of its
property to any Norwegian Group Member, except, in each case in clauses (I)
through (VII) above, as consented to in writing by the Required Lenders;

 

(c) the sale or issuance of Equity Interests in any Subsidiary of the Company to
any Credit Party that is a Wholly-Owned Subsidiary;

 

(d) demise, bareboat, time voyage and other charter or lease arrangements
pursuant to which the Company or any of its Subsidiaries charters or leases out
a sea going vessel or tanker to another Person, provided that (i) such
arrangements are entered into in the ordinary course of business consistent with
past practice, (ii) such arrangements do not materially impair the value of the
vessels or tankers subject to such arrangements and (iii) such arrangements
involving any Collateral Vessels do not impair the security interest of the
Collateral Agents in any Collateral Vessel (or the ability of the Collateral
Agents to foreclose on each Collateral Vessel or exercise their remedies in
respect thereof, in each case free of such arrangements) and such arrangements
are subject in all respects to the Collateral Agents’ security in and Lien on
such Collateral Vessels;

 

(e) the sale or discount by either Borrower or any of its Subsidiaries in each
case without recourse and in the ordinary course of business of overdue accounts
receivable arising in the ordinary course of business, but only in connection
with the compromise or collection thereof consistent with customary industry
practice (and not as part of any bulk sale or financing transaction); and

 

(f) Permitted JV Sales, provided that (x) no Default or Event of Default shall
have occurred and be continuing, or shall result therefrom and (y) the aggregate
fair market value of Releasable Norway Vessels and other property directly or
indirectly Disposed by Trico Supply or Trico Shipping or any other person in
connection with Permitted JV Sales shall not exceed in the aggregate an amount
equal to $56,000,000 (it being understood that any Investments made pursuant to
Section 6.6(b) shall be included in such maximum permitted amount);

 

provided that the foregoing limitations are not intended to prevent any Debtor
from rejecting unexpired leases or executory contracts pursuant to section 365
of the Bankruptcy Code in connection with the Cases.

 

- 77 -

Trico Marine DIP Credit Agreement



--------------------------------------------------------------------------------

6.5. Restricted Payments. The Company will not, and will not permit any of its
Subsidiaries to, make any Restricted Payments.

 

6.6. Investments. The Company will not, and will not permit any of its
Subsidiaries, to directly or indirectly make or maintain any Investment except:

 

(a) Investments made by a Group Member in any Credit Party; provided that (i)
such Investments constituting Indebtedness shall be evidenced by a Subordinated
Intercompany Note, and (ii) except as expressly permitted by Section 6.6(b) or
(c), in no event shall (I) any Debtor make an Investment in any in any Person
that is not a Debtor (except as provided in Section 6.6(c)), (II) any Credit
Party make an Investment in any Person that is not a Credit Party, (III) any
Group Member make an Investment in any non Wholly-Owned Subsidiary (except as
provided in Section 6.6(b)), (IV) any Domestic Subsidiary make an Investment in
any Foreign Subsidiary (except as provided in Section 6.6(b)), (V) any
first-tier Foreign Subsidiary of the Company make an Investment in any
Subsidiary of such a first-tier Foreign Subsidiary, (VI) either Trico Supply or
Trico Shipping make an Investment in any of their respective Subsidiaries or in
any other Subsidiaries of the Company, or (VII) except pursuant to the Trico
Supply Subordinated Indemnity and subject to the Trico Supply Intercreditor
Agreement, any Group Member that is not a Norwegian Group Member make any
Investment in any Norwegian Group Member, except, in each case in clauses (I)
through (VII) above, as consented to in writing by the Required Lenders;

 

(b) Permitted JV Investments, provided that (x) no Default or Event of Default
shall have occurred and be continuing, or shall result therefrom and (y) the
aggregate fair market value of Releasable Norway Vessels directly or indirectly
Disposed by Trico Supply or Trico Shipping or any other Person in connection
with Permitted JV Investments shall not exceed in the aggregate an amount equal
to $56,000,000 (it being understood that any Dispositions made pursuant to
Section 6.4(f) shall be included in such maximum permitted amount);

 

(c) Investments in TMI by Trico Operators from, and in an amount not to exceed,
the proceeds received by Trico Operators from the proceeds of the MARAD Vessels
that are subject to a Lien securing the MARAD 2006 Notes and MARAD 2014 Notes,
at the times and in an aggregate amount necessary for TMI to pay all regularly
scheduled cash payments or repayments, as the case may be, of principal,
interest, fees and other payments required to be made thereunder that become due
in respect of the MARAD 2006 Notes and MARAD 2014 Notes;

 

(d) extensions of trade credit in the ordinary course of business;

 

(e) Investments in Cash Equivalents;

 

(f) Guarantee Obligations to the extent permitted by Section 6.1(a)(i), (vii)
and (xi);

 

(g) loans and advances to employees of any Group Member in the ordinary course
of business (including for travel, entertainment and relocation expenses) in an
aggregate amount for all Group Members not to exceed $75,000 at any one time
outstanding;

 

(h) Investments existing on the date hereof and listed on Schedule 6.6(h); and

 

(i) Investments received in connection with bankruptcy or reorganization of, or
settlement of delinquent accounts and disputes with, customers and suppliers, in
each case in the ordinary course of business.

 

- 78 -

Trico Marine DIP Credit Agreement



--------------------------------------------------------------------------------

6.7. Certain Payments; Modifications of Certain Debt Instruments. The Company
will not, and will not permit any of its Subsidiaries to (i) make or offer to
make, except to the extent expressly provided for herein or in the Pro Forma
Plan, any optional or voluntary payment, prepayment, repurchase or redemption of
or otherwise optionally or voluntarily defease or segregate funds with respect
to any Indebtedness of either Borrower or any of its Subsidiaries the
outstanding principal amount of which exceeds $2,000,000 (or permit any
amendment, modification, waiver or other change with respect to the terms of any
such Indebtedness which shall have any of the foregoing effects); or (ii) amend,
modify, waive or otherwise change, or consent or agree to any amendment,
modification, waiver or other change to, any of the terms of any Contractual
Obligation relating to any Indebtedness of any Group Member incurred or deemed
incurred prior to the Commencement Date, except (a) as provided for in the Trico
Plan; (b) amendments and modifications to the Norwegian Revolving Facility to
(1) amend the funded debt definition therein to exclude the Mirror Note from
such definition, (2) amend the definition of funded debt/EBITDA covenant therein
by increasing the ratio from 5.0 to 5.5, (3) allow for the Norwegian Revolving
Facility to be classified as long-term debt for purposes of U.S. GAAP, (4) allow
the issuance of letters of credit, (5) allow the exclusion of certain vessels
from the collateral package to facilitate contribution to a Permitted JV and (6)
other amendments, provided that such other amendments do not have the effect of
shortening the final maturity date, or the weighted average life to maturity, of
such Indebtedness, or of increasing the principal amount outstanding thereunder
or the interest rate or amount or rate of fees payable thereunder, or of making
the covenants, defaults or other provisions thereof more onerous, individually
or in the aggregate, to the borrowers and other obligors thereunder; (c)
amendments and modifications to the Norwegian Term Loan to (1) amend the funded
debt definition to exclude the Mirror Note from such definition, (2) amend the
definition of funded debt/EBITDA covenant by increasing the ratio from 5.0 to
5.5, (3) allow the exclusion of certain vessels from the collateral package to
facilitate contribution to a Permitted JV, and (4) other amendments, provided
that such other amendments do not have the effect of shortening the final
maturity date, or the weighted average life to maturity, of such Indebtedness,
or of increasing the principal amount outstanding thereunder or the interest
rate or amount or rate of fees payable thereunder, or of making the covenants,
defaults or other provisions thereof more onerous, individually or in the
aggregate, to the borrowers and other obligors thereunder and (d) refinancings
of the Norwegian Revolving Facility and the Norwegian Term Loan that do not
increase the principal amount of Indebtedness outstanding above, or increase the
interest rate or amount or rate of fees payable over, or shorten the final
maturity date or weighted average life to maturity from, that existing or
applicable under the Indebtedness refinanced, and provided that the covenants,
defaults and other provisions applicable to such refinancing are not more
onerous, individually or in the aggregate, to the borrowers and other obligors
thereunder than those applicable to the Indebtedness refinanced.

 

6.8. Transactions with Affiliates. The Company will not, and will not permit any
of its Subsidiaries to, enter into any transaction, including any purchase,
sale, lease or exchange of property, the rendering of any service or the payment
of any management, advisory or similar fees, with any Affiliate (other than a
Credit Party) unless such transaction is (a) otherwise permitted under this
Agreement (including the Trico Supply Subordinated Indemnity) or the Interim
Order or the Final DIP Order, (b) in the ordinary course of business of the
relevant Group Member and (c) upon fair and reasonable terms no less favorable
to the relevant Group Member than it would obtain in a comparable arm’s length
transaction with a Person that is not an Affiliate, except that (i) Restricted
Payments to the extent permitted by Section 6.5 and (ii) Investments to the
extent permitted by Section 6.6 shall in each case be permitted.

 

6.9. Sales and Leasebacks. The Company will not, and will not permit any of its
Subsidiaries to, enter into any arrangement with any Person providing for the
leasing by any Group Member of real or personal property that has been or is to
be sold or transferred by such Group Member to such Person or to any other
Person to whom funds have been or are to be advanced by such Person on

 

- 79 -

Trico Marine DIP Credit Agreement



--------------------------------------------------------------------------------

the security of such property or rental obligations of such Group Member, except
for the sale and leaseback by Trico Supply of Real Property in Fosnavag, Norway.

 

6.10. Hedge Agreements. The Company will not, and will not permit any of its
Subsidiaries to, engage in any speculative transactions or enter into any Hedge
Agreement, except (a) Hedge Agreements entered into to hedge or mitigate risks
to which either Borrower or any of its Subsidiaries has actual exposure (other
than those in respect of Equity Interests) and (b) Hedge Agreements entered into
in order to effectively cap, collar or exchange interest rates (from fixed to
floating rates, from one floating rate to another floating rate or otherwise)
with respect to any interest-bearing liability or investment of either Borrower
or any of its Subsidiaries, in each case in (a) and (b) above, in the ordinary
course of business and consistent with industry practices and not for
speculative purpose.

 

6.11. Negative Pledge Clauses. The Company will not, and will not permit any of
its Subsidiaries to, enter into or suffer to exist or become effective any
agreement that prohibits or limits the ability of any Group Member to (a)
create, incur, assume or suffer to exist any Lien upon any of its property or
revenues, whether now owned or hereafter acquired, including any agreement that
requires any other Indebtedness or Contractual Obligation to be equally and
ratably secured with the Obligations, or (b) amend or otherwise modify any
Credit Document to which it is a party, other than in each case (i) this
Agreement and the other Credit Documents, (ii) any agreements governing any
purchase money Liens or Capital Lease Obligations otherwise permitted hereby (in
which case any prohibition or limitation shall only be effective against the
assets financed thereby), (iii) the Senior Note Indenture (as such prohibitions
shall exist as of the date hereof), and (iv) any documents evidencing the
Norwegian Revolving Facility or the Norwegian Term Loan (in which case any
prohibition or limitation shall only be effective against the assets of Trico
Shipping securing the Norwegian Term Loan) and (v) any Title XI Subsidiary
Agreements (in which case, any prohibition or limitation shall only be effective
against the assets financed thereby and the Equity Interests in TMI).

 

6.12. Clauses Restricting Subsidiary Distributions. The Company will not, and
will not permit any of its Subsidiaries to, enter into or suffer to exist or
become effective any consensual encumbrance or restriction on the ability of any
Subsidiary of the Company to (a) make Restricted Payments in respect of any
Equity Interest in such Subsidiary held by, or pay any Indebtedness owed to, any
Group Member, (b) make loans or advances to, or other Investments in, any Group
Member or (c) transfer any of its assets to any Group Member, except for such
encumbrances or restrictions existing under or by reason of (i) any restrictions
existing under the Credit Documents and (ii) any Title XI Subsidiary Agreements
to the extent applicable only to TMI.

 

6.13. Lines of Business. The Company will not, and will not permit any of its
Subsidiaries to, enter into any business, either directly or through any
Subsidiary, except for those businesses in which the Company and its
Subsidiaries are engaged on the date of this Agreement or activities that are
reasonably similar, ancillary, incidental, complimentary or related to, or a
reasonable extension, development or expansion of, those businesses in which the
Borrowers and their Subsidiaries are engaged on the date of this Agreement.

 

6.14. Organizational Documents and Material Agreements. Except as expressly
provided for in the Trico Plan, the Company will not, and will not permit any of
its Subsidiaries to, (a) amend, modify or otherwise supplement or permit the
amendment, modification or other supplement of any Group Member’s organizational
documents in a manner that is inconsistent with, or violates the terms of, or
could reasonably be expected to prevent compliance with, the terms of any Credit
Document or either of the DIP Orders or (b) agree to any amendment, modification
or termination of any material agreement to which any Group Member is a party,
in each case except to the extent such amendment,

 

- 80 -

Trico Marine DIP Credit Agreement



--------------------------------------------------------------------------------

modification, supplementation or termination could not reasonably be expected to
have a Material Adverse Effect.

 

6.15. [ Reserved ]

 

6.16. The DIP Orders. The Company will not, and will not permit any of its
Subsidiaries to, make or permit to be made any change, amendment or
modification, or any application or motion for any change, amendment or
modification, to either of the DIP Orders without the prior written consent of
the Administrative Agent and the Majority Lenders.

 

6.17. Limitation on Aggregate L/C Exposure. The Company will not, and will not
permit any of its Subsidiaries to, permit Aggregate L/C Exposure (a) at any time
to be less than 100% cash collateralized or (b) at any time to exceed
$15,000,000.

 

6.18. Limitation on Local Currency Accounts, Etc. The Company shall not permit
the aggregate Dollar and Dollar equivalent of the balances in (i) all Permitted
Local Currency Accounts and Permitted Local Dollar Accounts to exceed $1,100,000
at any time (excluding only from calculations for this clause (i) amounts
constituting asset sale proceeds or dividends or distributions from Permitted
JVs), (ii) all Permitted Local Currency Accounts and Permitted Local Dollar
Accounts (with no exclusions) to exceed $750,000 for any period of ten
consecutive Business Days, or (iii) all Permitted Local Currency Accounts and
Permitted Local Dollar Accounts in Nigeria or all accounts in Nigerian currency
(in each case with no exclusions) to exceed $350,000 for any period of ten
consecutive Business Days (except to the extent that such failure is caused
solely by mandatory Requirements of Law that in the aggregate prevent compliance
with the foregoing requirements). The Company shall not permit the aggregate of
the balances in all Permitted Local Dollar Accounts to exceed $75,000 for any
period of ten consecutive Business Days.

 

6.19. Terrorism Law; Anti-Money Laundering. (a) The Company will not, and will
not permit any of its Subsidiaries to, directly or indirectly (i) knowingly
conduct any business or engage in making or receiving any contribution of funds,
goods or services to or for the benefit of any Person described in Section 3.24,
(ii) knowingly deal in, or otherwise engage in any transaction relating to, any
property or interests in property blocked pursuant to the Executive Order or any
other Anti-Terrorism Law in violation of the Executive Order or Anti-Terrorism
Law, or (iii) knowingly engage in or conspire to engage in any transaction that
evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in any Anti-Terrorism Law (and the
Company shall deliver to the Lenders any certification or other evidence
reasonably requested from time to time by any Lender in its reasonable
discretion, confirming the Company’s and its compliance with this Section 6.19).

 

(b) The Company will not, and will not permit any of its Subsidiaries to, cause
or permit any of the funds of any of them that are used to repay the Loans to be
derived from any unlawful activity with the result that the making of the Loans
would be in violation of law.

 

6.20. Certain Ownership Requirements. The Company will not permit (a) Trico
Supply or Trico Shipping to cease to be a Wholly-Owned Subsidiary and a
consolidated Subsidiary of the Company, (b) TMIH to cease to be a direct,
Wholly-Owned Subsidiary of the Company, (c) Trico Supply to cease to be a
direct, Wholly-Owned Subsidiary of TMIH or (d) Trico Shipping to cease to be a
direct, Wholly-Owned Subsidiary of Trico Supply.

 

6.21. Certain Limitations on Activities of Subsidiaries. The Company will not
permit (a) TMIH or Trico Supply to (i) incur or permit to exist any obligations
or liabilities to any other Person except for obligations (A) in respect of
taxes, (B) under the Credit Documents or the Mirror Notes or

 

- 81 -

Trico Marine DIP Credit Agreement



--------------------------------------------------------------------------------

(C) in the case of Trico Supply, under the lease of its headquarters building or
(ii) engage in any business activity other than (A) the ownership of Equity
Interests in its Subsidiaries permitted hereunder and (B) in the case of Trico
Supply, the lease of its headquarters building or (b) TMI to own any assets
other than the MARAD Vessels and equipment incidental thereto and cash.

 

6.22. No Reduction of Trico Supply Guarantee Amount. The Company will not, and
will not permit any of its Subsidiaries to, take any action (including the
making of any distribution or dividend by Trico Supply on or in respect of its
Equity Interests or in reduction of its capital pursuant to the Mirror Notes or
otherwise) the effect of which is or would be to reduce the maximum amount of
the obligation of Trico Supply, as Guarantor pursuant to Section 9, below NOK
198,000,000, without the prior written consent of the Majority Lenders.

 

Section 7. EVENTS OF DEFAULT

 

7.1. Events of Default. If any of the following events shall occur and be
continuing:

 

(a) (i) either Borrower shall fail to pay any principal of any Loan when due and
payable in accordance with the terms hereof; or (ii) either Borrower shall fail
to pay, prior to the close of business on the third Business Day after such
amount becomes due and payable in accordance with the terms hereof, any interest
on any Loan or any other amount payable hereunder or under any other Credit
Document; or

 

(b) any representation or warranty made or deemed made by any Credit Party
herein or in any other Credit Document or that is contained in any certificate,
instrument, document or financial or other statement furnished by it at any time
under or in connection with this Agreement or any such other Credit Document
shall prove to have been inaccurate in any material respect on or as of the date
made or deemed made; or

 

(c) any Credit Party shall default in the observance or performance of, or there
shall otherwise occur a violation of, any term, agreement or covenant contained
in clause (i) or (ii) of Section 5.4(a), or in Section 5.5(c) or (e), Section
5.7(a), 5.11, Section 6, 10.4(a) or (e) or 10.9; or

 

(d) any Credit Party shall default in the observance or performance of any other
term, agreement or covenant contained in this Agreement or any other Credit
Document (other than as provided in clauses (a) through (c) of this Section),
and such default shall continue unremedied for a period of 10 days after the
earlier of the date on which (i) a Responsible Officer of any Credit Party
becomes aware of such default or (ii) written notice thereof shall have been
given to the Company or either Borrower from the Administrative Agent or any
Lender; or

 

(e) any Group Member shall (i) default in making any payment of any principal of
any Indebtedness (excluding the Loans) of such Group Member (or any Guarantee
Obligation in respect of Indebtedness of any other Person), when the same
becomes due and payable (whether by scheduled maturity, required prepayment,
acceleration, demand or otherwise); or (ii) default in making any payment of any
interest on any such Indebtedness beyond the period of grace, if any, provided
in the instrument or agreement under which such Indebtedness was created; or
(iii) default in the observance or performance of any other agreement or
condition relating to any such Indebtedness or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event shall
occur or condition exist, the effect of which default or other event or
condition is to cause, or to permit the holder or beneficiary of such
Indebtedness (or a trustee or agent on behalf of such holder or beneficiary) to
cause, with the giving of notice if required, such Indebtedness to become due
prior to its stated maturity or to become subject to a mandatory offer to
purchase by the obligor thereunder or (in the case of any such Indebtedness

 

- 82 -

Trico Marine DIP Credit Agreement



--------------------------------------------------------------------------------

constituting a Guarantee Obligation) to become payable; provided that a default,
event or condition described in clause (i), (ii) or (iii) of this paragraph (e)
shall not at any time constitute an Event of Default unless, at such time, one
or more defaults, events or conditions of the type described in clauses (i),
(ii) and (iii) of this paragraph (e) shall have occurred and be continuing with
respect to Indebtedness the outstanding principal amount of which exceeds in the
aggregate $2,000,000; or

 

(f) (i) any Group Member (other than the Debtors) shall commence any case,
proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or (B)
seeking appointment of a receiver, trustee, custodian, conservator or other
similar official for it or for all or any substantial part of its assets, or any
Group Member (other than the Debtors) shall make a general assignment for the
benefit of its creditors; or (ii) there shall be commenced against any Group
Member (other than the Debtors) any case, proceeding or other action of a nature
referred to in clause (i) above that (A) results in the entry of an order for
relief or any such adjudication or appointment or (B) remains undismissed,
undischarged or unbonded for a period of 60 days; or (iii) there shall be
commenced against any Group Member (other than the Debtors) any case, proceeding
or other action seeking issuance of a warrant of attachment, execution,
distraint or similar process against all or any substantial part of its assets
that results in the entry of an order for any such relief that shall not have
been vacated, discharged, or stayed or bonded pending appeal within 60 days from
the entry thereof; or (iv) any Group Member (other than the Debtors) shall take
any action in furtherance of, or indicating its consent to, approval of, or
acquiescence in, any of the acts set forth in clause (i), (ii), or (iii) above;
or (v) any Group Member (other than the Debtors) shall generally not, or shall
be unable to, or shall admit in writing its inability to, pay its debts as they
become due; or

 

(g) (i) any Person shall engage in any “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Plan, (ii) any
“accumulated funding deficiency” (as defined in Section 302 of ERISA), whether
or not waived, shall exist with respect to any Plan or any Lien in favor of the
PBGC or a Plan shall arise on the assets of any Group Member or any Commonly
Controlled Entity, (iii) a Reportable Event shall occur with respect to, or
proceedings shall commence to have a trustee appointed, or a trustee shall be
appointed, to administer or to terminate, any Single Employer Plan, which
Reportable Event or commencement of proceedings or appointment of a trustee is,
in the reasonable opinion of the Majority Lenders, likely to result in the
termination of such Plan for purposes of Title IV of ERISA, (iv) any Single
Employer Plan shall terminate for purposes of Title IV of ERISA, (v) any Group
Member or any Commonly Controlled Entity shall, or in the reasonable opinion of
the Majority Lenders is likely to, incur any liability in connection with a
withdrawal from, or the Insolvency or Reorganization of, a Multiemployer Plan or
(vi) any other event or condition shall occur or exist with respect to a Plan or
a Foreign Pension Plan; and in each case in clauses (i) through (vi) above, such
event or condition, together with all other such events or conditions, if any,
could, in the sole judgment of the Majority Lenders, reasonably be expected to
have a Material Adverse Effect; or

 

(h) one or more judgments or decrees shall be entered against any Group Member
involving in the aggregate a liability (not paid or fully covered (subject to a
customary deductible) by insurance as to which the relevant insurance company
has acknowledged coverage) of $2,000,000 or more, and all such judgments or
decrees shall not have been vacated, discharged, stayed or bonded pending appeal
within 30 days from the entry thereof; or

 

(i) any of the Credit Documents or the Interim Order or, after entry thereof,
the Final DIP Order shall, for any reason, cease to be in full force and effect
or to create a valid Lien on any of the Collateral purported to be covered
hereby or thereby or such Lien shall fail to be or cease to be an

 

- 83 -

Trico Marine DIP Credit Agreement



--------------------------------------------------------------------------------

enforceable, fully perfected Lien against each Credit Party having the priority
provided for in Sections 3.20 and 10.1 pursuant to the terms hereof or thereof
and/or pursuant to section 364 of the Bankruptcy Code, or any Credit Party shall
so allege in any pleading filed in any court, or any material provision of any
Credit Document (including the Guaranty set forth in Section 9 and the
provisions of Section 10 and the Prepetition Credit Releases) shall, for any
reason, cease to be valid and binding on, and enforceable against each Credit
Party party thereto, or any Credit Party or any Affiliate of any Credit Party
shall assert any of the foregoing; or

 

(j) (i) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)),
shall become, or obtain rights (whether by means of warrants, options or
otherwise) to become, the “beneficial owner” (as defined in Rules 13(d)-3 and
13(d)-5 under the Exchange Act), directly or indirectly, of more than 25% of the
outstanding common stock of the Company, provided that Inverness Management LLC
and its Affiliates may “beneficially own” up to 35% of the outstanding common
stock of the Company, except as expressly provided for under the Trico Plan;
(ii) the board of directors of the Company shall cease to consist of a majority
of Continuing Directors, except as expressly provided for under the Trico Plan;
or (iii) the Company shall cease to own and control, of record and beneficially,
directly, 100% of each class of outstanding Equity Interest of each Borrower and
of Trico Supply and Trico Shipping free and clear of all Liens (except Liens
created hereby); or

 

(k) after the Commencement Date, there shall occur or exist any event or
condition that has or has had or could reasonably be expected to have a Material
Adverse Effect; or

 

(l) any of the Cases shall be dismissed, suspended or converted to a case under
chapter 7 of the Bankruptcy Code, or there shall occur any abstention from any
of the Cases (or the Bankruptcy Court shall make a ruling requiring such
dismissal, suspension, conversion or abstention), or any Credit Party shall file
any pleading requesting any such relief; or

 

(m) an order shall be entered in any of the Cases appointing a trustee, a
responsible officer or an examiner with powers beyond the duty to investigate
and report, as set forth in sections 1106(a)(3) and (4) of the Bankruptcy Code,
or any Credit Party shall file any pleading requesting such order; or

 

(n) there shall occur or exist any stay, reversal, vacatur, termination,
amendment or other modification of the Interim Order or Final DIP Order in any
respect without the prior written consent of the Lenders; or

 

(o) except with respect to the $250,000 amounts set forth in this Section 7.1(p)
or (r) there shall be entered any order or judgment modifying, limiting,
subordinating, or avoiding the priority of, any Obligation, or the perfection,
priority (as provided for in Sections 3.20 and 10.1), or validity of any
security interest or other Liens securing the Obligations; or

 

(p) there shall arise, or one or more orders or judgments shall become effective
granting, (x) any other Claim having priority senior to or pari passu with the
claims of the Agents and the Lenders under the Credit Documents and the Interim
Order or the Final DIP Order or any other claim having priority over any or all
administrative expenses of the kind specified in section 503(b) or 507(b) of the
Bankruptcy Code (other than the Carve-Out) or (y) any Lien on the Collateral
having a priority senior to or pari passu with any of the security interests and
other Liens established or granted herein or in any other Credit Document, which
Claims or Liens involve or secure at any time aggregate amounts in excess of
$250,000; or

 

- 84 -

Trico Marine DIP Credit Agreement



--------------------------------------------------------------------------------

(q) any pleading shall be filed or any motion shall be made by any Person (other
than a Lender or Agent) seeking any of the relief set forth in this Section
7.1(l), (m), (n), (o) or (p) (unless, with respect to (p), the relief requested,
if, taken together with (x) all other such requests not yet determined by the
Bankruptcy Court and (y) all such requests previously granted by the Bankruptcy
Court would not exceed $250,000 in the aggregate) which pleading or motion is
not withdrawn, dismissed, or denied within 30 days after the filing thereof; or

 

(r) any order or judgment shall be entered imposing, surcharging, or assessing
against the Prepetition Lenders’ collateral under the Prepetition Credit
Documents or Prepetition Lenders’ claims in the Cases, or against any Collateral
or the Lenders’ claims in the Cases or any of the Obligations, any fees, costs,
or expenses, whether pursuant to section 506(c) of the Bankruptcy Code or
otherwise, which impositions, surcharges or assessments involve at any time
aggregate amounts in excess of $250,000; or

 

(s) any Credit Party shall file a motion seeking, or the Bankruptcy Court shall
enter, an order (i) granting relief from the automatic stay applicable under
section 362 of the Bankruptcy Code (x) to any holder of any security interest to
permit foreclosure on any assets (other than certain assets identified by either
Borrower and agreed to by the Administrative Agent) or (y) to allow any Person
to proceed against any asset or assets of any of the Debtors deemed, in the sole
judgment of the Majority Lenders to be, individually or in the aggregate,
material in amount, value or use in the operations of any Debtor or any other
Group Member, or (ii) except to the extent the same would not constitute a
Default under any of the previous clause, approving any settlement or other
stipulation with any creditor of any Credit Party, other than the Administrative
Agent and the Lenders, or otherwise providing for payments as adequate
protection or otherwise to such creditor; or

 

(t) the filing of a plan for the Debtors under chapter 11 of the Bankruptcy Code
other than the Trico Plan; or

 

(u) any Credit Party shall assert claims arising under § 506(c) of the
Bankruptcy Code against any of the Agents or the Lenders or the commencement of
other actions adverse to any Agent or any of the Lenders or their respective
rights and remedies under the Credit Documents, the Interim Order, the Final DIP
Order, or any other Bankruptcy Court order; or

 

(v) the entry of an order invalidating the prepetition solicitation of votes on
the Trico Plan, or otherwise requiring the re-solicitation of votes on the Trico
Plan; or

 

(w) the entry of an order confirming a plan of reorganization in any of the
Cases unless (i) the Final DIP Order has been entered and is in full force and
effect and (ii) such order confirming a plan of reorganization provides for
payment in full in cash of all Obligations on or before the effective date of,
or substantial consummation of, the plan of reorganization that is the subject
of such order; or

 

(x) the failure to file the Trico Plan by the date that is 30 days after the
Commencement Date; or

 

(y) the occurrence of a Termination Event; or

 

(z) the failure by any Credit Party to comply with the terms of the Interim
Order or the Final DIP Order which failure would not otherwise constitute a
Default or Event of Default under this Agreement; or

 

(aa) except with respect to the $250,000 amounts set forth in this Section
7.1(p) or (r), and subject to the Carve-Out, any Obligation shall cease to have
superpriority administrative expense

 

- 85 -

Trico Marine DIP Credit Agreement



--------------------------------------------------------------------------------

status in respect of each of the Debtors under 11 U.S.C. § 364(c)(1) with
priority over all other costs and expenses of the Debtors of any kind, including
but not limited to those specified in, or ordered pursuant to, sections 105,
326, 330, 331, 503(b), 506(c), 507(a), 507(b), 726 or any other provisions of
the Bankruptcy Code;

 

then, in any such event, unless such Event of Default shall be or have been
waived by Lenders in accordance with Section 12.1, without further order of,
application to, or action by, the Bankruptcy Court, (i) all of the Revolving
Credit Commitments and the Term Loan Commitments, and the obligation of each
Lender to make any Loan thereunder, and any obligation of the Agents or the
Lenders to enter into or to consummate the transactions contemplated by, the
Exit Facility, shall terminate, (ii) the Loans, all interest thereon and all
other Obligations under this Agreement and the other Credit Documents shall
become and be forthwith due and payable, (iii) the Credit Parties shall be
prohibited from using any cash collateral and (iv) subject solely to any
requirement of the giving of five Business Days prior written notice to the
Borrowers, the United States Trustee, Bingham McCutchen LLP and any official
committees appointed in the Cases, together with any other notice required by
the terms of the DIP Orders, the automatic stay provided in section 362 of the
Bankruptcy Code shall be deemed automatically vacated without further action or
order of the Bankruptcy Court and the Administrative Agent and the Lenders shall
be entitled to exercise all of their respective rights and remedies under the
Credit Documents and the Interim Order and Final DIP Order and applicable law,
including all rights and remedies with respect to the Collateral and the
Guarantors.

 

Except as expressly provided above in this Section, presentment, demand, protest
and all other notices of any kind are hereby expressly waived by each Borrower
and each Guarantor.

 

Section 8. THE AGENTS

 

8.1. Appointment. Each Lender hereby irrevocably designates and appoints each
Agent as the agent of such Lender under this Agreement and the other Credit
Documents, and each such Lender irrevocably authorizes such Agent, in such
capacity, to take such action on its behalf under the provisions of this
Agreement, the other Credit Documents and the Interim Order or the Final DIP
Order, as applicable, and to exercise such powers and perform such duties as are
expressly delegated to such Agent by the terms of this Agreement, the other
Credit Documents and the Interim Order or the Final DIP Order, as applicable,
together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary elsewhere in this Agreement, no
Agent shall have any duties or responsibilities, except those expressly set
forth herein, or any fiduciary relationship with any Lender, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Credit Document or otherwise exist
against any Agent.

 

Each Revolving Credit Lender does hereby constitute and appoint the Revolving
Credit Collateral Agent as its true and lawful attorney-in-fact, which power of
attorney is irrevocable and coupled with an interest, to execute and deliver on
its behalf such Ancillary Collateral Documents, including any deposit account
control, blocked account and similar agreements, and such additional
instruments, certificates or documents as the Revolving Credit Collateral Agent
may reasonably deem necessary for the purposes of implementing or effectuating
the provisions of this Agreement and the other Credit Documents, or of more
fully protecting, perfecting or renewing the rights and Liens of the Revolving
Credit Collateral Agent and the Revolving Credit Secured Parties with respect to
the Collateral. Each Term Loan Lender does hereby constitute and appoint the
Term Loan Collateral Agent as its true and lawful attorney-in-fact, which power
of attorney is irrevocable and coupled with an interest, to execute and deliver
on its behalf such Ancillary Collateral Documents, including any deposit account
control, blocked account and similar agreements, and such additional
instruments, certificates or documents as the

 

- 86 -

Trico Marine DIP Credit Agreement



--------------------------------------------------------------------------------

Term Loan Collateral Agent may reasonably deem necessary for the purposes of
implementing or effectuating the provisions of this Agreement and the other
Credit Documents, or of more fully protecting, perfecting or renewing the rights
and Liens of the Term Loan Secured Parties with respect to the Collateral. Each
Lender, whether signatory hereto or joining through an Assignment and
Acceptance, irrevocably agrees to be bound by any such Ancillary Collateral
Documents, instruments, certificates or documents, regardless of whether such
Lender is directly a party thereto, including all indemnity obligations of such
Lender and other provisions set forth therein as if such Lender were directly a
party thereto.

 

8.2. Delegation of Duties. Each Agent may execute any of its duties under this
Agreement and the other Credit Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. No Agent shall be responsible for the
negligence or misconduct of any agents or attorneys in-fact selected by it with
reasonable care.

 

8.3. Exculpatory Provisions. Neither any Agent nor any of their respective
officers, directors, employees, agents, attorneys-in-fact or Affiliates shall be
(i) liable for any action lawfully taken or omitted to be taken by it or such
Person under or in connection with this Agreement or any other Credit Document
(except to the extent that any of the damages or losses resulting from the
foregoing are found by a final and nonappealable decision of a court of
competent jurisdiction to have directly and primarily resulted from its or such
Person’s own gross negligence or willful misconduct) or (ii) responsible in any
manner to any of the Lenders for any recitals, statements, representations or
warranties made by any Credit Party or any officer thereof contained in this
Agreement or any other Credit Document or the Interim Order or the Final DIP
Order, as applicable, or in any certificate, report, statement or other document
referred to or provided for in, or received by the Agents under or in connection
with, this Agreement or any other Credit Document or the Interim Order or the
Final DIP Order, as applicable, or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Credit
Document or the Interim Order or the Final DIP Order, as applicable, or for any
failure of any Credit Party a party thereto to perform its obligations hereunder
or thereunder. The Agents shall not be under any obligation to any Lender to
ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Credit
Document, or the Interim Order or the Final DIP Order, or to inspect the
properties, books or records of any Credit Party.

 

8.4. Reliance by Agents. Each Agent shall be entitled to rely, and shall be
fully protected in relying, upon any instrument, writing, resolution, notice,
consent, certificate, affidavit, letter, telecopy, telex or teletype message,
statement, order or other document or conversation believed by it to be genuine
and correct and to have been signed, sent or made by the proper Person or
Persons and upon advice and statements of legal counsel (including counsel to
either Borrower or any of its Affiliates), independent accountants and other
experts selected by such Agent. The Administrative Agent may deem and treat the
payee of any Note as the owner thereof for all purposes unless a written notice
of assignment, negotiation or transfer thereof shall have been filed with the
Administrative Agent. Each Agent shall be fully justified in failing or refusing
to take any action under this Agreement or any other Credit Document unless it
shall first receive such advice or concurrence of, in the case of the Revolving
Credit Collateral Agent, the Majority Revolving Lenders, in the case of the Term
Loan Collateral Agent, the Majority Term Lenders, and in the case of the
Administrative Agent, the Majority Lenders (or, if so specified by this
Agreement or the other Credit Documents, the Required Lenders, all Lenders or
any other instructing group of Lenders specified by this Agreement or the other
Credit Documents) as it deems appropriate or it shall first be indemnified to
its satisfaction by the Lenders against any and all liability and expense that
may be incurred by it by reason of taking or continuing to take any such action.
The Agents shall in all cases be fully protected in acting, or in refraining
from acting, under this Agreement and the other Credit Documents in accordance
with a request of, in the case of the Revolving Credit Collateral Agent, the
Majority Revolving Lenders, in the case of the Term Loan Collateral Agent,

 

- 87 -

Trico Marine DIP Credit Agreement



--------------------------------------------------------------------------------

the Majority Term Lenders, and in the case of the Administrative Agent, the
Majority Lenders (or, if so specified by this Agreement or the other Credit
Documents, the Required Lenders, all Lenders or any other instructing group of
Lenders specified by this Agreement or the other Credit Documents), and such
request and any action taken or failure to act pursuant thereto shall be binding
upon all the Lenders and all future holders of the Loans.

 

8.5. Notice of Default. No Agent shall be deemed to have knowledge or notice of
the occurrence of any Default or Event of Default hereunder unless such Agent
has received notice from a Lender or either Borrower referring to this
Agreement, describing such Default or Event of Default and stating that such
notice is a “notice of default.” In the event that the Administrative Agent
receives such a notice, the Administrative Agent shall give notice thereof to
the Lenders. The Administrative Agent and the Collateral Agents shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by, in the case of the Revolving Credit Collateral Agent, the Majority
Revolving Lenders, in the case of the Term Loan Collateral Agent, the Majority
Term Lenders, and in the case of the Administrative Agent, the Majority Lenders
(or, if so specified by this Agreement or the other Credit Documents, the
Required Lenders, all Lenders or any other instructing group of Lenders
specified by this Agreement or the other Credit Documents); provided that unless
and until (i) the Administrative Agent shall have received such directions, the
Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable in the best interests of the Lenders, and
(ii) the Revolving Credit Collateral Agent shall have received such directions,
the Revolving Credit Collateral Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable in the best interests of the
Revolving Credit Lenders, and (iii) the Term Loan Collateral Agent shall have
received such directions, the Term Loan Collateral Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable in the best
interests of the Term Loan Lenders.

 

8.6. Non-Reliance on Agents and Other Lenders. Each Lender expressly
acknowledges that neither the Agents nor any of their respective officers,
directors, employees, agents, attorneys-in-fact or Affiliates have made any
representations or warranties to it and that no act by any Agent hereafter
taken, including any review of the affairs of a Credit Party or any Affiliate of
a Credit Party, shall be deemed to constitute any representation or warranty by
any Agent to any Lender. Each Lender represents to the Agents that it has,
independently and without reliance upon any Agent or any other Lender, and based
on such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Credit Parties and
their Affiliates and made its own decision to make its Loans hereunder and enter
into this Agreement and the other Credit Documents, if applicable. Each Lender
also represents that it will, independently and without reliance upon any Agent
or any other Lender, and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Credit Documents, and to make such investigation as it deems necessary
to inform itself as to the business, operations, property, financial and other
condition and creditworthiness of the Credit Parties and their Affiliates.
Except for notices, reports and other documents expressly required to be
furnished to the Lenders by the Administrative Agent hereunder, the
Administrative Agent shall not have, and in no event shall any Collateral Agent
have, any duty or responsibility to provide any Lender with any credit or other
information concerning the business, operations, property, condition (financial
or otherwise), prospects or creditworthiness of any Credit Party or any
Affiliate of a Credit Party that may come into the possession of such Agent or
any of its officers, directors, employees, agents, attorneys-in-fact or
Affiliates.

 

8.7. Indemnification. The Lenders agree to indemnify the Administrative Agent in
its capacity as such, and the Revolving Credit Lenders agree to indemnify the
Revolving Credit Collateral

 

- 88 -

Trico Marine DIP Credit Agreement



--------------------------------------------------------------------------------

Agent in its capacity as such, and the Term Loan Lenders agree to indemnify the
Term Loan Collateral Agent in its capacity as such (in each case to the extent
not reimbursed by the Borrowers and without limiting the obligation of the
Borrowers to do so), ratably according to their respective Percentages in effect
on the date on which indemnification is sought under this Section (or, if
indemnification is sought after the date upon which the Commitments shall have
terminated and the Loans shall have been paid in full, ratably in accordance
with such Percentages immediately prior to such date), from and against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind whatsoever that may at any
time (whether before or after the payment of the Loans) be imposed on, incurred
by or asserted against such Agent in any way relating to or arising out of, the
Commitments, this Agreement, any of the other Credit Documents, the Interim
Order or the Final DIP Order or any documents contemplated by or referred to
herein or therein or the transactions contemplated hereby or thereby or any
action taken or omitted by such Agent under or in connection with any of the
foregoing (including any indemnities, expenses or other amounts paid or payable
by any of the Agents pursuant to indemnification or reimbursement provisions
contained in any Credit Document); provided that no Lender shall be liable for
the payment of any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements that are
found by a final and nonappealable decision of a court of competent jurisdiction
to have resulted from such Agent’s gross negligence or willful misconduct. The
agreements in this Section shall survive the payment of the Loans and all other
amounts payable hereunder.

 

8.8. Agent in Its Individual Capacity. Each Agent and its Affiliates may make
loans to, accept deposits from and generally engage in any kind of business with
any Credit Party as though such Agent were not an Agent. With respect to its
Loans made or renewed by it, each Agent shall have the same rights and powers
under this Agreement and the other Credit Documents as any Lender and may
exercise the same as though it were not an Agent, and the terms “Lender” and
“Lenders” shall include each Agent in its individual capacity.

 

8.9. Successor Administrative Agent. The Administrative Agent may resign as
Administrative Agent upon 30 days’ notice to the Lenders and either Borrower
(or, if a successor is then prepared to assume such duties, such lesser notice
period as may be appropriate in the context). If the Administrative Agent shall
resign as Administrative Agent under this Agreement and the other Credit
Documents, then the Majority Lenders shall appoint from among the Lenders a
successor agent for the Lenders, which successor agent shall (unless an Event of
Default shall have occurred and be continuing) be subject to approval by either
Borrower (which approval shall not be unreasonably withheld or delayed),
whereupon such successor agent shall succeed to the rights, powers and duties of
the Administrative Agent, and the term “Administrative Agent” shall mean such
successor agent effective upon such appointment and approval, and the former
Administrative Agent’s rights, powers and duties as Administrative Agent shall
be terminated, without any other or further act or deed on the part of such
former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans. If no successor agent has accepted appointment as
Administrative Agent by the date that is 30 days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective and the
Lenders shall assume and perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Majority Lenders appoint a successor
agent as provided for above. After any retiring Administrative Agent’s
resignation as Administrative Agent, the provisions of this Section 8 shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Administrative Agent under this Agreement and the other Credit Documents
and the Interim Order or the Final DIP Order. Each of the Revolving Credit
Collateral Agent and the Term Loan Collateral Agent may resign in the same
manner, and with the same consequences, and a successor therefor be appointed by
the Majority Revolving Lenders or Majority Term Lenders, respectively, as
provided above with respect to the Administrative Agent.

 

- 89 -

Trico Marine DIP Credit Agreement



--------------------------------------------------------------------------------

8.10. Agents Generally. Except as expressly set forth herein, no Agent shall
have any duties or responsibilities hereunder in its capacity as such.

 

8.11. The Lead Arranger. The Lead Arranger, in its capacity as such, shall have
no duties or responsibilities, and shall incur no liability, under this
Agreement, the other Credit Documents or the Interim Order or the Final DIP
Order.

 

8.12. Withholding Taxes. (a) To the extent required by any applicable law, the
Administrative Agent may withhold from any interest payment to any Lender an
amount equivalent to any applicable withholding tax. If the forms or other
documentation required by Section 2.15(d) are not delivered to the
Administrative Agent, then the Administrative Agent may withhold from any
interest payment to any Lender not providing such forms or other documentation
the maximum amount of the applicable withholding tax. Nothing in this Section
8.12 shall relieve either Borrower of its obligation with respect to
Non-Excluded Taxes and Other Taxes provided in Section 2.15.

 

(b) If the Internal Revenue Service or any other Governmental Authority of the
United States or any other jurisdiction asserts a claim that the Administrative
Agent did not properly withhold tax from amounts paid to or for the account of
any Lender (because the appropriate form was not delivered, was not properly
executed, or because such Lender failed to notify the Administrative Agent of a
change in circumstances which rendered the exemption from, or reduction of,
withholding tax ineffective, or for any other reason), such Lender shall
indemnify the Administrative Agent fully for all amounts paid, directly or
indirectly, by the Administrative Agent as tax or otherwise, including penalties
and interest, together with all expenses incurred, including legal expenses,
allocated staff costs and any out of pocket expenses.

 

(c) If any Lender sells, assigns, grants a participation in, or otherwise
transfers its rights under this Agreement, the purchaser, assignee, participant
or transferee, as applicable, shall comply with and be bound by the terms of
Sections 2.15(d) and 8.12.

 

Section 9. GUARANTY

 

9.1. The Guaranty. In order to induce the Lenders to enter into this Agreement
and to extend credit hereunder and in recognition of the direct benefits to be
received by each Guarantor from the proceeds of the Loans, each Guarantor hereby
agrees with the Administrative Agent and the Lenders that such Guarantor hereby
unconditionally and irrevocably, jointly and severally, guarantees as primary
obligor and not merely as surety the full and prompt payment and performance by
each Borrower when due, whether upon maturity, by acceleration or otherwise, of
any and all of the Obligations of each such Borrower to the Lenders and the
Agents. If any or all of the Obligations of any Borrower to the Lenders or the
Agents (or any of them) become due and payable hereunder, each Guarantor,
jointly and severally, unconditionally promises to pay such Obligations to such
Lenders or Agents, or order, on demand, together with any and all reasonable
expenses which may be incurred by the Agents or the Lenders in collecting any of
the Obligations.

 

9.2. Nature of Liability. The liability of each Guarantor hereunder is exclusive
and independent of any security for or other guaranty of the Obligations of the
Borrowers whether executed by such Guarantor, any other Guarantor, any other
guarantor or by any other party, and the liability of each Guarantor hereunder
shall not be affected or impaired by (a) any direction as to application of
payment by either Borrower or by any other party, or (b) any other continuing or
other guaranty, undertaking or maximum liability of a guarantor or of any other
party as to the Obligations of the Borrowers, or (c) any payment on or in
reduction of any such other guaranty or undertaking, or (d) any dissolution,
termination or increase, decrease or change in personnel by either Borrower, or
(e) any

 

- 90 -

Trico Marine DIP Credit Agreement



--------------------------------------------------------------------------------

payment made to the Agents or the Lenders on the Obligations which such Agents
or such Lenders repay to the Borrowers pursuant to court order in any
bankruptcy, reorganization, arrangement, moratorium or other debtor relief
proceeding, and each Guarantor waives any right to the deferral or modification
of its obligations hereunder by reason of any such proceeding.

 

9.3. Independent Obligation. The obligations of each Guarantor hereunder are
independent of the obligations of any other Guarantor, any other guarantor or
the Borrowers, and a separate action or actions may be brought and prosecuted
against each Guarantor whether or not action is brought against any other
Guarantor, any other guarantor or either Borrower and whether or not any other
Guarantor, any other guarantor or the Borrowers be joined in any such action or
actions. Each Guarantor waives, to the fullest extent permitted by law, the
benefit of any statute of limitations affecting its liability hereunder or the
enforcement thereof. Any payment by the Borrowers or other circumstance which
operates to toll any statute of limitations as to the Borrowers shall operate to
toll the statute of limitations as to the Guarantor.

 

9.4. Authorization. Each Guarantor authorizes the Agents and the Lenders without
notice or demand (except as shall be required by applicable statute and cannot
be waived), and without affecting or impairing its liability hereunder, from
time to time to:

 

(a) change the manner, place or terms of payment of, and/or change or extend the
time of payment of, renew, increase, accelerate or alter, any of the Obligations
(including any increase or decrease in the rate of interest thereon), any
security therefor, or any liability incurred directly or indirectly in respect
thereof, and the Guaranty herein made shall apply to the Obligations as so
changed, extended, renewed or altered;

 

(b) take and hold security for the payment of the Obligations and sell,
exchange, release, surrender, realize upon or otherwise deal with in any manner
and in any order any property by whomsoever at any time pledged or mortgaged to
secure, or howsoever securing, the Obligations or any liabilities (including any
of those hereunder) incurred directly or indirectly in respect thereof or
hereof, and/or any offset there against;

 

(c) exercise or refrain from exercising any rights against the Borrowers or
others or otherwise act or refrain from acting;

 

(d) release or substitute any one or more endorsers, guarantors, the Borrowers
or other obligors;

 

(e) settle or compromise any of the Obligations, any security therefor or any
liability (including any of those hereunder) incurred directly or indirectly in
respect thereof or hereof, or subordinate the payment of all or any part thereof
to the payment of any liability (whether due or not) of the Borrowers to its
creditors;

 

(f) apply any sums by whomsoever paid or howsoever realized to any liability or
liabilities of the Borrowers to the Lenders regardless of what liability or
liabilities of such Guarantor or the Borrowers remain unpaid; and/or

 

(g) consent to or waive any breach of, or any act, omission or default under,
this Agreement or any other Credit Document or any of the instruments or
agreements referred to herein, or otherwise amend, modify or supplement this
Agreement or any other Credit Document or any of such other instruments or
agreements.

 

- 91 -

Trico Marine DIP Credit Agreement



--------------------------------------------------------------------------------

9.5. Reliance. It is not necessary for the Agents or the Lenders to inquire into
the capacity or powers of the Borrowers or their Subsidiaries or the officers,
directors, partners or agents acting or purporting to act on its behalf, and any
Obligations made or created in reliance upon the professed exercise of such
powers shall be guaranteed hereunder.

 

9.6. Subordination. Any of the Indebtedness of the Borrowers now or hereafter
owing to any Guarantor is hereby subordinated to the Obligations of the
Borrowers; provided, however, that payment may be made by the Borrowers on any
such Indebtedness owing to such Guarantor so long as no Default or Event of
Default has occurred and is continuing and the same is not otherwise prohibited
by this Agreement; and provided further, that if the Administrative Agent so
requests at a time when an Event of Default exists, all such Indebtedness of the
Borrowers to such Guarantor shall be collected, enforced and received by such
Guarantor as trustee for the Lenders and the Agents and be paid over to the
Administrative Agent on behalf of the Lenders and the Agents on account of the
Obligations of the Borrowers to the Lenders and the Agents, but without
affecting or impairing in any manner the liability of such Guarantor under the
other provisions of this Guaranty. Prior to the transfer by any Guarantor of any
note or negotiable instrument evidencing any of the Indebtedness of the
Borrowers to such Guarantor, such Guarantor shall mark such note or negotiable
instrument with a legend that the same is subject to this subordination and all
such notes or negotiable instruments shall constitute Collateral and be
delivered to the Collateral Agents in accordance with Section 10.4.

 

9.7. Waiver. (a) Each Guarantor waives any right (except as shall be required by
applicable statute and cannot be waived) to require any Agent or the Lenders to
(i) proceed against the Borrowers, any other Guarantor, any other guarantor or
any other Person, (ii) proceed against or exhaust any security held from the
Borrowers, any other Guarantor, any other guarantor or any other party or (iii)
pursue any other remedy in such Agent’s or the Lenders’ power whatsoever. Each
Guarantor waives (except as shall be required by applicable statute and cannot
be waived) any defense based on or arising out of any defense of the Borrowers,
any other Guarantor, any other guarantor or any other Person other than payment
in full of the Obligations, including any defense based on or arising out of the
disability of the Borrowers, any other Guarantor, any other guarantor or any
other Person, or the unenforceability of the Obligations or any part thereof
from any cause, or the cessation from any cause of the liability of the
Borrowers other than payment in full of the Obligations. Subject to the giving
of five Business Days’ prior written notice in accordance with the Interim Order
or the Final DIP Order, as applicable, the Agents and the Lenders may, at their
election, but subject to the provisions hereof and of the Intercreditor
Agreement, foreclose on any security held by any Agent or the Lenders by one or
more judicial or nonjudicial sales, whether or not every aspect of any such sale
is commercially reasonable (to the extent such sale is permitted by applicable
law), or exercise any other right or remedy any Agent and the Lenders may have
against the Borrowers or any other Person, or any security, without affecting or
impairing in any way the liability of any Guarantor hereunder except to the
extent the Obligations have been paid. Each Guarantor waives any defense arising
out of any such election by any Agent or the Lenders, even though such election
operates to impair or extinguish any right of reimbursement or subrogation or
other right or remedy of such Guarantor against the Borrowers or any other
Person or any security.

 

(b) Each Guarantor waives all presentments, demands for performance, protests
and notices, including notices of nonperformance, notices of protest, notices of
dishonor, notices of acceptance of this Guaranty, and notices of the existence,
creation or incurring of new or additional Obligations. Each Guarantor assumes
all responsibility for being and keeping itself informed of the Borrowers’
financial condition and assets, and of all other circumstances bearing upon the
risk of nonpayment of the Obligations and the nature, scope and extent of the
risks which such Guarantor assumes and incurs hereunder, and agrees that the
Agents and the Lenders shall have no duty to advise such Guarantor of
information known to them regarding such circumstances or risks.

 

- 92 -

Trico Marine DIP Credit Agreement



--------------------------------------------------------------------------------

9.8. Limitation on Enforcement. The Lenders agree that this Guaranty may be
enforced only by the action of the Administrative Agent or any Collateral Agent,
but subject to the provisions hereof and of the Intercreditor Agreement, in each
case acting in accordance with discretion given them under the Credit Documents,
but subject to the provisions of the Intercreditor Agreement, or upon
instructions received as contemplated by Section 8.4, and that no Lender shall
have any right individually to seek to enforce or to enforce this Guaranty, it
being understood and agreed that such rights and remedies may be exercised by
the Administrative Agent for the benefit of the Lenders, or, where applicable,
by a Collateral Agent for the benefit of the Lenders for which it acts as
collateral agent, upon the terms of this Agreement and the other Credit
Documents, including the Intercreditor Agreement.

 

9.9. Other Limitations. (a) Trico Supply. Anything contained in this Agreement
to the contrary notwithstanding, the obligations of Trico Supply under the
Guaranty and Section 10.1 shall be limited to the lesser amount of (i) NOK
198,000,000 and (ii) the maximum aggregate amount permitted in order to not
cause an infringement of the restrictions of Section 8-7 cf. Sections 1-3 and
1-4 of the Norwegian Public Companies Act on upstream guaranties/providing of
security, and the Guaranty shall only become effective as to Trico Supply upon
Trico Supply first having received duly perfected security interests provided
for in the Trico Supply Collateral Vessel Mortgage.

 

(b) TMI. Notwithstanding its execution of this Agreement as a Guarantor, TMI (i)
shall not be a Guarantor until the earlier of such time as (x) TMI can be a
Guarantor without violating the agreements that govern the MARAD 2006 Notes and
the MARAD 2014 Notes and (y) TMI is permitted to be a Guarantor pursuant to a
MARAD consent, whereupon TMI shall automatically and without any further action
by the parties hereto become and be a Guarantor for all purposes of this
Agreement and the other Credit Documents, (ii) so long as TMI is not a
Guarantor, TMI shall not have any monetary obligation to the Lenders hereunder
or under the other Credit Documents and (iii) shall at all times and in any
event be a Credit Party for all purposes of the Credit Documents. The Credit
Parties will use their best reasonable efforts to obtain the MARAD consents that
are required to permit TMI to be a Guarantor and to give effect to TMI’s grant
of security interests in the MARAD Vessels pursuant to Section 10.1.

 

Section 10. SECURITY

 

10.1. Security.

 

(a) Security for Obligations Owing to the Agents and the Revolving Credit
Lenders. To induce the Revolving Credit Lenders to make the Revolving Credit
Loans, each Credit Party hereby grants to the Revolving Credit Collateral Agent,
as security for the full and prompt payment when due (whether at stated
maturity, by acceleration or otherwise) of the Secured Obligations owing to the
Agents, in their capacity as such, and the Revolving Credit Lenders, a
continuing priming Lien on and security interest in all of the right, title and
interest of such Credit Party in, to and under the First Lien Collateral (as
defined below) in accordance with and pursuant to sections 364(c)(2) and (3) of
the Bankruptcy Code, the UCC and all other applicable law, which Lien and
security interest shall be first priority for the ratable benefit of the
Revolving Secured Parties and the Agents, in their capacity as such, as their
interests may appear, and senior to the Lien and security interest granted in
Section 10.1(b) for the ratable benefit of the Term Secured Parties, and shall
be subject and junior only to the Carve-Out and, where applicable, Permitted
Senior Liens thereon. For purposes of this Agreement, all of the following
property wherever located and whether now owned or at any time hereafter
acquired by a Credit Party or in which a Credit Party now has or at any time in
the future may acquire any right, title or interest, is collectively referred to
as the “First Lien Collateral”:

 

(i) all Accounts;

 

- 93 -

Trico Marine DIP Credit Agreement



--------------------------------------------------------------------------------

(ii) all Accounts Receivable and Accounts Receivable Records;

 

(iii) all books and Records pertaining to the property described in this Section
10.1;

 

(iv) all Lockbox Accounts, Blocked Accounts and other Deposit Accounts including
in any event the Cash Collateral Account and the Reserved Cash Collateral
Account (in each case, other than those maintained in the name of TMIH);

 

(v) all Chattel Paper;

 

(vi) all Collateral Vessels;

 

(vii) all Commercial Tort Claims;

 

(viii) all Documents;

 

(ix) all Equipment;

 

(x) all General Intangibles, including all Intellectual Property and that
portion of the Pledged Collateral constituting General Intangibles and the GECC
Master Bareboat Charter;

 

(xi) all Instruments;

 

(xii) all Insurance;

 

(xiii) all Inventory;

 

(xiv) all Investment Property, including all Investment Property held in Control
Accounts and that portion of the Pledged Collateral constituting Investment
Property and all Equity Interests in JV Holdcos;

 

(xv) all other Goods and personal property of such Credit Party, whether
tangible or intangible, wherever located, including Money, Letter of Credit
Rights, including all rights of payment or performance under letters of credit,
and any secondary obligation that supports the payment or performance or an
Account, Chattel Paper, a Document, a General Intangible, a Payment Intangible,
an Instrument, Investment Property, or any other Collateral;

 

(xvi) all Payment Intangibles;

 

(xvii) all property of any Credit Party held by the Administrative Agent, either
Collateral Agent or any other Secured Party, including all property of every
description, in the possession or custody of or in transit to the Administrative
Agent, either Collateral Agent or such other Secured Party for any purpose,
including safekeeping, collection or pledge, for the account of such Credit
Party, or as to which such Credit Party may have any right or power;

 

(xviii) all Real Property;

 

(xix) all Vehicles;

 

- 94 -

Trico Marine DIP Credit Agreement



--------------------------------------------------------------------------------

(xx) to the extent not otherwise included, all Pledged Collateral;

 

(xxi) to the extent not otherwise included, all monies and other property of any
kind which is, after the Commencement Date, received by such Credit Party in
connection with refunds with respect to taxes, assessments and governmental
charges imposed on such Credit Party or any of its property or income;

 

(xxii) to the extent not otherwise included, all causes of action (other than
claims of the Credit Parties under sections 502(d), 544, 545, 547, 548, 549, 550
and 551 of the Bankruptcy Code) and all monies and other property of any kind
received therefrom, and all monies and other property of any kind recovered by
any Credit Party;

 

(xxiii) to the extent not otherwise included above, all Collateral Support and
Supporting Obligations relating to any of the foregoing; and

 

(xxiv) to the extent not otherwise included, all Proceeds of each of the
foregoing and all accessions to, substitutions and replacements for, and rents,
profits and products of, each of the foregoing, any and all proceeds of
insurance, indemnity, warranty or guaranty payable to any Credit Party from time
to time with respect to any of the foregoing;

 

provided, however, that with respect to (a) TMI, the advance written consent of
MARAD is required as a condition to the grant of a subordinated mortgage or
security interest in, and Lien on, the MARAD Vessels and the proceeds thereof,
as contemplated herein (and such grant of a subordinated mortgage or security
interest in, and Lien on, the MARAD Vessels and the proceeds thereof shall be
subject to receipt of such MARAD consent and any related limitations or
conditions to such consent required by MARAD), (b) any Permitted JV, the Equity
Interests in such joint venture shall not be deemed to be subject to the pledge
hereunder to the extent the applicable Qualified JV Agreement prohibits such
pledge, and (c) the GECC Master Bareboat Charter, the advance written consent of
General Electric Capital Corporation is required as a condition to the grant of
a security interest in and Lien on the GECC Master Bareboat Charter and the
proceeds thereof, and the effectiveness of such grant shall be subject to
receipt of such consent and any related limitations or conditions to such
consent required by General Electric Capital Corporation.

 

Notwithstanding the foregoing, so long as no Default or Event of Default shall
have occurred and be continuing, the Company or any of its consolidated
Subsidiaries shall be permitted to make Permitted JV Investments or Permitted JV
Sales and each of the Collateral Agents hereby consents to the release of
Collateral to the extent constituting Releasable Collateral contributed or sold
in connection with such Permitted JV Investment or Permitted JV Sales.

 

(b) Security for Obligations Owing to the Term Loan Lenders. To induce the Term
Loan Lenders to make the Term Loans, each Credit Party hereby grants to the Term
Loan Collateral Agent, as security for the full and prompt payment when due
(whether at stated maturity, by acceleration or otherwise) of the Secured
Obligations owing to the Term Loan Lenders, a continuing priming Lien on and
security interest in all of the right, title and interest of such Credit Party
in, to and under the Second Lien Collateral in accordance with and pursuant to
sections 364(c)(2) and (3) of the Bankruptcy Code, the UCC and all other
applicable law, which Lien and security interest shall be for the ratable
benefit of the Term Secured Parties, and shall be subordinate and of second
priority to the Lien and security interest granted in Section 10.1(a) for the
ratable benefit of the Revolving Secured Parties and the Agents, in their
capacity as such, and otherwise shall be subject and junior only to the
Carve-Out and, where applicable, Permitted Senior Liens thereon. For purposes of
this Agreement, all of the following property wherever

 

- 95 -

Trico Marine DIP Credit Agreement



--------------------------------------------------------------------------------

located and whether now owned or at any time hereafter acquired by a Credit
Party or in which a Credit Party now has or at any time in the future may
acquire any right, title or interest, is collectively referred to as the “Second
Lien Collateral”:

 

(i) all Accounts;

 

(ii) all Accounts Receivable and Accounts Receivable Records;

 

(iii) all books and Records pertaining to the property described in this Section
10.1;

 

(iv) all Lockbox Accounts, Blocked Accounts and other Deposit Accounts including
in any event the Cash Collateral Account and the Reserved Cash Collateral
Account (in each case, other than those maintained in the name of TMIH);

 

(v) all Chattel Paper;

 

(vi) all Collateral Vessels;

 

(vii) all Commercial Tort Claims;

 

(viii) all Documents;

 

(ix) all Equipment;

 

(x) all General Intangibles, including all Intellectual Property and that
portion of the Pledged Collateral constituting General Intangibles and the GECC
Master Bareboat Charter;

 

(xi) all Instruments;

 

(xii) all Insurance;

 

(xiii) all Inventory;

 

(xiv) all Investment Property, including all Investment Property held in Control
Accounts and that portion of the Pledged Collateral constituting Investment
Property and all Equity Interests in JV Holdcos;

 

(xv) all other Goods and personal property of such Credit Party, whether
tangible or intangible, wherever located, including Money, Letter of Credit
Rights, including all rights of payment or performance under letters of credit,
and any secondary obligation that supports the payment or performance or an
Account, Chattel Paper, a Document, a General Intangible, a Payment Intangible,
an Instrument, Investment Property, or any other Collateral;

 

(xvi) all Payment Intangibles;

 

(xvii) all property of any Credit Party held by the Administrative Agent, either
Collateral Agent or any other Secured Party, including all property of every
description, in the possession or custody of or in transit to the Administrative
Agent, either Collateral Agent or such other Secured Party for any purpose,
including safekeeping, collection or

 

- 96 -

Trico Marine DIP Credit Agreement



--------------------------------------------------------------------------------

pledge, for the account of such Credit Party, or as to which such Credit Party
may have any right or power;

 

(xviii) all Real Property;

 

(xix) all Vehicles;

 

(xx) to the extent not otherwise included, all Pledged Collateral;

 

(xxi) to the extent not otherwise included, all monies and other property of any
kind which is, after the Commencement Date, received by such Credit Party in
connection with refunds with respect to taxes, assessments and governmental
charges imposed on such Credit Party or any of its property or income;

 

(xxii) to the extent not otherwise included, all causes of action (other than
claims of the Credit Parties under sections 502(d), 544, 545, 547, 548, 549, 550
and 551 of the Bankruptcy Code) and all monies and other property of any kind
received therefrom, and all monies and other property of any kind recovered by
any Credit Party;

 

(xxiii) to the extent not otherwise included above, all Collateral Support and
Supporting Obligations relating to any of the foregoing; and

 

(xxiv) to the extent not otherwise included, all Proceeds of each of the
foregoing and all accessions to, substitutions and replacements for, and rents,
profits and products of, each of the foregoing, any and all proceeds of
insurance, indemnity, warranty or guaranty payable to any Credit Party from time
to time with respect to any of the foregoing;

 

provided, however, that with respect to (a) TMI, the advance written consent of
MARAD is required as a condition to the grant of a subordinated mortgage or
security interest in, and Lien on, the MARAD Vessels and the proceeds thereof,
as contemplated herein (and such grant of a subordinated mortgage or security
interest in, and Lien on, the MARAD Vessels and the proceeds thereof shall be
subject to receipt of such MARAD consent and any related limitations or
conditions to such consent required by MARAD), (b) any Permitted JV, the Equity
Interests in such joint venture shall not be deemed to be subject to the pledge
hereunder to the extent the applicable Qualified JV Agreement prohibits such
pledge, and (c) the GECC Master Bareboat Charter, the advance written consent of
General Electric Capital Corporation is required as a condition to the grant of
a security interest in and Lien on the GECC Master Bareboat Charter and the
proceeds thereof, and the effectiveness of such grant shall be subject to
receipt of such consent and any related limitations or conditions to such
consent required by General Electric Capital Corporation.

 

Notwithstanding the foregoing, so long as no Default or Event of Default shall
have occurred and be continuing, the Company or any of its consolidated
Subsidiaries shall be permitted to make Permitted JV Investments or Permitted JV
Sales and each of the Collateral Agents hereby consents to the release of
Collateral to the extent constituting Releasable Collateral contributed or sold
in connection with such Permitted JV Investment or Permitted JV Sales.

 

(c) Separate Classes of Debt. It is the intention of the parties to this
Agreement that the Obligations secured by the Lien and security interest granted
pursuant to Section 10.1(a) in the First Lien Collateral be deemed, and such
Obligations shall be deemed, for all purposes of Bankruptcy Code (including but
not limited to Sections 361 and 1122 thereof), and for all other purposes, a
separate and

 

- 97 -

Trico Marine DIP Credit Agreement



--------------------------------------------------------------------------------

distinct class of Indebtedness and Claim from the Obligations secured by the
Lien and security interest in the Second Lien Collateral granted pursuant to
Section 10.1(b).

 

10.2. Perfection of Security Interests. (a) Each Credit Party shall, at its
expense, promptly and duly execute and deliver, and have recorded, such
agreements, instruments and documents and perform any and all actions requested
by the Administrative Agent or any Collateral Agent at any time and from time to
time to perfect, maintain, protect, and enforce the Lenders’ security interest
in the Collateral of such Credit Party, including (i) executing and filing
financing or continuation statements, and amendments thereof, in form and
substance satisfactory to the Administrative Agent and the Collateral Agents,
(ii) in the case of any Investment Property, Blocked Accounts, Control Accounts,
Lockbox Accounts, and other Deposit Accounts, taking any actions required by the
Administrative Agent or the Senior Collateral Agent to enable the Collateral
Agents to obtain “control” within the meaning of the UCC with respect thereto,
including executing and delivering Blocked Account Agreements, Control Account
Agreements and Lockbox Account Agreements, (iii) executing and delivering such
documents, agreements and instruments as may be required by the Administrative
Agent or any Collateral Agent to further evidence and perfect the security
interests in favor of the Lenders in all Intellectual Property, (iv) maintaining
complete and accurate stock records, (v) using its best efforts in delivering to
the Senior Collateral Agent negotiable warehouse receipts, if any, and, upon the
Senior Collateral Agent’s request therefor, non-negotiable warehouse receipts
covering any portion of the Collateral located in warehouses and for which
warehouse receipts are issued, (vi) placing notations on such Credit Party’s
certificates of title or books of account to disclose the Collateral Agents’
security interest therein in favor of the Lenders, (vii) delivering to the
Senior Collateral Agent all documents, certificates and Instruments necessary or
desirable to perfect the Collateral Agents’ Lien in favor of the Lenders in
letters of credit on which such Credit Party is named as beneficiary and all
acceptances issued in connection therewith, (viii) after the occurrence and
during the continuation of an Event of Default, transferring Inventory
maintained in warehouses to other warehouses designated by the Senior Collateral
Agent and (ix) taking such other steps as are deemed necessary or desirable to
maintain the Collateral Agents’ security interests in favor of the Lenders in
the Collateral.

 

(b) Each Credit Party hereby authorizes the Administrative Agent and each
Collateral Agent at any time and from time to time to execute and file financing
statements or continuation statements and amendments thereto and other filing or
recording documents or instruments with respect to the Collateral and the Liens
granted under this Agreement and the other Credit Documents, including any such
documents or instruments describing the Collateral as “all assets” or “all
property” or other terms of similar breadth, in each case without the signature
of such Credit Party in such form and in such offices as the Administrative
Agent or any Collateral Agent determines appropriate to perfect the security
interests of the Collateral Agents in favor of the Lenders under this Agreement.
Each Credit Party shall pay the costs of, or incidental to, any recording or
filing of any financing statements concerning the Collateral. Each Credit Party
agrees that a carbon, photographic, photostatic, or other reproduction of this
Agreement or of a financing statement is sufficient as a financing statement. If
any Collateral is at any time in the possession or control of any warehouseman,
bailee or such Credit Party’s agents or processors, such Credit Party shall
notify such warehouseman, bailee, agents or processors of the Collateral Agents’
security interests in favor of the Lenders, which notification shall specify
that such Person shall hold all such Collateral for the benefit of the
Collateral Agents and, upon the occurrence and during the continuance of an
Event of Default, hold all such Collateral for the Collateral Agents’ account
subject to the Senior Collateral Agent’s instructions. From time to time, each
Credit Party shall, upon the Administrative Agent’s or any Collateral Agent’s
request, execute and deliver written instruments pledging to the Collateral
Agents the Collateral described in any such instruments or otherwise, but the
failure of such Credit Party to execute and deliver such confirmatory
instruments shall not affect or limit the Collateral Agents’ security interests
in favor of the Lenders or other rights in and to the Collateral. Until all
Obligations have been fully satisfied and the Revolving Credit Commitments shall
have been

 

- 98 -

Trico Marine DIP Credit Agreement



--------------------------------------------------------------------------------

terminated, the Collateral Agents’ security interests in the Collateral, and all
Proceeds and products thereof, shall continue in full force and effect.
Notwithstanding anything in any Credit Document to the contrary, only the Senior
Collateral Agent shall be entitled to give instructions concerning the
possession of, and to exercise remedies against, the Collateral, except as
otherwise provided in the Intercreditor Agreement and no other Agent shall be
entitled to take any action inconsistent with the instructions of, and exercise
of remedies by, the Senior Collateral Agent in respect of the Collateral, and
the Senior Collateral Agent’s instructions concerning the Collateral and the
exercise of rights and remedies in respect thereof shall have priority over the
instructions of any other Agent, subject only to mandatory provisions of law and
except as otherwise provided in the Intercreditor Agreement.

 

(c) Notwithstanding clauses (a) and (b) of this Section 10.2, or any failure on
the part of any Credit Party or any Agent to take any of the actions set forth
in such clauses, the Liens and security interests granted herein by the Debtors
in respect of the Obligations shall be deemed valid, enforceable and perfected
by entry of the Interim Order or the Final DIP Order, as applicable. No
financing statement, notice of lien, mortgage, deed of trust or similar
instrument in any jurisdiction or filing office need be filed or any other
action taken in order to validate and perfect the Liens and security interests
in respect of the Obligations granted by or pursuant to this Agreement or the
other Credit Documents or the Interim Order or the Final DIP Order, as
applicable, by the Debtors.

 

10.3. Rights of Lender; Limitations on Lenders’ Obligations. (a)Subject in the
case of the Debtors to each Debtor’s rights and duties under the Bankruptcy Code
(including section 365 of the Bankruptcy Code), to the extent applicable, it is
expressly agreed by each Credit Party that, anything herein to the contrary
notwithstanding, such Credit Party shall remain liable under its Contracts to
observe and perform all the conditions and obligations to be observed and
performed by it thereunder. Neither any Agent nor any Secured Party shall have
any obligation or liability under any Contract by reason of or arising out of
this Agreement, the Credit Documents, or the granting to the Collateral Agents
of a security interest therein or the receipt by the Administrative Agent or any
Lender of any payment relating to any Contract pursuant hereto, nor shall any
Agent be required or obligated in any manner to perform or fulfill any of the
obligations of any Credit Party under or pursuant to any Contract, or to make
any payment, or to make any inquiry as to the nature or the sufficiency of any
payment received by it or the sufficiency of any performance by any party under
any Contract, or to present or file any claim, or to take any action to collect
or enforce any performance or the payment of any amounts which may have been
assigned to it or to which it may be entitled at any time or times.

 

(b) Subject to Section 10.5, each Agent authorizes each Credit Party to collect
its Accounts, provided that such collection is performed in accordance with such
Credit Party’s customary procedures, and any Agent may, upon the occurrence and
during the continuation of any Event of Default and without notice, other than
any requirement of notice provided in the Interim Order or the Final DIP Order,
as applicable, limit or terminate said authority at any time.

 

(c) Subject to any requirement of notice provided in the Interim Order or the
Final DIP Order, as applicable, the Administrative Agent and any Collateral
Agent may at any time, upon the occurrence and during the continuation of any
Event of Default, after first notifying the Borrowers of its intention to do so,
notify Account Debtors, notify the other parties to the Contracts of the
Borrowers or any other Credit Party, notify obligors of Instruments and
Investment Property of the Borrowers or any other Credit Party and notify
obligors in respect of Chattel Paper of the Borrowers or any other Credit Party
that the right, title and interest of the Borrowers or such Credit Party in, to
and under such Accounts, such Contracts, such Instruments, such Investment
Property and such Chattel Paper have been assigned to the Collateral Agents for
the benefit of the Lenders and that payments in respect thereof shall be made
directly to the Senior Collateral Agent. Subject to any requirement of notice
provided in the Interim Order or the Final DIP Order, as applicable, upon the
request of any Agent, the Borrowers or such

 

- 99 -

Trico Marine DIP Credit Agreement



--------------------------------------------------------------------------------

other Credit Party will so notify such Account Debtors, such parties to
Contracts, obligors of such Instruments and Investment Property and obligors in
respect of such Chattel Paper. Subject to any requirement of notice provided in
the Interim Order or the Final DIP Order, as applicable, upon the occurrence and
during the continuation of an Event of Default, any Agent may in its own name,
or in the name of others, communicate with such parties to such Accounts,
Contracts, Instruments, Investment Property and Chattel Paper to verify with
such Persons to such Agent’s reasonable satisfaction the existence, amount and
terms of any such Accounts, Contracts, Instruments, Investment Property or
Chattel Paper.

 

(d) Any Agent shall have the right to make test verification of the Accounts in
any manner and through any medium that it considers advisable, and each Credit
Party agrees to furnish all such assistance and information as any such Agent
may require in connection therewith. Each Credit Party, at its expense, will
cause the Credit Parties’ certified independent public accountants satisfactory
to the Majority Lenders to prepare and deliver to each Agent at any time and
from time to time, promptly upon any Agent’s request, the following reports: (i)
a reconciliation of all Accounts of such Credit Party, (ii) an aging of all
Accounts of such Credit Party, (iii) trial balances, and (iv) a test
verification of such Accounts as any Agent may reasonably request. Any Agent
shall have the right at any time to conduct periodic audits of the Accounts of
any Credit Party at the expense of the Borrowers.

 

10.4. Covenants of the Credit Parties with Respect to Collateral. Each Credit
Party hereby covenants and agrees with each Agent that from and after the date
of this Agreement and until the Obligations are fully satisfied:

 

(a) Changes in Locations, Name, Etc.; Creation of Deposit Accounts, Etc. Such
Credit Party will not, except upon thirty (30) day’s prior written notice to
each Agent and delivery to the Administrative Agent of all additional executed
financing statements, account control or pledge agreements and other documents
necessary to, or otherwise reasonably requested by, each Agent to, grant, or to
maintain the validity, perfection and priority of, the security interests
provided for herein (i) change its jurisdiction of organization or the location
of its chief executive office or sole place of business, (ii) change its name,
identity, taxpayer identification number, organizational identification number,
or organizational structure or form to such an extent that any financing
statement or other filing or registration filed by or on behalf of any Credit
Party, the Administrative Agent or any Collateral Agent in connection with this
Agreement would become incorrect or misleading or (iii) establish or maintain
any Deposit Account, Securities Account or commodity account not listed on
Schedule 3.21.

 

(b) Maintenance of Records. Such Credit Party will keep and maintain, at its own
cost and expense, satisfactory and complete records of the Collateral, in all
material respects, including, a record of all payments received and all credits
granted with respect to the Collateral and all other dealings concerning the
Collateral. For each Collateral Agent’s further security, each Credit Party
agrees that the Collateral Agents shall have a property interest in all of such
Credit Party’s books and Records pertaining to the Collateral and, upon the
occurrence and during the continuation of an Event of Default, such Credit Party
shall deliver and turn over any such books and Records to the Senior Collateral
Agent or to its representatives at any time on demand of any Agent.

 

(c) Indemnification With Respect to Collateral. In any suit, proceeding or
action brought by any Agent relating to any Account, Chattel Paper, Contract,
General Intangible, Investment Property, Instrument, Intellectual Property or
other Collateral for any sum owing thereunder or to enforce any provision of any
Account, Chattel Paper, Contract, General Intangible, Investment Property,
Instrument, Intellectual Property or other Collateral, such Credit Party will
save, indemnify and keep the Secured Parties harmless from and against all
expense, loss or damage suffered by the Secured Parties by reason of any
defense, setoff, counterclaim, recoupment or reduction of liability whatsoever
of the obligor

 

- 100 -

Trico Marine DIP Credit Agreement



--------------------------------------------------------------------------------

thereunder, arising out of a breach by such Credit Party of any obligation
thereunder or arising out of any other agreement, indebtedness or liability at
any time owing to, or in favor of, such obligor or its successors from such
Credit Party, and all such obligations of such Credit Party shall be and remain
enforceable against and only against such Credit Party and shall not be
enforceable against any Agent.

 

(d) Limitation on Liens on Collateral. Such Credit Party will not create, permit
or suffer to exist, and will defend the Collateral against and take such other
action as is necessary to remove, any Lien on the Collateral except Liens
permitted under Section 6.2 and will defend the right, title and interest of the
Collateral Agents, for the benefit of the Lenders, in and to all of such Credit
Party’s rights under the Collateral and in and to the Proceeds thereof against
the claims and demands of all Persons whomsoever other than claims or demands
arising out of Liens permitted under Section 6.2.

 

(e) Limitations on Modifications of Accounts. Such Credit Party will not,
without the Administrative Agent’s and each Collateral Agent’s prior written
consent, grant any extension of the time of payment of any of the Accounts,
Accounts Receivable, Chattel Paper, Instruments, Payment Intangibles or
Supporting Obligations, compromise, compound or settle the same for less than
the full amount thereof, release, wholly or partly, any Person liable for the
payment thereof, or allow any credit or discount whatsoever thereon other than
any of the foregoing which are done in the ordinary course of business,
consistent with past practices and trade discounts granted in the ordinary
course of business of such Credit Party.

 

(f) Notices. Such Credit Party will advise each Agent and the Lenders promptly,
in reasonable detail, (i) of any Lien asserted against any of the Collateral
other than Liens permitted under Section 6.2, and (ii) of the occurrence of any
other event which could reasonably expected to have a material adverse effect
with respect to the aggregate value of the Collateral or on the security
interests and Liens created thereon under the Credit Documents.

 

(g) Pledged Collateral.

 

(i) Upon request of any Agent, such Credit Party will (x) deliver to the Senior
Collateral Agent all certificates or Instruments representing or evidencing any
Pledged Collateral, whether now arising or hereafter acquired, in suitable form
for transfer by delivery or, as applicable, accompanied by such Credit Party’s
endorsement, where necessary, or duly executed instruments of transfer or
assignment in blank, all in form and substance satisfactory to the Senior
Collateral Agent, together with a Pledge Amendment, duly executed by the Credit
Party, in substantially the form of Exhibit X (a “Pledge Amendment”), in respect
of such Additional Pledged Collateral, and authorizes the Administrative Agent
to attach each Pledge Amendment to this Agreement and (y) maintain all other
Pledged Collateral constituting Investment Property in a Control Account. The
Senior Collateral Agent shall have the right, at any time in its discretion and
without notice to any Credit Party, to transfer to or to register in its name or
in the name of its nominees any or all of the Pledged Collateral. The Senior
Collateral Agent shall have the right at any time to exchange certificates or
instruments representing or evidencing any of the Pledged Collateral for
certificates or instruments of smaller or larger denominations.

 

(ii) Except as provided in Section 10.7, such Credit Party shall be entitled to
receive all cash dividends paid in respect of the Pledged Collateral (other than
liquidating or distributing dividends) with respect to the Pledged Collateral.
Any sums paid upon or in respect of any of the Pledged Collateral upon the
liquidation or dissolution of any issuer of any of the Pledged Collateral, any
distribution of capital made on or in respect

 

- 101 -

Trico Marine DIP Credit Agreement



--------------------------------------------------------------------------------

of any of the Pledged Collateral or any property distributed upon or with
respect to any of the Pledged Collateral pursuant to the recapitalization or
reclassification of the capital of any issuer of Pledged Collateral or pursuant
to the reorganization thereof shall, unless otherwise subject to a perfected
security interest in favor of the Collateral Agents, be delivered to the Senior
Collateral Agent to be held by it hereunder as additional collateral security
for the Secured Obligations. If any sums of money or property so paid or
distributed in respect of any of the Pledged Collateral shall be received by
such Credit Party, such Credit Party shall, until such money or property is paid
or delivered to the Senior Collateral Agent, hold such money or property in
trust for the Senior Collateral Agent, segregated from other funds of such
Credit Party, as additional security for the Secured Obligations.

 

(iii) Except as provided in Section 10.7, such Credit Party will be entitled to
exercise all voting, consent and corporate rights with respect to the Pledged
Collateral; provided, however, that no vote shall be cast, consent given or
right exercised or other action taken by such Credit Party which would impair
the Collateral or which would be inconsistent with or result in any violation of
any provision of this Agreement, the Interim Order or the Final DIP Order, as
applicable, or any other Credit Document or, without prior notice to each Agent,
would enable or permit to be taken any other action to permit any issuer of
Pledged Collateral to issue any Equity Interests of any nature or to issue any
other securities convertible into or granting the right to purchase or exchange
for any stock or other equity securities of any nature of any issuer of Pledged
Collateral.

 

(iv) Such Credit Party shall not grant Control over any Investment Property to
any Person other than the Collateral Agents.

 

(v) In the case of each Credit Party which is an issuer of Pledged Collateral,
such Credit Party agrees to be bound by the terms of this Agreement relating to
the Pledged Collateral issued by it and will comply with such terms insofar as
such terms are applicable to it. In the case of each Credit Party which is a
partner in a Partnership, such Credit Party hereby consents to the extent
required by the applicable Partnership Agreement to the pledge by each other
Credit Party, pursuant to the terms hereof, of the Pledged Partnership Interests
in such Partnership and to the transfer of such Pledged Partnership Interests to
the Senior Collateral Agent or its nominee and to the substitution of the Senior
Collateral Agent or its nominee as a substituted partner in such Partnership
with all the rights, powers and duties of a general partner or a limited
partner, as the case may be. In the case of each Credit Party which is a member
of an LLC, such Credit Party hereby consents to the extent required by the
applicable LLC Agreement to the pledge by each other Credit Party, pursuant to
the terms hereof, of the Pledged LLC Interests in such LLC and to the transfer
of such Pledged LLC Interests to the Senior Collateral Agent or its nominee and
to the substitution of the Senior Collateral Agent or its nominee as a
substituted member of the LLC with all the rights, powers and duties of a member
of the LLC in question.

 

(vi) Such Credit Party will not agree to any amendment of an LLC Agreement or
Partnership Agreement that in any way adversely affects the perfection of the
security interests of the Collateral Agents in favor of the Lenders in the
Pledged Partnership Interests or Pledged LLC Interests pledged by such Credit
Party hereunder, including electing to treat the membership interest or
partnership interest of such Credit Party as a security under Section 8-103 of
the UCC.

 

- 102 -

Trico Marine DIP Credit Agreement



--------------------------------------------------------------------------------

(h) Intellectual Property.

 

(i) Such Credit Party (either itself or through licensees) will (i) continue to
use each Trademark that is Material Intellectual Property in order to maintain
such Trademark in full force and effect with respect to each class of goods for
which such Trademark is currently used, free from any claim of abandonment for
non-use, (ii) maintain as in the past the quality of products and services
offered under such Trademark, (iii) use such Trademark with the appropriate
notice of registration and all other notices and legends required by applicable
Requirements of Law, (iv) not adopt or use any mark which is confusingly similar
or a colorable imitation of such Trademark unless the Collateral Agents shall
obtain a perfected security interest in favor of the Lenders in such mark
pursuant to this Agreement and (v) not (and not permit any licensee or
sublicensee thereof to) do any act or knowingly omit to do any act whereby such
Trademark may become invalidated or impaired in any way.

 

(ii) Such Credit Party (either itself or through licensees) will not do any act,
or omit to do any act, whereby any Patent which is Material Intellectual
Property may become forfeited, abandoned or dedicated to the public.

 

(iii) Such Credit Party (either itself or through licensees) (i) will not (and
will not permit any licensee or sublicensee thereof to) do any act or omit to do
any act whereby any portion of the Copyrights which is Material Intellectual
Property may become invalidated or otherwise impaired and (ii) will not (either
itself or through licensees) do any act whereby any portion of the Copyrights
which is Material Intellectual Property may fall into the public domain.

 

(iv) Such Credit Party (either itself or through licensees) will not do any act,
or omit to do any act, whereby any trade secret which is Material Intellectual
Property may become publicly available or otherwise unprotectable.

 

(v) Such Credit Party (either itself or through licensees) will not do any act
that knowingly uses any Material Intellectual Property to infringe the
intellectual property rights of any other Person.

 

(vi) Such Credit Party will notify each Agent immediately if it knows, or has
reason to know, that any application or registration relating to any Material
Intellectual Property may become forfeited, abandoned or dedicated to the
public, or of any adverse determination or development (including the
institution of, or any such determination or development in, any proceeding in
the United States Patent and Trademark Office, the United States Copyright
Office or any court or tribunal in any country) regarding such Credit Party’s
ownership of, right to use, interest in, or the validity of, any Material
Intellectual Property or such Credit Party’s right to register the same or to
own and maintain the same.

 

(vii) Whenever such Credit Party, either by itself or through any agent,
licensee or designee, shall file an application for the registration of any
Intellectual Property with the United States Patent and Trademark Office, the
United States Copyright Office or any similar office or agency within or outside
the United States, such Credit Party shall report such filing to each Agent
within five Business Days after the last day of the fiscal quarter in which such
filing occurs. Upon request of any Agent, such Credit Party shall execute and
deliver, and have recorded, any and all agreements,

 

- 103 -

Trico Marine DIP Credit Agreement



--------------------------------------------------------------------------------

instruments, documents, and papers as such Agent may request to evidence the
Collateral Agents’ security interest for the benefit of the Lenders in any
Copyright, Patent or Trademark and the goodwill and general intangibles of such
Credit Party relating thereto or represented thereby.

 

(viii) Such Credit Party will take all reasonable actions necessary or requested
by any Agent, including in any proceeding before the United States Patent and
Trademark Office, the United States Copyright Office or any similar office or
agency, to maintain and pursue each application (and to obtain the relevant
registration) and to maintain each registration of any Copyright, Trademark or
Patent that is Material Intellectual Property, including filing of applications
for renewal, affidavits of use, affidavits of incontestability and opposition
and interference and cancellation proceedings.

 

(ix) In the event that any Material Intellectual Property is infringed upon or
misappropriated or diluted by a third party, such Credit Party shall notify each
Agent promptly after such Credit Party has knowledge thereof. Such Credit Party
shall take appropriate action in response to such infringement, misappropriation
or dilution, including promptly bringing suit for infringement, misappropriation
or dilution and to recover any and all damages for such infringement,
misappropriation or dilution, and shall take such other actions may be
appropriate in its reasonable judgment under the circumstances to protect such
Material Intellectual Property.

 

10.5. Performance by Agents of the Credit Parties’ Obligations. If any Credit
Party fails to perform or comply with any of its agreements contained herein and
any Agent, as provided for by the terms of this Agreement or any other Credit
Document, shall itself perform or comply, or otherwise cause performance or
compliance, with such agreement, the expenses of such Agent incurred in
connection with such performance or compliance, together with interest thereon
at the rate then in effect in respect of Base Rate Loans, shall be payable by
such Credit Party to such Agent on demand and shall constitute Obligations
secured by the Collateral. Performance of such Credit Party’s obligations as
permitted under this Section 10.5 shall in no way constitute a violation of the
automatic stay provided by section 362 of the Bankruptcy Code and each Credit
Party hereby waives applicability thereof. Moreover, neither the Agents nor the
Lenders shall be responsible for the payment of any costs incurred in connection
with preserving or disposing of Collateral pursuant to section 506(c) of the
Bankruptcy Code and the Collateral may not be charged for the incurrence of any
such cost.

 

10.6. Limitation on Duty in Respect of Collateral. Neither the Agents nor any
Lender shall have any duty or liability as to any Collateral in its possession
or control or in the possession or control of any agent or nominee of it or any
income thereon or as to the preservation of rights against prior parties or any
other rights pertaining thereto, except for its or their gross negligence or
wilful misconduct, with respect to the Collateral in its or their possession or
under its or their control. Upon request of the Borrowers, each Agent shall
account for any moneys received by it in respect of any foreclosure on or
disposition of the Collateral of any Credit Party.

 

10.7. Remedies, Rights Upon Default. (a) If any Event of Default shall occur and
be continuing, subject to the provisions of the Intercreditor Agreement, each
Agent may exercise in addition to all other rights and remedies granted to it in
this Agreement, the Interim Order or the Final DIP Order, as applicable, and in
any other Credit Document, all rights and remedies of a secured party under the
UCC subject, however, to the provisions of the Intercreditor Agreement. Without
limiting the generality of the foregoing, each Credit Party expressly agrees
that in any such event, subject to the provisions of the Intercreditor
Agreement, either Collateral Agent, without demand of performance or other
demand,

 

- 104 -

Trico Marine DIP Credit Agreement



--------------------------------------------------------------------------------

advertisement or notice of any kind (except the notice required by the Interim
Order or the Final DIP Order, as applicable, or the notice specified below of
time and place of public or private sale) to or upon such Credit Party or any
other Person (all and each of which demands, advertisements and/or notices are
hereby expressly waived to the maximum extent permitted by the UCC and other
applicable law), may forthwith collect, receive, appropriate and realize upon
the Collateral, or any part thereof, and/or may forthwith sell, lease, assign,
give an option or options to purchase, or sell or otherwise dispose of and
deliver said Collateral (or contract to do so), or any part thereof, in one or
more parcels at public or private sale or sales, at any exchange or broker’s
board or at any of such Collateral Agent’s offices or elsewhere at such prices
as it may deem best, for cash or on credit or for future delivery without
assumption of any credit risk. The Senior Collateral Agent shall have the right
upon any such public sale or sales to purchase the whole or any part of said
Collateral so sold, free of any right or equity of redemption, which equity of
redemption each Credit Party hereby releases. Each Credit Party further agrees,
at either Collateral Agent’s request, subject to the provisions of the
Intercreditor Agreement, to assemble the Collateral and make it available to the
Senior Collateral Agent at places which the Senior Collateral Agent shall
reasonably select, whether at such Credit Party’s premises or elsewhere. The
Senior Collateral Agent shall, through the Administrative Agent, apply the
proceeds of any such collection, recovery, receipt, appropriation, realization
or sale (net of all expenses incurred by the Administrative Agent in connection
therewith, including attorney’s fees and expenses), to the Revolving Secured
Obligations, if then outstanding, in the order provided for in Section 2.13,
such Credit Party remaining liable for any deficiency remaining unpaid after
such application, and after so paying over such net proceeds and after the
payment by the Senior Collateral Agent of any other amount required by any
provision of law, including the UCC, the then Senior Collateral Agent shall, if
any Term Secured Obligations remain outstanding, pay any remaining proceeds to
the Term Loan Collateral Agent, which shall apply all remaining net proceeds
held or received by it to the Term Secured Obligations in the order provided for
in Section 2.13, such Credit Party remaining liable for any deficiency remaining
unpaid after such application, and after so paying over such net proceeds and
after the payment by the Term Loan Collateral Agent of any other amount required
by any provision of law, including the UCC, any surplus shall be applied as
provided below. Upon payment in full of the Secured Obligations and of the
amounts referred to in the preceding sentence, the then Senior Collateral Agent
shall account for the surplus, if any, to the relevant Credit Party in
accordance with Section 2.13. To the maximum extent permitted by applicable law,
each Credit Party waives all claims, damages, and demands against each Agent and
the Lenders arising out of the repossession, retention or sale of the Collateral
except such as arise out of the gross negligence or willful misconduct of such
Person as determined in a final non-appealable judgment or order by a court of
competent jurisdiction. Each Credit Party agrees that either Collateral Agent
need not give more than seven days’ notice to the Borrowers (which notification
shall be deemed given when mailed or delivered on an overnight basis, postage
prepaid, addressed to the Borrowers at its address referred to in Section 12.2)
of the time and place of any public sale of Collateral or of the time after
which a private sale may take place and that such notice is reasonable
notification of such matters. Either Collateral Agent and its agents shall have
the right to enter upon any Real Property owned or leased by any Credit Party to
exercise any of its rights or remedies under this Agreement. No Collateral Agent
shall be obligated to make any sale of Collateral regardless of notice of sale
having been given. Either Collateral Agent may adjourn any public or private
sale from time to time by announcement at the time and place fixed therefor, and
any such sale may, without further notice, be made at the time and place to
which it was adjourned. Each Credit Party shall remain liable for any deficiency
if the proceeds of any sale or disposition of the Collateral are insufficient to
pay its Obligations and all other amounts to which the Agents and the Lenders
are entitled, the Credit Parties also being liable for the fees and expenses of
any attorneys employed by the Agents to collect such deficiency. Notwithstanding
any provision herein to the contrary, any foreclosure by either Collateral Agent
on the Equity Interests in TMI pledged pursuant to this Agreement shall be
effected in all respects in a manner that will not result in TMI being in
violation of the requirements of MARAD as to the nationality of TMI and its
owners.

 

- 105 -

Trico Marine DIP Credit Agreement



--------------------------------------------------------------------------------

(b) Each Credit Party hereby waives presentment, demand, protest or any notice
(to the maximum extent permitted by applicable law) of any kind in connection
with this Agreement or any Collateral, except any notice required pursuant to
Section 7 or pursuant to the Interim Order or the Final DIP Order, as
applicable.

 

(c) Pledged Collateral.

 

(i) During the continuance of an Event of Default, if the Senior Collateral
Agent shall give notice of its intent to exercise such rights to the relevant
Credit Party or Credit Parties to the extent required by the Interim Order or
the Final DIP Order, as applicable, (i) the Senior Collateral Agent shall have
the right to receive any and all cash dividends, payments or other Proceeds paid
in respect of the Pledged Collateral and make application thereof first to the
Revolving Secured Obligations and then to the Term Secured Obligations in the
order set forth herein, and (ii) the Senior Collateral Agent or its nominee may
exercise (A) all voting, consent, corporate and other rights pertaining to the
Pledged Collateral at any meeting of shareholders, partners or members, as the
case may be, of the relevant issuer or issuers of Pledged Collateral or
otherwise and (B) any and all rights of conversion, exchange and subscription
and any other rights, privileges or options pertaining to the Pledged Collateral
as if it were the absolute owner thereof (including the right to exchange at its
discretion any and all of the Pledged Collateral upon the merger, consolidation,
reorganization, recapitalization or other fundamental change in the
organizational structure of any issuer of Pledged Securities, the right to
deposit and deliver any and all of the Pledged Collateral with any committee,
depositary, transfer agent, registrar or other designated agency upon such terms
and conditions as the Senior Collateral Agent may determine), all without
liability except to account for property actually received by it, but the Senior
Collateral Agent shall have no duty to any Credit Party to exercise any such
right, privilege or option and shall not be responsible for any failure to do so
or delay in so doing.

 

(ii) In order to permit the Senior Collateral Agent to exercise the voting and
other consensual rights which it may be entitled to exercise pursuant hereto and
to receive all dividends and other distributions which it may be entitled to
receive hereunder, (i) each Credit Party shall promptly execute and deliver (or
cause to be executed and delivered) to the Senior Collateral Agent all such
proxies, dividend payment orders and other instruments as the Administrative
Agent may from time to time reasonably request and (ii) without limiting the
effect of clause (i) above, such Credit Party hereby grants to the Senior
Collateral Agent an irrevocable proxy to vote all or any part of the Pledged
Collateral and to exercise all other rights, powers, privileges and remedies to
which a holder of the Pledged Collateral would be entitled (including giving or
withholding written consents of shareholders, partners or members, as the case
may be, calling special meetings of shareholders, partners or members, as the
case may be, and voting at such meetings), which proxy shall be effective,
automatically and without the necessity of any action (including any transfer of
any Pledged Collateral on the record books of the issuer thereof) by any other
person (including the issuer of such Pledged Collateral or any officer or agent
thereof) during the continuance of an Event of Default and which proxy shall
only terminate upon the payment in full of the Secured Obligations.

 

(iii) Each Credit Party hereby expressly authorizes and instructs each issuer of
any Pledged Collateral pledged hereunder by such Credit Party to (x) comply with
any instruction received by it from the Administrative Agent in writing that (A)
states that an Event of Default has occurred and is continuing and (B) is
otherwise in accordance with

 

- 106 -

Trico Marine DIP Credit Agreement



--------------------------------------------------------------------------------

the terms of this Agreement, without any other or further instructions from such
Credit Party, and each Credit Party agrees that such issuer shall be fully
protected in so complying and (y) unless otherwise expressly permitted hereby,
pay any dividends or other payments with respect to the Pledged Collateral
directly to the Senior Collateral Agent.

 

10.8. Agent Appointment as Attorney-in-Fact. (a) Each Credit Party hereby
irrevocably constitutes and appoints each Agent and any officer or agent
thereof, with full power of substitution, as its and its Subsidiaries true and
lawful attorney-in-fact with full irrevocable power and authority in the place
and stead of such Credit Party and in the name of such Credit Party, or in its
own name, from time to time in such Agent’s discretion (but subject to the terms
of this Agreement and to the provisions of the Intercreditor Agreement), for the
purpose of carrying out the terms of this Agreement, to take any and all
appropriate action and to execute and deliver any and all documents and
instruments which may be necessary and desirable to accomplish the purposes of
this Agreement and the transactions contemplated hereby, and, without limiting
the generality of the foregoing, hereby give each Collateral Agent the power and
right, on behalf of such Credit Party, without notice to or assent by such
Credit Party to do the following (but subject to the terms of this Agreement and
to the provisions of the Intercreditor Agreement):

 

(i) to ask, demand, collect, receive and give acquittances and receipts for any
and all moneys due and to become due under any Collateral and, in the name of
such Credit Party, its own name or otherwise, to take possession of and endorse
and collect any checks, drafts, notes, acceptances or other Instruments for the
payment of moneys due under any Collateral and to file any claim or to take any
other action or proceeding in any court of law or equity or otherwise deemed
appropriate by such Collateral Agent for the purpose of collecting any and all
such moneys due under any Collateral whenever payable and to file any claim or
to take any other action or proceeding in any court of law or equity or
otherwise deemed appropriate by such Collateral Agent for the purpose of
collecting any and all such moneys due under any Collateral whenever payable;

 

(ii) to pay or discharge taxes, liens, security interests or other encumbrances
levied or placed on or threatened against the Collateral, to effect any repairs
or any insurance called for by the terms of this Agreement and to pay all or any
part of the premiums therefor and the costs thereof; and

 

(iii) (A) to direct any party liable for any payment under any of the Collateral
to make payment of any and all moneys due, and to become due thereunder,
directly to the Senior Collateral Agent or as the Senior Collateral Agent shall
direct; (B) to receive payment of and receipt for any and all moneys, claims and
other amounts due, and to become due at any time, in respect of or arising out
of any Collateral; (C) to sign and indorse any invoices, freight or express
bills, bills of lading, storage or warehouse receipts, drafts against debtors,
assignments, verifications and notices in connection with accounts and other
documents constituting or relating to the Collateral; (D) to commence and
prosecute any suits, actions or proceedings at law or equity in any court of
competent jurisdiction to collect the Collateral or any part thereof and to
enforce any other right in respect of any Collateral; (E) to defend any suit,
action or proceeding brought against any Credit Party with respect to any
Collateral of such Credit Party; (F) to settle, compromise or adjust any suit,
action or proceeding described above and, in connection therewith, to give such
discharges or releases as the Senior Collateral Agent may deem appropriate; (G)
to license or, to the extent permitted by an applicable license, sublicense,
whether general, special or otherwise, and whether on an exclusive or
non-exclusive basis, any

 

- 107 -

Trico Marine DIP Credit Agreement



--------------------------------------------------------------------------------

trademarks, throughout the world for such term or terms, on such conditions, and
in such manner, as the Senior Collateral Agent shall in its sole discretion
determine; and (H) generally to sell, transfer, pledge, make any agreement with
respect to or otherwise deal with any of the Collateral as fully and completely
as though the Senior Collateral Agent were the absolute owner thereof for all
purposes, and to do, at such Collateral Agent’s option and such Credit Party’s
expense, at any time, or from time to time, all acts and things which such
Collateral Agent reasonably deems necessary to protect, preserve or realize upon
the Collateral and such Collateral Agent’s Lien therein, in order to effect the
intent of this Agreement, all as fully and effectively as such Credit Party
might do.

 

(b) Each Agent agrees that it will forbear from exercising the power of attorney
or any rights granted to the Senior Collateral Agent pursuant to this Section
10.8, except upon the occurrence or during the continuation of an Event of
Default. The Credit Parties hereby ratify, to the extent permitted by law, all
that said attorneys shall lawfully do or cause to be done by virtue hereof.
Exercise by a Collateral Agent of the powers granted hereunder is not a
violation of the automatic stay provided by section 362 of the Bankruptcy Code
and each Credit Party waives applicability thereof. The power of attorney
granted pursuant to this Section 10.8 is a power coupled with an interest and
shall be irrevocable until the Obligations are indefeasibly paid in full.

 

(c) The powers conferred on the Agents hereunder are solely to protect the
Agents’ and the Lenders’ interests in the Collateral and shall not impose any
duty upon it to exercise any such powers. The Agents shall be accountable only
for amounts that they actually receive as a result of the exercise of such
powers and neither they nor any of their officers, directors, employees or
agents shall be responsible to any Credit Party for any act or failure to act,
except for its own gross negligence or willful misconduct.

 

(d) Each Credit Party also authorizes the Senior Collateral Agent, at any time
and from time to time upon the occurrence and during the continuation of any
Event of Default or as otherwise expressly permitted by this Agreement, (i) to
communicate in its own name or the name of its Subsidiaries with any party to
any Contract with regard to the assignment of the right, title and interest of
such Credit Party in and under the Contracts hereunder and other matters
relating thereto and (ii) to execute any endorsements, assignments or other
instruments of conveyance or transfer with respect to the Collateral.

 

(e) All Obligations shall constitute, in accordance with section 364(c)(1) of
the Bankruptcy Code, claims against each Credit Party in its Case which are
administrative expense claims having priority over any all administrative
expenses of the kind specified in section 503(b) or 507(b) of the Bankruptcy
Code.

 

10.9. Modifications. The Liens, lien priority, administrative priorities and
other rights and remedies granted to the Collateral Agents in respect of
Obligations for the benefit of the Lenders pursuant to this Agreement, the other
Credit Documents, the Interim Order or the Final DIP Order, as applicable
(including the existence, perfection and priority of the Liens provided herein
and therein and the administrative priority provided herein and therein) shall
not be modified, altered or impaired in any manner by any other financing or
extension of credit or incurrence of Indebtedness by any of the Credit Parties
(pursuant to section 364 of the Bankruptcy Code or otherwise), or by any
dismissal or conversion of any of the Cases, or by any other act or omission
whatsoever. Without limitation, notwithstanding any such order, financing,
extension, incurrence, dismissal, conversion, act or omission:

 

(a) except for the Carve-Out having priority over the Obligations, no costs or
expenses of administration which have been or may be incurred in any of the
Cases or any conversion of the same

 

- 108 -

Trico Marine DIP Credit Agreement



--------------------------------------------------------------------------------

or in any other proceedings related thereto, and no priority claims, are or will
be prior to or on a parity with any claim of the Agents or the Lenders against
the Credit Parties in respect of any Obligation;

 

(b) the security interests and other Liens granted herein shall continue to have
the priority provided for under Sections 3.20 and 10.1 to be subject only to
Permitted Senior Liens, and shall be prior to all other security interests and
other Liens, now existing or hereafter arising, in favor of any other creditor
or any other Person whatsoever except for Permitted Senior Liens; and

 

(c) the security interests and other Liens granted hereunder in property of the
Debtors shall continue valid and perfected without the necessity that financing
statements be filed or that any other action be taken under applicable
nonbankruptcy law.

 

Notwithstanding any failure on the part of any Debtor or the Administrative
Agent or the Lenders to perfect, maintain, protect or enforce the security
interests and other Liens in the Collateral granted hereunder and under the
other Credit Documents in the property of the Debtors, the Interim Order shall
automatically, and without further action by any Person, perfect such security
interests and other Liens against the right, title and interest of the Debtors
in the Collateral.

 

10.10. Intercreditor Agreement. Certain of the parties hereto have entered into
the Intercreditor Agreement to govern, and further provide for, inter alia, the
relative priority of the Liens of the Revolving Credit Lenders and the Term Loan
Lenders and the exercise of certain rights and remedies of the Revolving Credit
Lenders and the Term Loan Lenders.

 

Section 11. MULTIPLE OBLIGORS

 

11.1. Joint and Several Liability. Each Borrower acknowledges, represents and
warrants the following:

 

(a) Inducement. The Lenders have been induced to make the Loans to the Borrowers
in part based upon the assurances by each Borrower that each Borrower desires
that the Notes and this Agreement and the other Credit Documents be honored and
enforced as separate obligations of each Borrower, should the Administrative
Agent and the Lenders desire to do so.

 

(b) Combined Liability. Notwithstanding the foregoing, the Loans and the other
Obligations constitute the joint and several obligation of each and every
Borrower, and the Agents and the Lenders may at their option enforce the entire
amount of the Loans and the other Obligations against any one or more Borrowers.

 

(c) Separate Exercise of Remedies. The Agents (on behalf of the Lenders) may
exercise remedies against each Borrower and its property separately, whether or
not the Agents exercise remedies against the other Borrower or its property. The
Agents may enforce one or more Borrowers’ obligations without enforcing the
other Borrower’s obligations. Any failure or inability of any Agents to enforce
one or more Borrower’s obligations shall not in any way limit any Agent’s right
to enforce the obligations of any other Borrower. If the Senior Collateral Agent
forecloses or exercises similar remedies under this Agreement and the other
Credit Documents, then such foreclosure or similar remedy shall be deemed to
reduce the balance of the Obligations only to the extent of the cash proceeds
actually realized by the Lenders from such foreclosure or similar remedy or, if
applicable, the Senior Collateral Agent’s credit bid at such sale, regardless of
the effect of such foreclosure or similar remedy on the Obligations secured by
this Agreement and the other Credit Documents under the applicable state law.

 

- 109 -

Trico Marine DIP Credit Agreement



--------------------------------------------------------------------------------

11.2. Waivers.

 

(a) General. Without notice to, or consent by, any Borrower, and without in any
way limiting or reducing each or any Borrower’s liability for all of its
Obligations under this Agreement and the other Credit Documents, the Agents and
the Lenders, in accordance with Section 12.1 and other applicable provisions of
the Credit Documents, may: (i) grant extensions of time, renewals or other
indulgences or modifications to any Borrower or any other party under any of the
Credit Documents, (ii) agree with any Borrower to change the rate of interest
under the Loans to such Borrower, (iii) agree with the Borrowers to change,
amend or modify any Credit Document(s), (iv) to the extent permitted under the
Credit Documents following an Event of Default, sell, exchange, release or
exercise remedies with respect to any or all Collateral, (v) accept or reject
additional collateral for the Loans or any portion thereof, (vi) discharge or
release any party or parties liable under the Credit Documents, (vii) foreclose
or otherwise realize on any Collateral, or attempt to foreclose or otherwise
realize on any Collateral, whether such attempt is successful or unsuccessful,
and whether such attempt relates to some or all or only some portion of the
Collateral, (viii) accept or make compositions or other arrangements or file or
refrain from filing a claim in any bankruptcy, insolvency or similar proceeding,
(ix) make other or additional Loans to any of the Borrowers in such amount(s)
and at such time(s) as the Agents and the Lenders, in accordance with Section
12.1 and other applicable provisions of the Credit Documents, may determine, and
(x) credit payments in such manner and order of priority to principal, interest
or other obligations as the Administrative Agent may determine in its
discretion, except as otherwise provided in this Agreement (including under
Section 2.13 and Section 12.1)). Without limiting the generality of the
foregoing, except as might be provided in this Agreement to the contrary, each
or any Borrower’s liability for the Loans and other Obligations shall continue
even if the Agents, the Lenders and the other Borrower alter any obligations
under the Credit Documents in any respect or any Agent’s (or any Lender’s)
remedies or rights against any Borrower are in any way impaired or suspended
without any Borrower’s consent. If the Agents and the Lenders perform any of the
actions described in this Section, then every Borrower’s liability shall
continue in full force and effect even if the Agents’ (or any Lender’s) actions
impair, diminish or eliminate any Borrower’s subrogation, contribution or
reimbursement rights (if any) against the other Borrower.

 

(b) Waivers of Rights and Defenses. Each Borrower waives any right to require
any Agent to (i) proceed against any particular Borrower, any particular
Collateral, or in any particular order of realization, (ii) proceed against or
exhaust any Collateral, or (iii) pursue any other right or remedy. Each Borrower
agrees that the Agents may proceed against each or any Borrower with respect to
the obligations of such Borrower under this Agreement and the other Credit
Documents without taking any actions against any other Borrower and without
proceeding against or exhausting any other Collateral. Each Borrower agrees that
any Agent (on behalf of the Lenders) may unqualifiedly exercise (or refrain from
exercising) in its sole discretion any or all rights and remedies available to
it against any Borrower without impairing any Agent’s rights and remedies in
enforcing the obligations of any Borrower under this Agreement or the other
Credit Documents, under which every Borrower’s liabilities shall remain
independent and unconditional. Each Borrower agrees and acknowledges that any
Agent’s exercise of certain of such rights or remedies may affect or eliminate
such Borrower’s right of subrogation or recovery (if any) against the other
Borrower and that such Borrower may incur a partially or totally
non-reimbursable liability in performing its obligations under the Credit
Documents. Without limiting the generality of any other waivers in this
Agreement, each Borrower expressly waives any statutory or other right that such
Borrower might otherwise have to require the Administrative Agent to exhaust the
Collateral held with respect to the other Borrower before any Agent may proceed
against the Collateral owned by such Borrower.

 

(c) Additional Waivers. Each Borrower waives diligence and all demands, protest,
presentments and notices of every kind or nature except notices of default,
notices to cure and notices

 

- 110 -

Trico Marine DIP Credit Agreement



--------------------------------------------------------------------------------

that, in any of the foregoing cases, are either required by law or by this
Agreement or the other Credit Documents, including notices of protest, dishonor,
nonpayment, acceptance of the Obligations of such Borrower under this Agreement
and the other Credit Documents and the creation, renewal, extension,
modification or accrual of any such Obligations. No failure or delay on any
Agent’s or any Lender’s part in exercising any power, right or privilege under
the Credit Documents shall impair or waive any such power, right or privilege.

 

11.3. Full Knowledge. Each Borrower and Guarantor acknowledges and represents
and warrants that such Borrower or Guarantor, as applicable, has had a full and
adequate opportunity to review the Credit Documents and the Interim Order and,
prior to the entry thereof, the Final DIP Order and the Pro-Forma Plan, the
transactions contemplated hereby and thereby and all underlying facts relating
to such transactions. Each Borrower and Guarantor represents and warrants that
such Borrower or Guarantor, as applicable, fully understands: (a) the remedies
the Agents (on behalf of the Lenders and the Agents) may pursue against such
Borrower or Guarantor, as applicable, and each other Borrower and Guarantor in
the event of a Default or Event of Default under this Agreement or any other
Credit Document, (b) the value (if any) of any Collateral, and (c) such
Borrower’s or Guarantor’s and each other Borrower’s and Guarantor’s financial
condition and ability to perform under the Credit Documents. Each Borrower and
Guarantor agrees to keep itself fully informed regarding all aspects of each
Borrower’s financial condition and the performance of each Borrower’s
Obligations under this Agreement and the other Credit Documents and the Interim
Order or the Final DIP Order, as applicable.

 

11.4. Deferral of Reimbursement. Each Borrower waives any right to be reimbursed
by the other Borrower for any payment(s) made by such Borrower or from such
Borrower’s property on account of the Obligations of such other Borrower under
this Agreement or any other Credit Document or the Interim Order or the Final
DIP Order, as applicable, unless and until all such Obligations under this
Agreement and the Credit Documents and the Interim Order or the Final DIP Order,
as applicable, then required to be performed have been paid and performed (as
applicable) in full. Each Borrower acknowledges that such Borrower has received
adequate consideration for execution of the Credit Documents to which such
Borrower is a party by virtue of Lenders’ making or committing to make the Loans
(which benefit each and every Borrower). No Borrower requires or expects, and no
Borrower is entitled to, any other right of reimbursement against the other
Borrower as consideration for the entering into the Credit Documents to which
such Borrower is a party.

 

11.5. Rights of Contribution; Subordination. The Borrowers hereby agree, as
between themselves, that if any Borrower shall pay any Obligation of the other
Borrower under this Agreement or the other Credit Documents, the other Borrower
shall, on demand, pay to such Borrower the amount of such excess payment;
provided, however, the right of a Borrower to receive such excess payment shall,
after the occurrence, and during the continuance, of any Event of Default, be
subordinate and subject in right of payment to the prior payment in full of all
the Obligations of the Borrowers to the Agents and the Lenders under this
Agreement and the Credit Documents and no Borrower shall exercise any right or
remedy with respect to such excess payment until payment and satisfaction in
full of all of such Obligations to the Agents and the Lenders.

 

11.6. Lenders’ Disgorgement of Payments. Upon payment of all or any portion of
the Loans, every Borrower’s Obligations under this Agreement and the other
Credit Documents shall continue and remain in full force and effect if all or
any part of such payment is, pursuant to any bankruptcy, insolvency or similar
proceeding or otherwise, avoided or recovered directly or indirectly from any
Agent or any Lender as a preference, fraudulent transfer or otherwise,
irrespective of (a) any notice of revocation given by such Borrower prior to
such avoidance or recovery, or (b) payment in full of the Loans. Each Borrower’s
liability under the Credit Documents shall continue until all periods have
expired within which any Agent or Lenders could (on account of bankruptcy or
insolvency proceedings,

 

- 111 -

Trico Marine DIP Credit Agreement



--------------------------------------------------------------------------------

whether or not then pending, affecting any Borrower or any other Person) be
required to return or repay any amount paid at any time on account of the Loans
or the other Obligations. If, in any such proceeding, any party seeks to require
any Agent or any Lender to disgorge or repay any payments previously made by any
Borrower to any Agent or Lender, then such Borrower and/or every Borrower shall
jointly and severally be obligated to pay such Agent or such Lender, within ten
days after written request therefor, an amount equal to the amount adjudicated
to be disgorged or repaid.

 

Section 12. MISCELLANEOUS

 

12.1. Amendments and Waivers. Neither this Agreement, any other Credit Document,
the Interim Order or the Final DIP Order, as applicable, nor any terms hereof or
thereof may be amended, supplemented or modified except in accordance with the
provisions of this Section 12.1. The Majority Lenders and each Credit Party
party to the relevant Credit Document may, or, with the written consent of the
Majority Lenders, each Agent and each Credit Party party to the relevant Credit
Document may, from time to time, (a) enter into written amendments, supplements
or modifications hereto, to the other Credit Documents and the Interim Order or
the Final DIP Order, as applicable, for the purpose of adding any provisions to
this Agreement, the other Credit Documents or the Interim Order or the Final DIP
Order, as applicable, or changing in any manner the rights of the Lenders or of
the Credit Parties hereunder or thereunder or (b) waive, on such terms and
conditions as the Majority Lenders or the Administrative Agent, as the case may
be, may specify in such instrument, any of the requirements of this Agreement,
the other Credit Documents or the Interim Order or the Final DIP Order, as
applicable, or any Default or Event of Default and its consequences; provided,
however, that no such waiver and no such amendment, supplement or modification
shall (i) forgive the principal amount or extend any scheduled date of payment
of any Loan, reduce the stated rate of any interest or fee payable hereunder
(except in connection with the waiver of applicability of any post-default
increase in interest rates, which waiver shall be effective with the consent of
the Majority Lenders) or extend the scheduled date of any payment thereof, or
extend the Termination Date, in each case without the written consent of each
Lender directly affected thereby; (ii) eliminate or reduce the voting rights of
any Lender under this Section 12.1 without the written consent of such Lender
(it being agreed that the addition of Lenders under any Additional Credit
Facility provided for in accordance with this Section 12.1 shall not be deemed
to constitute such an elimination or reduction); (iii) except to give effect to
the addition of new Lenders in respect of any Additional Credit Facility
provided for in accordance with this Section 12.1, amend, supplement or
otherwise modify any provision of this Section 12.1 or the definitions of the
term “Required Lenders” or the term “Majority Lenders” or any provision of any
Credit Document expressly requiring that any particular action be taken or
consented to by all of the Lenders, in each case without the written consent of
all Lenders directly affected thereby; (iv) consent to the assignment or
transfer by either Borrower of any of its rights and obligations under this
Agreement, the other Credit Documents and the Interim Order or the Final DIP
Order, as applicable, without the written consent of all Lenders; (v) release
any material portion of the Collateral or release any Guarantor from its
obligations under the Guaranty, in each case without the written consent of the
Required Lenders; (vi) release all or substantially all of the Collateral or all
or substantially all of the Guarantors without the written consent of all
Lenders; (vii) except to the extend appropriate to give effect to, and to
provide for allocation of payments attributable to, any Additional Credit
Facility duly incorporated into this Agreement in accordance with this Section
12.1, amend, modify or waive any provision of Section 2.13 without the written
consent of each Lender directly adversely affected thereby; (viii) amend, modify
or waive any provision of Section 8 or otherwise increase the duties or
obligations of Agents without the written consent of each Agent adversely
affected thereby. Any such waiver and any such amendment, supplement or
modification shall apply equally to each of the Lenders and shall be binding
upon the Credit Parties, the Lenders, the Agents and all future holders of the
Loans. In the case of any waiver, the Credit Parties, the Lenders and the Agents
shall be restored to their former position and rights hereunder and under the
other Credit Documents and the

 

- 112 -

Trico Marine DIP Credit Agreement



--------------------------------------------------------------------------------

Interim Order or the Final DIP Order, as applicable, and any Default or Event of
Default waived shall be deemed to be cured and not continuing; but no such
waiver shall extend to any subsequent or other Default or Event of Default, or
impair any right consequent thereon. No vote by the Lenders to release
Collateral shall discriminate between the Revolving Loans or the Term Loans or
any Additional Credit Facility secured thereby, without prejudice to the rights
of the holders of a senior Lien to exercise remedies and sell Collateral free of
junior Liens.

 

Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders and of the Required
Lenders constituting Revolving Credit Lenders, Term Loan Lenders and lenders
with respect to each Additional Credit Facility duly incorporated into this
Agreement in accordance with this Section 12.1, each voting separately as a
class, the Administrative Agent and each Borrower and Guarantor (subject to any
required approval of the Bankruptcy Court) (a) to add one or more additional
credit facilities to this Agreement (“Additional Credit Facilities”) and to
permit the extensions of credit from time to time outstanding thereunder and the
accrued interest and fees in respect thereof (collectively, the “Additional
Extensions of Credit”) to share ratably (with the relative priorities and in the
manner consented to by the Revolving Credit Lenders, the Term Loan Lenders and
Lenders providing each new credit facility hereunder in accordance herewith, as
provided for above) in the benefits of this Agreement, the other Credit
Documents and the Interim Order or the Final DIP Order, as applicable, with the
Loans and the accrued interest and fees in respect thereof, (b) to include
appropriately the Lenders holding such credit facilities in any determination of
the Majority Lenders and (c) except in respect of the application of Proceeds of
Collateral during the continuance of an Event of Default, to permit non-pro rata
payments to be made in respect of such Additional Credit Facilities to the
extent necessary to give effect to different interest and principal payment
dates provided for under such Additional Credit Facilities, differing fees,
breakage and other payments provided for, and otherwise, all as shall be
approved in good faith by the Required Lenders to reflect the differing
interests of the Lenders under such Additional Credit Facilities.

 

12.2. Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by telecopy), and,
unless otherwise expressly provided herein, shall be deemed to have been duly
given or made when delivered, or three Business Days after being deposited in
the mail, postage prepaid, or, in the case of telecopy notice, when received,
addressed as follows in the case of the Borrowers and the Agents, as set forth
on Schedule 12.2 in the case of each Guarantor, and as set forth in an
administrative questionnaire delivered to the Administrative Agent in the case
of the Lenders, or to such other address as may be hereafter notified by the
respective parties hereto:

 

Either Borrower:   

Trico Marine Assets, Inc.

Trico Marine Operators, Inc.

2401 Fountainview, Suite 920

Houston, TX 77057

Attention: Trevor Turbidy

Telecopy: (713) 780-0062

Telephone: (713) 780-9926

The Administrative Agent:   

Bear Stearns Corporate Lending Inc.

383 Madison Avenue

New York, NY 10179

Attention: Kevin Cullen

Telecopy: (212) 272-9184

Telephone: (212) 272-5724

 

- 113 -

Trico Marine DIP Credit Agreement



--------------------------------------------------------------------------------

The Revolving Credit

Collateral Agent:

  

Bear Stearns Corporate Lending Inc.

383 Madison Avenue

New York, NY 10179

Attention: Kevin Cullen

Telecopy: (212) 272-9184

Telephone: (212) 272-5724

The Term Loan Collateral Agent:   

The Bank of New York Asset Solutions Division

600 E. Las Colinas Blvd. Ste. #1300

Irving, TX. 75039

Attention: Stephen Jerard

Telecopy: (972) 401-8557

Telephone: (972) 401-8600

 

provided that any notice, request or demand to or upon any Agent or the Lenders
shall not be effective until received.

 

Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or either Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

 

12.3. No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of any Agent or any Lender, any right, remedy, power or
privilege hereunder or under the other Credit Documents or the Interim Order or
the Final DIP Order, as applicable, shall operate as a waiver thereof; nor shall
any single or partial exercise of any right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege. The rights, remedies, powers and
privileges herein provided are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by law.

 

12.4. Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Credit Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the Interim Order
and the Final DIP Order and the making of the Loans and other extensions of
credit hereunder.

 

12.5. Payment of Expenses and Taxes; Indemnification. The Borrowers jointly and
severally agree (a) to pay or reimburse each Agent for all its out-of-pocket
costs and expenses incurred in connection with the development, negotiation,
preparation and execution of, and the administration (including inspections
pursuant to Section 5.6) of, and any amendment, supplement or modification to,
this Agreement, the other Credit Documents, the Interim Order, the Final DIP
Order and any other documents prepared in connection herewith or therewith, and
the consummation and administration of the transactions contemplated hereby and
thereby, including the reasonable fees and disbursements of counsel to such
Agent and search, filing and recording fees and expenses, with statements with
respect to the foregoing to be submitted to either Borrower prior to the Closing
Date (in the case of amounts to be paid on the Closing Date) and from time to
time thereafter on a monthly basis or such other periodic basis as such Agent
shall deem appropriate, (b) to pay or reimburse each Lender and Agent for all
its costs and

 

- 114 -

Trico Marine DIP Credit Agreement



--------------------------------------------------------------------------------

expenses incurred in connection with the enforcement or preservation of any
rights under this Agreement, the other Credit Documents, the Interim Order, the
Final DIP Order and any such other documents prepared in connection herewith or
therewith, including the fees and disbursements of counsel (including the
allocated fees and expenses of in-house counsel) to each Lender and to such
Agent and (c) to pay, indemnify, and hold each Lender and Agent harmless from,
any and all recording and filing fees and any and all liabilities with respect
to, or resulting from any delay in paying, stamp, excise and other taxes, if
any, that may be payable or determined to be payable in connection with the
execution and delivery of, or consummation or administration of any of the
transactions contemplated by, or any amendment, supplement or modification of,
or any waiver or consent under or in respect of, this Agreement, the other
Credit Documents, the Interim Order, the Final DIP Order and any such other
documents prepared in connection herewith or therewith. The Borrowers and the
Guarantors shall jointly and severally indemnify and hold harmless each Agent,
each Lender and each of their respective affiliates and each of the respective
officers, directors, employees, agents, advisors, attorneys, consultants, and
representatives of each of the foregoing (each, an “Indemnified Party”) from and
against any and all claims, damages, losses, liabilities, obligations,
penalties, actions, judgments, suits, costs, disbursements and expenses of any
kind or nature (including, without limitation, fees and disbursements of
counsel), joint or several (“Indemnified Amounts”), that may be imposed on,
incurred by or asserted or awarded against any Indemnified Party (including,
without limitation, in connection with, arising out of or relating to any
investigation, litigation or proceeding or the preparation of any defense in
connection therewith), whether or not any such Indemnified Party is a party
thereto, in each case in any manner relating to, arising out of or in connection
with or by reason of the DIP Facility, or the use or intended use of the
proceeds of the DIP Facility, the Cases, the Credit Documents, the Interim
Order, the Final DIP Order or the transactions contemplated hereby or thereby
(which shall include any act, event or transaction related or attendant to any
thereof), or in connection with any investigation of any matters contemplated
hereby or thereby (collectively, the “Indemnified Matters”) except that the
Borrowers and the Guarantors shall not have any obligation to an Indemnified
Party pursuant hereto with respect to any Indemnified Amounts relating to any
Indemnified Matter to the extent of any portion of such Indemnified Amounts
directly and primarily caused by, or directly and primarily resulting from, the
gross negligence or willful misconduct of that Indemnified Party as determined
in a final non-appealable judgment or order by a court of competent
jurisdiction. In the case of an investigation, litigation or other proceeding to
which the indemnity in this paragraph applies, such indemnity shall be effective
whether or not such investigation, litigation or proceeding is brought by any
Borrower or Guarantor or any of their respective Subsidiaries, or by any
directors, security holders or creditors of any of the foregoing, an Indemnified
Party or any other Person, or an Indemnified Party is otherwise a party thereto.
The Borrowers and the Guarantors further agree that no Indemnified Party shall
have any liability (whether direct or indirect, in contract, tort or otherwise)
to any of them or any of their respective Subsidiaries for or in connection with
the Indemnified Matters, except to the extent such liability is determined in a
final non-appealable judgment by a court of competent jurisdiction to have been
directly and primarily caused by, or directly and primarily resulting from, such
Indemnified Party’s gross negligence or willful misconduct. In no event,
however, shall any Indemnified Party be liable on any theory of liability for
any special, indirect, consequential or punitive damages (including, without
limitation, any loss of profits, business or anticipated savings). Without
limiting the foregoing, and to the extent permitted by applicable law, each
Credit Party agrees not to assert and to cause its Subsidiaries not to assert,
and hereby waives and agrees to cause its Subsidiaries to waive, all rights for
contribution or any other rights of recovery with respect to all claims,
demands, penalties, fines, liabilities, settlements, damages, costs and expenses
of whatever kind or nature, under or related to Environmental Laws, that any of
them might have by statute or otherwise against any Indemnified Party. All
amounts due under this Section shall be payable not later than ten days after
written demand therefor. Statements payable by the Borrowers or the Guarantors
pursuant to this Section shall be submitted to the Person and at the address of
the Borrowers or the Guarantors set forth in Section 12.2, or to such other
Person or address as may be hereafter designated by either Borrower in a written

 

- 115 -

Trico Marine DIP Credit Agreement



--------------------------------------------------------------------------------

notice to the Administrative Agent. The agreements in this Section shall survive
repayment of the Loans and all other Obligations payable hereunder or under any
other Credit Document.

 

12.6. Successors and Assigns; Participations and Assignments. (a) The provisions
of this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns permitted hereby, except that
(i) no Credit Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by a Credit Party without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section.

 

(b) (i) Subject to the conditions set forth in clause (b)(ii) below, any Lender
may assign to one or more assignees (each, an “Assignee”) all or a portion of
its rights and obligations under this Agreement or under any other Credit
Document (including all or a portion of its Commitments and the Loans at the
time owing to it) with the prior written consent (such consent not to be
unreasonably withheld) of:

 

(A) either Borrower, provided that no consent of either Borrower shall be
required for an assignment (x) to a Lender, an Affiliate of a Lender, an
Approved Fund or, if an Event of Default has occurred and is continuing, any
other Person or (y) of any Lender’s rights and obligations under this Agreement
in respect of such Lender’s Term Loan and Term Loan Commitment; and

 

(B) the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment to an Assignee that is a Lender
immediately prior to giving effect to such assignment.

 

(ii) Assignments shall be subject to the following additional conditions:

 

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitments or Loans, the amount of the Commitments or Loans
of the assigning Lender subject to each such assignment (determined as of the
date the Assignment and Acceptance with respect to such assignment is delivered
to the Administrative Agent) shall not be less than $1,000,000 and, after giving
effect to such assignment, the remaining Loans and Commitments of such assigning
Lender shall not be less than $1,000,000, in each case unless either Borrower
and the Administrative Agent otherwise consent, provided that (1) no such
consent of either Borrower shall be required if an Event of Default has occurred
and is continuing and (2) such amounts shall be aggregated in respect of each
Lender and its Affiliates or Approved Funds, if any;

 

(B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee of $3,500;

 

(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire; and

 

(D) in the case of an assignment to a CLO, the assigning Lender shall retain the
sole right to approve any amendment, modification or waiver of any provision of
this Agreement, the other Credit Documents and the Interim Order and the Final
DIP Order, provided that the Assignment and Acceptance between such Lender and
such CLO may provide that such Lender will not, without the consent of such CLO,
agree to any amendment, modification or waiver that (1) requires the consent of

 

- 116 -

Trico Marine DIP Credit Agreement



--------------------------------------------------------------------------------

each Lender directly affected thereby pursuant to the proviso to the second
sentence of Section 12.1 and (2) directly affects such CLO.

 

(iii) Subject to acceptance and recording thereof pursuant to clause (b)(iv)
below, from and after the effective date specified in each Assignment and
Acceptance the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Acceptance, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Acceptance, be released from its obligations under this Agreement (and, in the
case of an Assignment and Acceptance covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.14,
2.15, 2.16 and 12.5). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with clause (c) of
this Section.

 

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrowers, shall maintain at one of its offices a copy of each Assignment and
Acceptance delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amount of the
Loans owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive, and the Borrowers,
the Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrowers at any reasonable
time and from time to time upon reasonable prior notice.

 

(v) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an Assignee, the Assignee’s completed administrative
questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in clause (b) of this Section and any
written consent to such assignment required by clause (b) of this Section, the
Administrative Agent shall accept such Assignment and Acceptance and record the
information contained therein in the Register. No assignment shall be effective
for purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.

 

(c) (i) Any Lender may, without the consent of either Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitments and the
Loans owing to it); provided that (A) such Lender’s obligations under this
Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Credit Parties, the Administrative Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement pursuant to
which a Lender sells such a participation shall provide that such Lender shall
retain the sole right to enforce this Agreement and, if applicable, each other
Credit Agreement and to approve any amendment, modification or waiver of any
provision of this Agreement and, if applicable, each other Credit Agreement;
provided that such agreement may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver that
(1) requires the consent of each Lender directly affected thereby pursuant to
the proviso to the second sentence of Section 12.1 and (2) directly affects such
Participant. Subject to clause (c)(ii) of this Section, the Credit Parties agree
that each Participant shall be entitled to the benefits of Sections 2.14, 2.15
and 2.16 to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to clause (b) of this Section. To the extent permitted by
law, each

 

- 117 -

Trico Marine DIP Credit Agreement



--------------------------------------------------------------------------------

Participant also shall be entitled to the benefits of Section 12.7(b) as though
it were a Lender, provided that such Participant shall be subject to Section
12.7(a) as though it were a Lender.

 

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.14 or 2.15 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with either Borrower’s
prior written consent. Any Participant that is a Non-U.S. Lender shall not be
entitled to the benefits of Section 2.15 unless such Participant complies with
Section 2.15(d).

 

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

(e) Notwithstanding the foregoing, any Conduit Lender may assign any or all of
the Loans it may have funded hereunder to its designating Lender without the
consent of either Borrower or the Administrative Agent and without regard to the
limitations set forth in Section 12.6(b). Each Credit Party, each Lender and the
Administrative Agent hereby confirms that it will not institute against a
Conduit Lender or join any other Person in instituting against a Conduit Lender
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding under any state bankruptcy or similar law, for one year and one day
after the payment in full of the latest maturing commercial paper note issued by
such Conduit Lender; provided, however, that each Lender designating any Conduit
Lender hereby agrees to indemnify, save and hold harmless each other party
hereto for any loss, cost, damage or expense arising out of its inability to
institute such a proceeding against such Conduit Lender during such period of
forbearance.

 

12.7. Adjustments; Set-off. (a) Except to the extent that this Agreement
expressly provides for payments to be allocated to a particular Lender or to the
Lenders under a particular credit facility hereunder, as applicable, if any
Lender (a “Benefitted Lender”) shall receive any payment of all or part of the
Obligations owing to it, or shall receive any collateral in respect thereof
(whether voluntarily or involuntarily, by set-off or otherwise), in a greater
proportion than any such payment to or collateral received by any other Lender
or, if applicable in the case of payments hereunder expressly allocated to the
Lenders under a particular credit facility hereunder, by any other Lender
participating under such Credit Facility, if any, in respect of the Obligations
owing to such other Lender, such Benefitted Lender shall purchase for cash from
the other Lenders, or the other Lenders participating under such Credit
Facility, as applicable, a participating interest in such portion of the
Obligations owing to each such other Lender, or shall provide such other Lenders
with the benefits of any such collateral, as shall be necessary to cause such
Benefitted Lender to share the excess payment or benefits of such collateral
ratably with each of the Lenders, or the other Lenders participating under such
Credit Facility, as applicable; provided, however, that if all or any portion of
such excess payment or benefits is thereafter recovered from such Benefitted
Lender, such purchase shall be rescinded, and the purchase price and benefits
returned, to the extent of such recovery, but without interest.

 

(b) In addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right, without prior notice to any Credit Party, any such
notice being expressly waived by each Credit Party to the extent permitted by
applicable law, upon any amount becoming due and payable by any Credit Party
hereunder (whether at the stated maturity, by acceleration or otherwise), to set
off and appropriate and apply against such amount any and all deposits (general
or special, time or demand, provisional or final), in any currency, and any
other credits, indebtedness or claims, in any currency, in

 

- 118 -

Trico Marine DIP Credit Agreement



--------------------------------------------------------------------------------

each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by such Lender or any branch or agency
thereof to or for the credit or the account of any Credit Party, as the case may
be. Each Lender agrees promptly to notify the applicable Credit Party and the
Administrative Agent after any such setoff and application made by such Lender,
provided that the failure to give such notice shall not affect the validity of
such setoff and application.

 

12.8. Counterparts. This Agreement and each other Credit Document may be
executed by one or more of the parties to this Agreement or any other Credit
Document on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
Delivery of an executed signature page of this Agreement or any other Credit
Document by facsimile transmission shall be effective as delivery of a manually
executed counterpart hereof or thereof. A set of the copies of this Agreement
and each other Credit Document signed by all the parties shall be lodged with
the Company and the Borrowers and each Agent.

 

12.9. Severability. Any provision of this Agreement or any other Credit Document
that is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

12.10. Integration. This Agreement and the other Credit Documents together with
the Interim Order and, when entered, the Final DIP Order, represent the entire
agreement of the Credit Parties, the Agents and the Lenders with respect to the
subject matter hereof and thereof, and there are no promises, undertakings,
representations or warranties by any Agent or any Lender relative to subject
matter hereof not expressly set forth or referred to herein, in the other Credit
Documents or the Interim Order or the Final DIP Order, as applicable.

 

12.11. GOVERNING LAW. EXCEPT TO THE EXTENT OTHERWISE EXPRESSLY SET FORTH HEREIN
OR IN ANY OTHER CREDIT DOCUMENT, THIS AGREEMENT AND EACH OTHER CREDIT DOCUMENT
AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT AND EACH
OTHER CREDIT DOCUMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, INCLUDING SECTION 5-1401 OF
THE NEW YORK GENERAL OBLIGATION LAW AND, TO THE EXTENT APPLICABLE, THE
BANKRUPTCY CODE.

 

12.12. Submission To Jurisdiction; Waivers. Each Credit Party hereby irrevocably
and unconditionally:

 

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement, the other Credit Documents and the Interim Order or
the Final DIP Order, as applicable to which it is a party or is subject, or for
recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States for the Southern District of New York, and appellate
courts from any thereof and to the extent applicable to the enforcement by the
Agents or the Lenders of the obligations of the Credit Parties under the Credit
Documents, to the non-exclusive jurisdiction of the courts of The Netherlands,
Norway, Mexico, Nigeria, England, Brazil and the Cayman Islands;

 

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in

 

- 119 -

Trico Marine DIP Credit Agreement



--------------------------------------------------------------------------------

any such court or that such action or proceeding was brought in an inconvenient
court and agrees not to plead or claim the same;

 

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Credit Party at
its address set forth or referenced in Section 12.2 or at such other address of
which the Administrative Agent shall have been notified pursuant thereto;

 

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

 

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

 

12.13. Acknowledgments. Each Credit Party hereby acknowledges that:

 

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement, the other Credit Documents and the Interim Order and the Final
DIP Order;

 

(b) no Agent or Lender has any fiduciary relationship with or duty to such
Credit Party arising out of or in connection with this Agreement, any of the
other Credit Documents or the Interim Order or the Final DIP Order, as
applicable, and the relationship between the Agents and Lenders, on one hand,
and such Credit Party, on the other hand, in connection herewith or therewith is
solely that of debtor and creditor; and

 

(c) no joint venture is created hereby or by the other Credit Documents or the
Interim Order or the Final DIP Order, or otherwise exists by virtue of the
transactions contemplated hereby among the Lenders or among such Credit Party
and the Lenders.

 

12.14. Releases of Guarantees and Liens. Notwithstanding anything to the
contrary contained herein or in any other Credit Document or the Interim Order
or the Final DIP Order, as applicable, each Agent is hereby irrevocably
authorized by each Lender (without requirement of notice to or consent of any
Lender except as expressly required by Section 12.1) to take any action
requested by the Borrowers having the effect of releasing any Collateral or
Guaranty to the extent necessary to permit consummation of any transaction not
prohibited by any Credit Document or that has been consented to in accordance
with Section 12.1.

 

12.15. Confidentiality. Each Agent and each Lender agrees to keep confidential
all non-public information provided to it by any Credit Party pursuant to this
Agreement that is designated by such Credit Party as confidential; provided that
nothing herein shall prevent any Agent or any Lender from disclosing any such
information (a) to any Agent, any other Lender or any Affiliate of such Lender,
(b) subject to an agreement to comply with the provisions of this Section, to
any actual or prospective Transferee or any direct or indirect counterparty to
any Specified Hedge Agreement (or any professional advisor to such counterparty)
or any pledgee of any security interest pledged pursuant to Section 12.6(d), (c)
to its employees, directors, agents, attorneys, accountants and other
professional advisors or those of any of its Affiliates, (d) upon the request or
demand of any Governmental Authority, (e) in response to any order of any court
or other Governmental Authority or as may otherwise be required pursuant to any
Requirement of Law, (f) if requested or required to do so in connection with any
litigation or similar proceeding, (g) that has been publicly disclosed, (h) to
the National Association of Insurance Commissioners or any similar organization
or any nationally recognized rating agency that requires

 

- 120 -

Trico Marine DIP Credit Agreement



--------------------------------------------------------------------------------

access to information about a Lender’s investment portfolio in connection with
ratings issued with respect to such Lender or (i) in connection with the
exercise of any remedy hereunder or under any other Credit Document or the
Interim Order or the Final DIP Order, as applicable.

 

12.16. WAIVERS OF JURY TRIAL. THE CREDIT PARTIES, THE AGENTS AND THE LENDERS
HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION
OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT AND FOR
ANY COUNTERCLAIM THEREIN.

 

12.17. Delivery of Addenda. Each initial Lender shall become a party to this
Agreement by delivering to the Administrative Agent an Addendum duly executed by
such Lender.

 

12.18. Joint and Several Liability; Postponement of Subrogation. (a) The
obligations of the Borrowers and the Guarantors hereunder and under the other
Credit Documents to which they are a party and the Interim Order and the Final
DIP Order shall be joint and several and, as such, each Borrower and each
Guarantor shall be liable for all of the Obligations of each Borrower under this
Agreement, the other Credit Documents and the Interim Order and the Final DIP
Order. The liability of each Borrower and each Guarantor for the Obligations of
each Borrower under this Agreement, the other Credit Documents and the Interim
Order and the Final DIP Order shall be absolute, unconditional and irrevocable,
without regard to (i) the validity or enforceability of this Agreement, any
other Credit Document or the Interim Order or the Final DIP Order, any of the
Obligations or any other collateral security therefor or guarantee or right of
offset with respect thereto at any time or from time to time held by any Secured
Party, (ii) any defense, set-off or counterclaim (other than a defense of
payment or performance hereunder) which may at any time be available to or be
asserted by any Borrower or any other Credit Party or other Person against any
Secured Party or (iii) any other circumstance whatsoever (with or without notice
to or knowledge of any other Credit Party or any other Person or such Borrower)
which constitutes, or might be construed to constitute, an equitable or legal
discharge of such other Credit Party for the Obligations, or of such Credit
Party under this Section, in bankruptcy or in any other instance.

 

(b) Each Borrower and each Guarantor agrees that it will not exercise any rights
which it may acquire by way of rights of subrogation under this Agreement, by
any payments made hereunder or otherwise, until the prior payment in full in
cash of all of the Obligations and the permanent termination of all Commitments.
Any amount paid to either Borrower on account of any such subrogation rights
prior to the payment in full in cash of all of the Obligations and the permanent
termination of all Commitments shall be held in trust for the benefit of the
Secured Parties and shall immediately be paid to the Administrative Agent for
the benefit of the Secured Parties and credited and applied against the
Obligations of the Borrowers, whether matured or unmatured, in such order as the
Administrative Agent shall elect. In furtherance of the foregoing, for so long
as any Obligations or Commitments remain outstanding, each Borrower shall
refrain from taking any action or commencing any proceeding against the other
Borrower (or any of its successors or assigns, whether in connection with a
bankruptcy proceeding or otherwise) to recover any amounts in respect of
payments made in respect of the Obligations of the other Borrower to any Secured
Party.

 

12.19. Marshaling; Payments Set Aside. None of the Agents or any Lender shall be
under any obligation to marshal any assets in favor of either Borrower or any
other party or against or in payment of any or all of the Obligations. To the
extent that either Borrower makes a payment or payments to any Agent or the
Lenders or any of such Persons receives payment from the proceeds of the
Collateral or exercise their rights of setoff, and such payment or payments or
the proceeds of such enforcement or setoff or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside or required to
be repaid to a trustee, receiver or any other party, then to the extent of

 

- 121 -

Trico Marine DIP Credit Agreement



--------------------------------------------------------------------------------

such recovery, the obligation or part thereof originally intended to be
satisfied, and all Liens, right and remedies therefor, shall be revived and
continued in full force and effect as if such payment had not been made or such
enforcement or setoff had not occurred.

 

12.20. Exit Facility. The Lenders and the Agents hereby severally agree to make
available to the Borrowers, as of the Effective Date, the Exit Facility (i) on
substantially similar terms as contained in the Credit Documents and the Final
DIP Order, (ii) subject to substantially similar definitive documentation as the
Credit Documents (the “Exit Facility Credit Documents”), with such appropriate
changes as agreed upon by the Borrowers, the Administrative Agent and the
Lenders and (iii) subject to the following conditions precedent:

 

(a) There shall exist no Default or Event of Default.

 

(b) The Bankruptcy Court shall have entered the Confirmation Order confirming
the Trico Plan and approving and authorizing the Exit Facility, including the
refinancing of the Loans hereunder using the proceeds of the Exit Facility,
which Confirmation Order (i) shall be satisfactory to the Administrative Agent
and the Lenders in all material respects and (ii) shall have become a Final
Order.

 

(c) The Administrative Agent and the Lenders shall be satisfied with the capital
structure of the Group Members if such capital structure shall have changed on
or after the Commencement Date other than as expressly provided for in the Trico
Plan or herein.

 

(d) The Administrative Agent shall have received evidence, in form and substance
satisfactory to the Administrative Agent, that: (i) the Effective Date shall
have occurred and the Trico Plan shall be in full force and effect and all
conditions precedent to the effectiveness of the Trico Plan and the Confirmation
Order shall have been satisfied, or validly waived, including the execution,
delivery and performance of all of the conditions thereof other than conditions
that have been validly waived and (ii) no motion, action or proceeding by any
creditor or other party-in-interest in the Cases shall be pending which could
adversely affect the Trico Plan or the Confirmation Order or the business or
operations of either Borrower or any Guarantor.

 

(e) None of the Borrowers or any Guarantor, any creditor or any other party in
interest shall have, as of such date, challenged the validity, enforceability,
allowance, perfection or priority of any of the claims, Liens and security
interests of the Lenders (unless such challenge has been withdrawn or
dismissed).

 

(f) The Borrowers shall have paid to the Administrative Agent and the Lenders in
full in cash all interest and fees payable under the Credit Documents and all
other fees and expenses payable by the Borrowers and the Guarantors described in
this Agreement.

 

(g) All other conditions precedent set forth in the Exit Facility Credit
Documents shall have been satisfied.

 

(h) All Obligations shall have been repaid or paid in full or shall
contemporaneously be repaid or paid in full, using the proceeds of the Exit
Facility.

 

12.21. Consent to Security Interest; Etc. Each Lender that is also a Prepetition
Lender hereby consents, in its capacity as a Prepetition Lender, to the
transactions contemplated by this Agreement, including the grant of security
interests and Liens under this Agreement and the other Credit Documents and the
DIP Orders that secure the Secured Obligations and are prior in right to the
security interests and Liens granted under the Prepetition Credit Documents.

 

- 122 -

Trico Marine DIP Credit Agreement



--------------------------------------------------------------------------------

12.22. Release of Prepetition Claims, Etc. Each of the Credit Parties and their
respective estates hereby release, effective as of the Final DIP Order Effective
Date, the Prepetition Agents, the Prepetition Lenders and their respective
Affiliates, together with each of their respective officers, directors,
employees, advisors, consultants, attorneys, agents and representatives (each, a
“Prepetition Releasee”, and each of which shall constitute a third party
beneficiary of the provisions of this Section) from any and all any and all
claims, demands, proceedings, causes of action, orders, obligations, contracts,
agreements, debts and liabilities (the “Prepetition Credit Claims”) whatsoever,
whether known or unknown, suspected or unsuspected, accruing before or after the
Commencement Date, and both at law and in equity arising out of or relating to
the Prepetition Credit Documents or the transactions in respect thereof, any
aspect of the prepetition relationships between the Credit Parties and the
Prepetition Releasees, or any other acts committed by the Prepetition Releasees
in connection with (i) the Prepetition Credit Documents or the transactions in
respect thereof, or any aspect of the prepetition relationships, between the
Credit Parties and the Prepetition Releasees (such release, the “Prepetition
Claims Release”) and (ii) the negotiation and execution of the Commitment
Letter, the Credit Documents or the Exit Credit Documents.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

- 123 -

Trico Marine DIP Credit Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

TRICO MARINE ASSETS, INC.

as a Borrower, a Guarantor and a Debtor and Debtor-in-Possession

By:       /s/    THOMAS E. FAIRLEY            

Name:

  Thomas E. Fairley    

Title:

  Director

TRICO MARINE OPERATORS, INC.

as a Borrower, a Guarantor and a Debtor and Debtor-in-Possession

By:       /s/    THOMAS E. FAIRLEY            

Name:

  Thomas E. Fairley    

Title:

  Director

TRICO MARINE SERVICES, INC.

as a Guarantor and a Debtor and Debtor-in- Possession

By:       /s/    THOMAS E. FAIRLEY            

Name:

  Thomas E. Fairley    

Title:

  Director

 



--------------------------------------------------------------------------------

COUNTERPART SIGNATURE PAGE TO THE $75,000,000 SECURED SUPER-PRIORITY
DEBTOR-IN-POSSESSION CREDIT AGREEMENT     TRICO MARINE INTERNATIONAL, INC.    
as a Guarantor     By:       /S/    THOMAS E. FAIRLEY                

Name:

  Thomas E. Fairley        

Title:

  Director     TRICO MARINE INTERNATIONAL, HOLDINGS B.V.     as a Guarantor    
By:       /S/    THOMAS E. FAIRLEY                

Name:

  Thomas E. Fairley        

Title:

  Director     TRICO SUPPLY AS     as a Guarantor     By:       /S/    TREVOR
TURBIDY                

Name:

  Trevor Turbidy        

Title:

        TRICO SERVICOS MARITIMOS LTDA.     as a Guarantor     By:      
/S/    FERNANDO MARTINS                

Name:

  Fernando Martins        

Title:

  General Manager

 



--------------------------------------------------------------------------------

COUNTERPART SIGNATURE PAGE TO THE $75,000,000 SECURED SUPER-PRIORITY
DEBTOR-IN-POSSESSION CREDIT AGREEMENT     SERVICOS DE APOYO MARITIMO DE MEXICO,
S. DE R.L. DE C.V.    

as a Guarantor

    By:       /s/    THOMAS E. FAIRLEY                

Name:

  Thomas E. Fairley        

Title:

  Director

 

    COASTAL INLAND MARINE SERVICES LTD.    

as a Guarantor

    By:       /s/    THOMAS E. FAIRLEY                

Name:

  Thomas E. Fairley        

Title:

  Director

 

    CHH-TRICO PTE LTD.    

as a Guarantor

    By:       /s/    THOMAS E. FAIRLEY                

Name:

  Thomas E. Fairley        

Title:

  Director

 

    TRICO MARINE INTERNATIONAL, LTD.    

as a Guarantor

    By:       /s/    THOMAS E. FAIRLEY                

Name:

  Thomas E. Fairley        

Title:

  Director

 



--------------------------------------------------------------------------------

COUNTERPART SIGNATURE PAGE TO THE $75,000,000 SECURED SUPER-PRIORITY
DEBTOR-IN-POSSESSION CREDIT AGREEMENT     TRICO SUPPLY (UK) LIMITED    

as a Guarantor

    By:       /s/    THOMAS E. FAIRLEY                

Name:

  Thomas E. Fairley        

Title:

  Director

 

    ALBYN MARINE LIMITED    

as a Guarantor

    By:       /s/    A.J.R. MAY                

Name:

  A.J.R. May        

Title:

  Director

 



--------------------------------------------------------------------------------

COUNTERPART SIGNATURE PAGE TO THE $75,000,000 SECURED SUPER-PRIORITY
DEBTOR-IN-POSSESSION CREDIT AGREEMENT     BEAR STEARNS CORPORATE LENDING INC.  
  as Administrative Agent and Revolving Credit collateral Agent     By:      
/s/    VICTOR BULZACCHELLI                

Name:

  Victor Bulzacchelli        

Title:

  Vice President

 

   

BEAR, STEARNS & CO. INC.

    as Sole Lead Arranger and sole Bookrunner     By:       /s/    RICHARD BRAM
SMITH                

Name:

  Richard Bram Smith        

Title:

  Senior Managing Director

 



--------------------------------------------------------------------------------

COUNTERPART SIGNATURE PAGE TO THE $75,000,000 SECURED SUPER-PRIORITY
DEBTOR-IN-POSSESSION CREDIT AGREEMENT     THE BANK OF NEW YORK     as Term Loan
Collateral Agent     By:       /s/    F. BEVERLY CASANOVA, II                

Name:

  F. Beverly Casanova, II        

Title:

  Vice President

 